Exhibit 10.37

EXECUTION VERSION

SOLO CUP COMPANY,

as the Company and as a Borrower and Guarantor

SOLO CUP OPERATING CORPORATION,

and certain Restricted Subsidiaries of the Company,

as Borrowers and Guarantors

 

 

LOAN AGREEMENT

Dated as of July 2, 2009

$200,000,000

 

 

CERTAIN FINANCIAL INSTITUTIONS,

as Lenders

and

BANK OF AMERICA, N.A.,

as Agent and Co-Collateral Agent,

and

GENERAL ELECTRIC CAPITAL CORPORATION,

as Co-Syndication Agent and Co-Collateral Agent

and

WELLS FARGO FOOTHILL, LLC,

as Co-Syndication Agent

 

 

BANC OF AMERICA SECURITIES LLC and

GE CAPITAL MARKETS, INC.,

as Joint Lead Arrangers

 

 

BANC OF AMERICA SECURITIES LLC

GE CAPITAL MARKETS, INC. and WACHOVIA CAPITAL MARKETS, LLC,

as Joint Bookrunners



--------------------------------------------------------------------------------

EXECUTION VERSION

TABLE OF CONTENTS

 

          Page

Section 1. DEFINITIONS; RULES OF CONSTRUCTION

   1

1.1.

   Definitions    1

1.2.

   Accounting Terms    34

1.3.

   Uniform Commercial Code    35

1.4.

   Certain Matters of Construction    35

1.5.

   Designated Senior Debt    36

Section 2. CREDIT FACILITIES

   36

2.1.

   Commitment    36

2.2.

   Letter of Credit Facility    37

2.3.

   Increases in Commitments    39

Section 3. INTEREST, FEES AND CHARGES

   41

3.1.

   Interest    41

3.2.

   Fees    42

3.3.

   Computation of Interest, Fees, Yield Protection    42

3.4.

   Reimbursement Obligations    42

3.5.

   Illegality    43

3.6.

   Inability to Determine Rates    43

3.7.

   Increased Costs; Capital Adequacy    44

3.8.

   Mitigation    44

3.9.

   Funding Losses    45

3.10.

   Maximum Interest    45

Section 4. LOAN ADMINISTRATION

   45

4.1.

   Manner of Borrowing and Funding Loans    45

4.2.

   Defaulting Lender    47

4.3.

   Number and Amount of LIBOR Loans; Determination of Rate    47

4.4.

   Borrower Agent    47

4.5.

   One Obligation    48

4.6.

   Effect of Termination    48

Section 5. PAYMENTS

   48

5.1.

   General Payment Provisions    48

5.2.

   Repayment of Loans    48

5.3.

   [Reserved]    48

5.4.

   Payment of Other Obligations    48

5.5.

   Marshaling; Payments Set Aside    49

5.6.

   Post-Default Allocation of Payments    49

5.7.

   Application of Payments    49

5.8.

   Loan Account; Account Stated    50

5.9.

   Taxes    50

5.10.

   Lender Tax Information    50

5.11.

   Nature and Extent of Each Borrower’s Liability    51

Section 6. CONDITIONS PRECEDENT

   53

6.1.

   Conditions Precedent to Initial Loans    53

6.2.

   Conditions Precedent to All Credit Extensions    55

Section 7. COLLATERAL

   55

7.1.

   Collateral    55

7.2.

   No Assumption of Liability    56

7.3.

   Further Assurances    57



--------------------------------------------------------------------------------

Section 8. COLLATERAL ADMINISTRATION

   57

8.1.

   Borrowing Base Certificates    57

8.2.

   Administration of Accounts    57

8.3.

   Administration of Inventory    58

8.4.

   [Reserved]    59

8.5.

   Administration of Deposit Accounts    59

8.6.

   General Provisions    59

Section 9. REPRESENTATIONS AND WARRANTIES

   60

9.1.

   General Representations and Warranties    60

9.2.

   Complete Disclosure    65

Section 10. COVENANTS AND CONTINUING AGREEMENTS

   65

10.1.

   Affirmative Covenants    65

10.2.

   Negative Covenants    69

10.3.

   Financial Covenants    78

Section 11. EVENTS OF DEFAULT; REMEDIES ON DEFAULT

   78

11.1.

   Events of Default    78

11.2.

   Remedies upon Default    79

11.3.

   Setoff    80

11.4.

   Remedies Cumulative; No Waiver    80

Section 12. AGENT

   80

12.1.

   Appointment, Authority and Duties of Agent    80

12.2.

   Agreements Regarding Collateral and Field Examination Reports    82

12.3.

   Reliance By Agent    82

12.4.

   Action Upon Default    82

12.5.

   Ratable Sharing    83

12.6.

   Indemnification of Agent Indemnitees    83

12.7.

   Limitation on Responsibilities of Agent    83

12.8.

   Successor Agent and Co-Agents    84

12.9.

   Due Diligence and Non-Reliance    84

12.10.

   Replacement of Certain Lenders    84

12.11.

   Remittance of Payments and Collections    85

12.12.

   Agent in its Individual Capacity    85

12.13.

   Agent Titles    86

12.14.

   No Third Party Beneficiaries    86

12.15.

   Intercreditor Agreement    86

Section 13. BENEFIT OF AGREEMENT; ASSIGNMENTS AND PARTICIPATIONS

   86

13.1.

   Successors and Assigns    86

13.2.

   Participations    86

13.3.

   Assignments    87

Section 14. GUARANTY

   88

14.1.

   Guaranty; Limitation of Liability    88

14.2.

   Guaranty Absolute    88

14.3.

   Waivers and Acknowledgments    90

14.4.

   Subrogation    90

14.5.

   Guaranty Supplements    91

14.6.

   Subordination    91

14.7.

   Continuing Guaranty; Assignments    92

Section 15. MISCELLANEOUS

   92

15.1.

   Consents, Amendments and Waivers    92

15.2.

   Indemnity    93

15.3.

   Notices and Communications    94

15.4.

   Performance of Obligors’ Obligations    94

15.5.

   Credit Inquiries    95

 

(ii)



--------------------------------------------------------------------------------

15.6.

     Severability    95

15.7.

     Cumulative Effect; Conflict of Terms    95

15.8.

     Counterparts    95

15.9.

     Entire Agreement    95

15.10.

     Relationship with Lenders    95

15.11.

     No Advisory or Fiduciary Responsibility    95

15.12.

     Confidentiality    96

15.13.

     GOVERNING LAW    96

15.14.

     Consent to Forum    96

15.15.

     Waivers by Obligors    97

15.16.

     Patriot Act Notice    97

15.17.

     Process Agent    97

LIST OF EXHIBITS AND SCHEDULES

 

Exhibit A      Note Exhibit B      Intercreditor Agreement Exhibit C     
Assignment and Acceptance Exhibit D      Assignment Notice Exhibit E     
Security Agreement Exhibit F      Intellectual Property Security Agreement
Exhibit G      Guaranty Supplement Exhibit H      Borrowing Base Certificate
Exhibit I      Compliance Certificate Exhibit J      Lien Waiver Exhibit K     
Closing Checklist Exhibit L      Form of Mortgage Exhibit M      Form of Deposit
Account Control Agreement Exhibit N      Notice of Borrowing Exhibit O     
Notice of Conversion/Continuation Exhibit P      UK Debenture

 

Schedule 1.1      Commitments of Lenders Schedule 1.2      Additional Borrowers
Schedule 1.3      Subsidiary Guarantors Schedule 1.4      Foreign Subsidiaries
Schedule 1.5      Existing Letters of Credit Schedule 1.6      Mortgaged
Property Schedule 1.7      Agent’s Office Schedule 1.8      Designated Real
Property Schedule 1.9      Endorsements Schedule 1.10      Title Policies
Schedule 8.5      Deposit Accounts Schedule 8.6.1      Business Locations
Schedule 9.1.4      Names and Capital Structure Schedule 9.1.11     
Intellectual Property Claims Schedule 9.1.14      Environmental Matters Schedule
9.1.15      Restrictive Agreements Schedule 9.1.16      Litigation
Schedule 9.1.18      ERISA

 

(iii)



--------------------------------------------------------------------------------

Schedule 9.1.20      Labor Contracts Schedule 9.1.23      Surviving Debt
Schedule 10.2.2      Existing Liens Schedule 10.2.5      Existing Investments
Schedule 10.2.7      Existing Loans and Advances Schedule 10.2.16     
Transactions with Affiliates

 

(iv)



--------------------------------------------------------------------------------

EXECUTION VERSION

LOAN AGREEMENT

THIS LOAN AGREEMENT is dated as of July 2, 2009, among SOLO CUP COMPANY, a
Delaware corporation (the “Company”), SOLO CUP OPERATING CORPORATION, a Delaware
corporation (“SCOC” and, together with the Company and each Restricted
Subsidiary (other than any Foreign Subsidiary) that is listed on Schedule 1.2,
as the same may be amended from time to time pursuant to Section 15.1.1(g), the
“Borrowers”), the Subsidiary Guarantors (as hereinafter defined), the financial
institutions party to this Agreement from time to time as lenders (collectively,
“Lenders”), BANK OF AMERICA, N.A., a national banking association, as a
co-collateral agent (in such capacity, a “Co-Collateral Agent”) and as
administrative agent for the Lenders (in such capacity and, together with any
successor in such capacity, the “Agent”), and GENERAL ELECTRIC CAPITAL
CORPORATION (“GE Capital”), as a co-collateral agent for the Lenders (together
with the other Co-Collateral Agent, the “Collateral Agents”).

R E C I T A L S:

Borrowers have requested that Lenders provide a credit facility to Borrowers,
and Lenders are willing to provide such credit facility on the terms and
conditions set forth in this Agreement.

NOW, THEREFORE, for valuable consideration hereby acknowledged, the parties
agree as follows:

SECTION 1. DEFINITIONS; RULES OF CONSTRUCTION

1.1. Definitions. As used herein, the following terms have the meanings set
forth below:

ABL Collateral: any “ABL First Lien Collateral” as defined in the Intercreditor
Agreement as in effect as of the date hereof.

Accounting Change: any change in GAAP or any other change in accounting
principles required by the promulgation of any rule, regulation, pronouncement,
interpretation or opinion by the Financial Accounting Standards Board of the
American Institute of Certified Public Accountants or, if applicable, the SEC or
any other regulatory body having jurisdiction.

Accounts Formula Amount: 85% of the Value of Eligible Accounts.

Additional Guarantor: as defined in Section 14.5.

Affiliate: with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have correlative meanings. Notwithstanding the foregoing, except
for purposes of Sections 10.2.16 and 14.7, Persons controlled by or under common
control with a Co-Investor that are engaged solely in businesses unrelated to
the business of the Company and its Subsidiaries shall be deemed not to be
Affiliates of the Company and its Subsidiaries hereunder.

Agent Indemnitees: Agent, Collateral Agents and their respective officers,
directors, employees, Affiliates, agents and attorneys-in-fact.

Agent Professionals: attorneys, accountants, appraisers, auditors, environmental
engineers or consultants retained by Agent or any Collateral Agent and, at any
time an Event of Default has occurred and is continuing, business valuation
experts, turnaround consultants and other professionals and experts retained by
Agent or any Collateral Agent, as the case may be.



--------------------------------------------------------------------------------

Agent’s Office: Agent’s address and, as appropriate, account as set forth on
Schedule 1.7, or such other address or account as Agent may from time to time
notify to Borrowers and Lenders.

Allocable Amount: as defined in Section 5.11.3.

Anti-Terrorism Laws: any laws relating to terrorism or money laundering,
including the Patriot Act.

Applicable Law: all laws, rules, regulations and governmental guidelines
applicable to the Person, conduct, transaction, agreement or matter in question,
including all applicable statutory law, and all provisions of constitutions,
treaties, statutes, rules, regulations, orders and decrees of Governmental
Authorities.

Applicable Margin: (a) from the Closing Date through the first anniversary of
the Closing Date, 3.00% per annum for Base Rate Loans and 4.00% per annum for
LIBOR Loans and (b) for each fiscal quarter thereafter, the applicable
percentage per annum set forth below determined by reference to Average Excess
Availability for the immediately preceding fiscal quarter:

 

Level

  

Average Excess Availability

  

Base Rate Loans

  

LIBOR Loans

I

   < $50,000,000    3.25%    4.25%

II

   ³ $50,000,000 but < $100,000,000    3.00%    4.00%

III

   ³ $100,000,000    2.75%    3.75%

Any increase or decrease in the Applicable Margin resulting from a change in the
Average Excess Availability shall become effective as of the first calendar day
of each fiscal quarter. Average Excess Availability shall be calculated by the
Agent based on the Borrowing Base Certificates delivered from time to time
pursuant to Section 8.1 and, with respect to Availability Reserve and
outstanding Loans and LC Obligations, the Agent’s records. If the Borrowing Base
Certificates (including any required financial information in support thereof)
of the Borrower are not received by both Collateral Agents by the date required
pursuant to Section 8.1, then the Applicable Margin shall be determined as if
the Average Excess Availability for the immediately preceding fiscal quarter is
at Level I until such time as such Borrowing Base Certificates and supporting
information are received.

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Margin for any period shall be subject to the
provisions of Section 3.4(b).

Approved Fund: any Person (other than a natural person) that is engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in its ordinary course of activities, and is
administered or managed by a Lender, an entity that administers or manages a
Lender, or an Affiliate of either.

Asset Disposition: a direct or indirect sale, lease, license, transfer or other
disposition of Property of an Obligor, including a disposition of Property in
connection with a sale-leaseback transaction or synthetic lease.

Assignment and Acceptance: an assignment agreement between a Lender and Eligible
Assignee (and, to the extent required by the definition of “Eligible Assignee”,
consented to by the Borrower Agent), in substantially the form of Exhibit C or
otherwise in form and substance reasonably satisfactory to Agent.

 

-2-



--------------------------------------------------------------------------------

Availability Reserve: the sum (without duplication) of (a) the Inventory
Reserve; (b) the Rent and Charges Reserve; (c) the Bank Product Reserve; (d) all
accrued Royalties, whether or not then due and payable by a Borrower; (e) the
aggregate amount of liabilities secured by Liens upon ABL Collateral that are
senior to Agent’s Liens (but imposition of any such reserve shall not waive an
Event of Default arising therefrom); (f) the Dilution Reserve; and (g) such
additional reserves, in such amounts and with respect to such matters, as either
of the Collateral Agents in its Credit Judgment may elect to impose from time to
time after consultation with the Borrower Agent. Anything contained herein to
the contrary notwithstanding, if either or both of the Collateral Agents
determines to establish or increase any Availability Reserve, such Availability
Reserve shall be so established or increased, as the case may be.

Average Excess Availability: for any period, the average amount of Excess
Availability for each day during such period.

Bank of America: Bank of America, N.A., a national banking association, and its
successors and assigns.

Bank of America Indemnitees: Bank of America and its officers, directors,
employees, Affiliates, agents and attorneys-in-fact.

Bank Product: any of the following products, services or facilities extended to
any Obligor by a Lender or any of its Affiliates: (a) Cash Management Services;
(b) Hedging Agreements and products (which for the avoidance of doubt include
confirmations) under Hedging Agreements; (c) commercial credit card and merchant
card services; and (d) lock-box leases and other banking products or services as
may be requested by any Borrower or Restricted Subsidiary, other than Letters of
Credit; provided, however, that for any of the foregoing to be included as an
“Obligation” for purposes of a distribution under Section 5.6.1, the applicable
Secured Party and Obligor must have previously provided written notice to Agent
of (i) the existence of such Bank Product, (ii) the maximum dollar amount of
obligations arising thereunder to be included as a Bank Product Reserve from
time to time, and (iii) the methodology to be used by such parties in
determining the Bank Product Debt owing from time to time; provided, further,
however, that notwithstanding the foregoing, the Hedging Agreements set forth
under Schedule 9.1.23 entered into with Bank of America, N.A. and the products
thereunder (including those products transferred, assigned or novated to Bank of
America, N.A.) shall constitute Bank Product.

Bank Product Debt: Debt and other obligations of any Obligor relating to Bank
Products.

Bank Product Reserve: the aggregate amount of reserves established by the
Collateral Agents from time to time in their Credit Judgment in respect of Bank
Product Debt; provided that no reserve shall be established for any Bank Product
Debt to the extent the obligations of the Obligors with respect to such Bank
Product Debt are pre-funded or Cash Collateralized.

Bankruptcy Code: Title 11 of the United States Code.

Bankruptcy Law: the Bankruptcy Code or any similar foreign, federal or state law
for the relief of debtors.

Base Rate: for any day, a per annum rate equal to the greater of (a) the Prime
Rate for such day; (b) the Federal Funds Rate for such day, plus 0.50%; or
(c) the LIBOR for a 30-day interest period, as determined on such day, plus
1.0%.

Base Rate Loan: any Loan that bears interest based on the Base Rate.

 

-3-



--------------------------------------------------------------------------------

Beneficial Owner: as defined in Rule 13d 3 and Rule 13d 5 under the Securities
Exchange Act of 1934, except that in calculating the beneficial ownership of any
particular “person” (as that term is used in Section 13(d)(3) of the Securities
Exchange Act of 1934), such “person” shall be deemed to have beneficial
ownership of all securities that such “person” has the right to acquire by
conversion or exercise of other securities, whether such right is currently
exercisable or is exercisable only upon the occurrence of a subsequent
condition. The terms “Beneficially Owns” or “Beneficially Owned” shall have a
corresponding meaning.

Board of Governors: the Board of Governors of the Federal Reserve System.

Borrowed Money: with respect to any Obligor, without duplication, its (a) Debt
that (i) arises from the lending of money by any Person to such Obligor, (ii) is
evidenced by notes, drafts, bonds, debentures, credit documents or similar
instruments, or (iii) was issued or assumed as full or partial payment for
Property; (b) Capital Leases; (c) reimbursement obligations with respect to
drawn letters of credit; and (d) guaranties of any Debt of the foregoing types
owing by another Person; provided that “Borrowed Money” shall not include trade
payables and expenses owing in the ordinary course of business and amounts owing
under commercial and merchant card service programs to the extent such amounts
are directly or indirectly for the payment of trade payables incurred in the
ordinary course of business.

Borrower Agent: as defined in Section 4.4.

Borrowing: a group of Loans of one Type that are made on the same day or are
converted into Loans of one Type on the same day.

Borrowing Base: on any date of determination, an amount equal to the sum of the
Accounts Formula Amount based on the then most recently delivered Borrowing Base
Certificate, plus the Inventory Formula Amount based on the then most recently
delivered Borrowing Base Certificate, minus the Availability Reserve in effect
on such date; provided that no Availability Reserve not in effect on the Closing
Date shall be established, maintained or increased except in the Collateral
Agents’ Credit Judgment after consultation with the Borrower Agent.

Borrowing Base Certificate: a certificate, in the form of Exhibit H or otherwise
in form and substance reasonably satisfactory to each Collateral Agent, by which
Borrowers certify calculation of the Borrowing Base.

Business Day: any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, North Carolina and New York, and if such day relates to a LIBOR Loan,
any such day on which dealings in Dollar deposits are conducted between banks in
the London interbank Eurodollar market.

Capital Expenditures: all expenditures made by a Borrower or Restricted
Subsidiary for the acquisition of any fixed assets, or any improvements,
replacements, substitutions or additions thereto with a useful life of more than
one year, which would be required to be capitalized in accordance with GAAP,
including the principal portion of Capital Leases; provided that “Capital
Expenditures” shall not include, to the extent otherwise included therein,
(i) expenditures made to acquire or repair fixed assets to the extent that such
expenditures do not exceed the amount of insurance proceeds received in respect
of the loss, damage or destruction of the same or similar fixed assets,
(ii) non-cash expenditures made to acquire fixed assets in a Like-Kind Exchange
to the extent that such expenditures represent the value of fixed assets
transferred by such Borrower or Restricted Subsidiary in such Like-Kind
Exchange, (iii) expenditures made with (A) the proceeds of Debt, other than the
proceeds of the Loans or short-term borrowings, or (B) the proceeds of any
issuance of Equity Interests of the Company to a Person other than a Restricted
Subsidiary of the Company or (iv) expenditures made in a Permitted Acquisition
of assets constituting a line of business or a business division of another
Person.

 

-4-



--------------------------------------------------------------------------------

Capital Lease: any lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.

Cash Collateral: cash, and any interest or other income earned thereon, that is
delivered to Agent to Cash Collateralize any Obligations.

Cash Collateral Account: a demand deposit, money market or other account
established by Agent at such financial institution as Agent may select in its
discretion, which account shall be subject to Agent’s Liens for the benefit of
Secured Parties.

Cash Collateralize: the delivery of cash to Agent, as security for the payment
of Obligations, in an amount equal to (a) with respect to LC Obligations, 103%
of the aggregate LC Obligations, and (b) with respect to any inchoate,
contingent or other Obligations (including Obligations arising under Bank
Products), Agent’s good faith estimate of the amount due or to become due,
including all fees and other amounts relating to such Obligations. “Cash
Collateralization” has a correlative meaning.

Cash Dominion Period: (a) the period commencing on the day that Excess
Availability is less than the greater of (i) $15,000,000 and (ii) 15% of the
lesser of (A) the Borrowing Base and (B) the aggregate amount of Commitments;
and (b) continuing until the date when Excess Availability has been equal to or
greater than the greater of (i) $15,000,000 and (ii) 15% of the lesser of
(A) the Borrowing Base and (B) the aggregate amount of Commitments for 45
consecutive days and (b) any period during which an Event of Default shall have
occurred and be continuing.

Cash Equivalents: (a) marketable obligations issued or unconditionally
guaranteed by, and backed by the full faith and credit of, the United States
government, maturing within 12 months of the date of acquisition; (b) marketable
direct obligations issued by any state of the United States or any political
subdivision of any such state or any public instrumentality thereof, in each
case maturing within 12 months of the date of acquisition and having a rating of
at least A- from S&P or the equivalent thereof from Moody’s; (c) certificates of
deposit, time deposits and bankers’ acceptances maturing within 12 months of the
date of acquisition, and overnight bank deposits, in each case which are issued
by a commercial bank organized under the laws of the United States or any state
or district thereof or any OECD country, rated A-1 (or better) by S&P or P-1 (or
better) by Moody’s at the time of acquisition, and (unless issued by a Lender)
not subject to offset rights; (d) repurchase obligations with a term of not more
than 30 days for underlying investments of the types described in clauses (a),
(b) and (c) entered into with any bank meeting the qualifications specified in
clause (c); (e) Dollar denominated floating rate notes and foreign currency
denominated floating rate notes, in each case maturing within 12 months of the
date of acquisition and having a rating of at least A- from S&P or the
equivalent thereof from Moody’s; (f) commercial paper rated A-1 (or better) by
S&P or P-1 (or better) by Moody’s, and maturing within nine months of the date
of acquisition; and (g) shares of any money market fund that has substantially
all of its assets invested continuously in the types of investments referred to
above, has net assets of at least $1,000,000,000 and has a rating of at least A-
from S&P or the equivalent thereof from Moody’s.

Cash Management Services: any services provided from time to time by any Lender
or any of its Affiliates to any Borrower or Restricted Subsidiary in connection
with operating, collections, payroll, trust, or other depository or disbursement
accounts, including automated clearinghouse, e-payable, electronic funds
transfer, wire transfer, controlled disbursement, overdraft, depository,
information reporting, lockbox and stop payment services.

CERCLA: the Comprehensive Environmental Response Compensation and Liability Act
(42 U.S.C. § 9601 et seq.).

 

-5-



--------------------------------------------------------------------------------

“CFC”: a Person that is a controlled foreign corporation under Section 957 of
the Code.

Change in Law: the occurrence, after the date hereof, of (a) the adoption or
taking effect of any law, rule, regulation or treaty; (b) any change in any law,
rule, regulation or treaty or in the administration, interpretation or
application thereof by any Governmental Authority; or (c) the making or issuance
of any request, guideline or directive (whether or not having the force of law)
by any Governmental Authority.

Change of Control: an event or series of events by which:

(a) prior to a Qualified IPO, the Principal Shareholders and the Co-Investors
shall together cease to own and control legally and beneficially, either
directly or indirectly, equity securities in the Company representing 51% or
more of the combined voting power of all of the equity securities of the Company
entitled to vote for members of the board of directors or equivalent governing
body of the Company on a fully-diluted basis (and taking into account (i) all
such equity securities that any Principal Shareholder or any Co-Investor has the
right to acquire (whether or not such right is exercisable immediately or only
after the passage of time) and (ii) any and all securities that are convertible
into such equity securities); or

(b) after a Qualified IPO, (i) the Principal Shareholders and the Co-Investors
shall together cease to own and control legally and beneficially, either
directly or indirectly, equity securities in the Company representing 30% or
more of the combined voting power of all of the equity securities of the Company
entitled to vote for members of the board of directors or equivalent governing
body of the Company on a fully-diluted basis (and taking into account (A) all
such equity securities that any Principal Shareholder or any Co-Investor has the
right to acquire (whether or not such right is exercisable immediately or only
after the passage of time) and (B) any and all securities that are convertible
into such equity securities); or (ii) any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934), other
than one or more of the Principal Shareholders and the Co-Investors, shall own,
directly or indirectly, more than the Principal Shareholders and the
Co-Investors together shall own, on a fully diluted basis, of the equity
securities of the Company entitled to vote for members of the board of directors
or equivalent governing body of the Company.

(c) during any period of 12 consecutive months commencing on the Closing Date, a
majority of the members of the board of directors or other equivalent governing
body of the Company cease to be composed of individuals (i) who were members of
that board or equivalent governing body on the first day of such period,
(ii) whose election or nomination to that board or equivalent governing body was
approved by individuals referred to in clause (i) above constituting at the time
of such election or nomination at least a majority of that board or equivalent
governing body or (iii) whose election or nomination to that board or other
equivalent governing body was approved by individuals referred to in clauses
(i) and (ii) above constituting at the time of such election or nomination at
least a majority of that board or equivalent governing body (excluding, in the
case of both clause (ii) and clause (iii), any individual whose initial
nomination for, or assumption of office as, a member of that board or equivalent
governing body occurs as a result of an actual or threatened solicitation of
proxies or consents for the election or removal of one or more directors by any
person or group other than a solicitation for the election of one or more
directors by or on behalf of the board of directors); or

(d) any Person or two or more Persons acting in concert shall have acquired, by
contract or otherwise, the power to exercise, directly or indirectly, a
controlling influence over the management or policies of the Company, or control
over the equity securities of such Person entitled to vote for members of the
board of directors or equivalent governing body of such Person on a
fully-diluted basis (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option right)
representing 50% or more of the combined voting power of such securities; or

 

-6-



--------------------------------------------------------------------------------

(e) the Company shall cease, directly or indirectly, to own and control legally
and beneficially all of the Equity Interests in SCOC; or

(f) any “Change of Control” (or any similar term) as set forth in the Existing
Senior Subordinated Notes Indenture, the Existing Senior Secured Notes Indenture
or in any other agreement evidencing Debt for borrowed money in an amount in
excess of the Threshold Amount shall have occurred.

Claims: all liabilities, obligations, losses, damages, penalties, judgments,
proceedings, interest, costs and expenses of any kind (including remedial
response costs, reasonable attorneys’ fees and Extraordinary Expenses) at any
time (including after Full Payment of the Obligations, resignation or
replacement of Agent, or replacement of any Lender) incurred by or asserted
against any Indemnitee in any way relating to (a) any Loans, Letters of Credit,
Loan Documents, or the use thereof or transactions relating thereto, (b) any
action taken or omitted to be taken by any Indemnitee in connection with any
Loan Documents, (c) the existence or perfection of any Liens, or realization
upon any Collateral, (d) exercise of any rights or remedies under any Loan
Documents or Applicable Law, or (e) failure by any Obligor to perform or observe
any terms of any Loan Document, in each case including all costs and expenses
relating to any investigation, litigation, arbitration or other proceeding
(including an Insolvency Proceeding or appellate proceedings), whether or not
the applicable Indemnitee is a party thereto; provided that with respect to any
Indemnitee, “Claims” shall not include liabilities, obligations, losses,
damages, penalties, judgments, proceedings, interest, costs and expenses of any
kind to the extent that such liabilities, obligations, losses, damages,
penalties, judgments, proceedings, interest, costs and expenses are determined
by a court of competent jurisdiction by final judgment to have resulted from the
gross negligence or willful misconduct of such Indemnitee.

Closing Date: as defined in Section 6.1.

Co-Investors: collectively, (a) Vestar Capital Partners IV, L.P., a Delaware
limited partnership, (b) Vestar Cup Investment, LLC, a Delaware limited
liability company, (c) Vestar Cup Investment II, LLC, a Delaware limited
liability company, (d) any investment fund under common control or management
with any of the Persons referred to in the immediately preceding clauses (a),
(b) and (c), (e) any controlling stockholder, general partner or controlling
member of any of the Persons referred to in the immediately preceding clauses
(a), (b) and (c) and (f) any trust, corporation, limited liability company or
other entity, the beneficiaries, stockholders, members, general partners or
Persons who are Beneficial Owners of an 80% or more interest of which consist of
any of the Persons referred to in the immediately preceding clauses (a), (b),
(c), (d) and (e).

Code: the Internal Revenue Code of 1986.

Collateral: all Property described in any Security Documents as security for any
Obligations, and all other Property that now or hereafter secures (or is
intended to secure) any Obligations.

Commitment: for any Lender, its obligation to make Loans and to participate in
LC Obligations up to the maximum principal amount shown on Schedule 1.1, or as
hereafter determined pursuant to each Assignment and Acceptance to which it is a
party, or as increased pursuant to a Commitment Increase. “Commitments” means
the aggregate amount of such commitments of all Lenders.

Commitment Increase: as defined in Section 2.3.1.

Commitment Increase Lender: as defined in Section 2.3.1.

 

-7-



--------------------------------------------------------------------------------

Commitment Termination Date: the earliest to occur of (a) the Revolver
Termination Date; (b) the date on which Borrowers terminate the Commitments
pursuant to Section 2.1.4; or (c) the date on which the Commitments are
terminated pursuant to Section 11.2.

Compliance Certificate: a certificate, in substantially the form of Exhibit I or
otherwise in form and substance reasonably satisfactory to Agent and covering
the same matters as set forth in Exhibit I.

Consolidated Interest Charges: for any period, for the Company and its
Restricted Subsidiaries on a consolidated basis, all interest expenses of the
Company and its Restricted Subsidiaries calculated in accordance with GAAP,
including (a) all interest expense, premium payments, debt discount, fees,
charges and related expenses of the Company and its Restricted Subsidiaries in
connection with borrowed money or in connection with the deferred purchase price
of property acquired or services rendered, in each case to the extent treated as
interest expense in accordance with GAAP, (b) the portion of rent expense of the
Company and its Restricted Subsidiaries with respect to such period under
Capital Leases that is treated as interest expense in accordance with GAAP and
(c) the net amount, if any, owing by the Company and its Restricted Subsidiaries
under Hedging Agreements (including amortization of discounts and excluding any
termination payments), excluding, to the extent otherwise included in the
interest expenses of the Company and its Restricted Subsidiaries as calculated
above, any fees, expenses or charges relating to the preparation, negotiation
and delivery of, and the closing of the financing transactions contemplated by,
the Loan Documents and the Existing Senior Secured Notes.

Consolidated Net Income: for any period, for the Company and its Restricted
Subsidiaries on a consolidated basis, the net income of the Company and its
Restricted Subsidiaries (excluding extraordinary gains and extraordinary losses)
for that period.

Contingent Obligation: any obligation of a Person arising from a guaranty,
indemnity or other assurance of payment or performance of any Debt (“primary
obligations”) of another obligor (“primary obligor”) in any manner, whether
directly or indirectly, including any obligation of such Person under (a) any
guaranty (whether secured or unsecured, and including the provision of security
for the payment or performance of the primary obligations) or (b) any
arrangement (i) to purchase any primary obligation or security therefor, (ii) to
supply funds for the purchase or payment of any primary obligation, (iii) to
maintain or assure working capital, equity capital, net worth or solvency of the
primary obligor, or (iv) to purchase Property or services for the purpose of
assuring the ability of the primary obligor to perform a primary obligation. The
amount of any Contingent Obligation shall be deemed to be the stated or
determinable amount of the primary obligation (or, if less, the maximum amount
for which such Person may be liable under the instrument evidencing the
Contingent Obligation) or, if not stated or determinable, the maximum reasonably
anticipated liability with respect thereto.

Credit Judgment: the judgment of either or both of the Collateral Agents
exercised in good faith and in accordance with their regular business practices
and policies (as in effect from time to time) applicable to asset based loans
and taking into account market conditions, based upon their consideration of any
factor that they believe (a) could adversely affect the value of Collateral
(including any Applicable Law that may inhibit collection of an Account), the
enforceability or priority of Agent’s Liens, or the amount that Agent and
Lenders could receive in liquidation of any Collateral; (b) could cause or could
reasonably be expected to result in any Borrowing Base Certificate, collateral
report or related financial information delivered by any Obligor being
incomplete, inaccurate or misleading in any material respect; (c) materially
increases the likelihood of any Insolvency Proceeding involving an Obligor; or
(d) creates or could reasonably be expected to result in a Default or Event of
Default. In exercising such judgment, each Collateral Agent may consider any
factor that it believes increases or could reasonably be expected to increase
the credit risk of lending to Borrowers on the security of the Collateral.

CWA: the Clean Water Act (33 U.S.C. §§ 1251 et seq.).

 

-8-



--------------------------------------------------------------------------------

Debt: as applied to any Person, without duplication, (a) all obligations of such
Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services, (e) all Debt of others
secured by (or for which the holder of such Debt has an existing right,
contingent or otherwise, to be secured by) any Lien on Property owned or
acquired by such Person, whether or not the Debt secured thereby has been
assumed, (f) all Contingent Obligations of such Person of Debt of others,
(g) all obligations under any Capital Leases of such Person, (h) all
obligations, contingent or otherwise, of such Person as an account party or
guarantor in respect of letters of credit or in respect of letters of guaranty
issued by a bank or any other financial institution, (i) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances or
any Hedging Agreement, (j) all obligations under any liquidated earn-out but
only after such obligation is required to be included on the balance sheet of
such Person in accordance with GAAP and only if not paid when due and (k) all
obligations of such Person with respect to the redemption, repayment or other
repurchase of any Disqualified Equity Interests; provided that, notwithstanding
any clause of this definition above, “Debt” shall not include trade payables and
expenses owing in the ordinary course of business and amounts owing under
commercial and merchant card service programs to the extent such amounts are
directly or indirectly for the payment of trade payables incurred in the
ordinary course of business. The Debt of any Person shall include the Debt of
any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Debt provide that such Person is not liable
therefor.

Default: an event or condition that, with the lapse of time or giving of notice,
would constitute an Event of Default.

Default Rate: for any Obligation that is not paid when due (including, to the
extent permitted by law, interest not paid when due), 2% plus the interest rate
otherwise applicable thereto. In the case of any Obligation that does not
otherwise bear interest at a specified rate, the Default Rate shall mean the
Default Rate applicable to Base Rate Loans.

Defaulting Lender: any Lender that (a) fails to make any payment or provide
funds to Agent or any Borrower as required hereunder or fails otherwise to
perform its obligations under any Loan Document, and such failure is not cured
within one Business Day, or (b) is the subject of any Insolvency Proceeding.

Deposit Account Control Agreements: the Deposit Account control agreements to be
executed by each institution maintaining a Deposit Account for an Obligor, in
favor of Agent, for the benefit of Secured Parties.

Dilution Percent: the percent, determined for Borrowers’ most recently ended
period of twelve fiscal months after any completed field examination or audit,
equal to (a) bad debt write-downs or write-offs, discounts, returns, promotions,
credits, credit memos and other dilutive items with respect to Accounts, divided
by (b) gross sales.

Dilution Reserve: a reserve in amounts established by either or both of the
Collateral Agents from time to time in their Credit Judgment to reflect that the
Dilution Percent is greater than five percent (5%) based on field examination.

Disqualified Equity Interests: any Equity Interest which, by its terms (or by
the terms of any security or other Equity Interests into which it is convertible
or for which it is exchangeable), or upon the happening of any event or
condition (a) matures or is mandatorily redeemable, pursuant to a sinking fund
obligations or otherwise, (b) is redeemable at the option of the holder thereof,
in whole or in part, (c) provides for the scheduled payments of dividends in
cash, or (d) contains any repurchase obligation which may

 

-9-



--------------------------------------------------------------------------------

come into effect, or is or becomes convertible into or exchangeable for Debt or
any other Equity Interests that would constitute Disqualified Equity Interests,
in each case, prior to the six-month anniversary of the Revolver Termination
Date. Notwithstanding the preceding sentence, any Equity Interest that would
constitute Disqualified Equity Interest solely because the holders thereof have
the right to require the issuers to repurchase such Equity Interest upon the
occurrence of a change of control or an asset sale (other than an asset sale of
any ABL Collateral) shall not constitute Disqualified Equity Interest if the
terms of such Equity Interest provide that the issuers may not repurchase or
redeem any such Equity Interest pursuant to such provisions unless such
repurchase or redemption complies with Section 10.2.4. The term “Disqualified
Equity Interest” shall also include any options, warrants or other rights that
are convertible into Disqualified Equity Interest or that are redeemable at the
option of the holder, or required to be redeemed, prior to the date that is six
months after the Revolver Termination Date.

Distribution: any declaration or payment of a distribution, interest or dividend
on any Equity Interest; or any purchase, redemption, or other acquisition or
retirement for value of any Equity Interest.

Dollars: lawful money of the United States.

Dominion Account: a special account established by a Borrower at Bank of America
or another bank reasonably acceptable to Agent, over which Agent has exclusive
control during a Cash Dominion Period for withdrawal purposes.

EBITDA: for any period, for the Company and its Restricted Subsidiaries on a
consolidated basis, an amount equal to Consolidated Net Income for such period
plus (a) the following to the extent deducted in calculating such Consolidated
Net Income: (i) Consolidated Interest Charges for such period, (ii) the
provision for federal, state, local and foreign income taxes payable by the
Borrower and its Restricted Subsidiaries for such period, (iii) the amount of
depreciation and amortization expense for such period, (iv) all non-cash
impairment charges (to the extent not captured in amortization) for such period,
(v) all underfunded pension expenses to the extent constituting non-cash charges
for such period, (vi) other non-recurring expenses of the Company and its
Restricted Subsidiaries which do not represent a cash item in such period or any
future period, (vii) non-cash expenses resulting from the grant of stock and
stock options and other compensation to management personnel of the Company and
its Restricted Subsidiaries pursuant to a written plan or agreement or the
treatment of such options under variable plan accounting, (viii) all non-cash
expenses attributable to minority interests in Restricted Subsidiaries, (ix) all
other non-cash charges, (x) non-cash losses from foreign currency translations,
(xi) fees, expenses or charges relating to the preparation, negotiation and
delivery of, and the closing of the financing transactions contemplated by, the
Loan Documents and the Existing Senior Secured Notes, and (xii) expenses in
respect of restructuring, closing or relocating of plants and offices in an
aggregate amount not to exceed $15,000,000 in any rolling 12-month period; and
minus (b) (i) non-cash gains from foreign currency translations to the extent
included in calculating such Consolidated Net Income for such period and
(ii) all non-cash items increasing Consolidated Net Income for such period;
provided that EBITDA shall exclude the income of (A) any Person in which any
other Person (other than the Company or a wholly-owned Restricted Subsidiary of
the Company) has an ownership interest, except to the extent of the amount of
dividends or other distributions actually paid to the Company or a wholly-owned
Restricted Subsidiary of the Company by such Person during such period and
(B) any Person the ability of which to make Distributions is restricted by any
Restrictive Agreement described in Section 10.2.14(e), except to the extent of
the amount of dividends or other distributions actually paid to the Company (or
to a wholly-owned Restricted Subsidiary not subject to any such Restrictive
Agreement) by such Person during such period. “EBITDA” shall be calculated on a
pro forma basis to give effect to any Permitted Acquisition or any Permitted
Asset Disposition of the Equity Interests in any Person or any business unit,
line of business or business division of any Person consummated at any time on
or after the first day of the most recently ended period of twelve fiscal months
as if such Permitted Acquisition or Permitted Asset Disposition had been
effected on the first day of such period; provided that, in the case of any such
Permitted Acquisition of any Person or business effected on or after the Closing
Date,

 

-10-



--------------------------------------------------------------------------------

Agent shall be furnished with audited financial statements, or if audited
financial statements are not available, other financial statements reasonably
acceptable to Agent, of such Person or business (or if the acquisition is of a
business unit, line of business or division of a larger business, the audited
financial statements, or if audited financial statements are not available,
other financial statements reasonably acceptable to Agent, of such larger
business, so long as the individual activities of the acquired business are
clearly reflected in such financial statements, together with a certificate from
a financial officer of the Company certifying that the Company has reviewed the
historical financial statements of the business unit, line of business or
division and that to the best knowledge of the Company they reflect proper
divisional accounting in relation to the larger business), reasonably
satisfactory to Agent in all respects, confirming such historical results.

Eligible Account: an Account owing to a Borrower that arises in the ordinary
course of business from the sale of goods or services, is payable in Dollars and
is not required to be treated as ineligible in accordance with the following
sentence. No Account shall be an Eligible Account if (a) it is unpaid for more
than 60 days after the original due date, or more than 90 days after the
original invoice date; (b) 50% or more of the Accounts owing by the Account
Debtor are not Eligible Accounts under the foregoing clause; (c) when aggregated
with other Accounts owing by the Account Debtor, it exceeds 20% of the aggregate
Eligible Accounts (or such higher percentage as Agent may establish for the
Account Debtor from time to time); (d) (i) it does not arise out of a completed,
bona fide sale and delivery of goods in the ordinary course of business,
substantially in accordance with any purchase order, contract or other document
relating thereto, or is not a valid, binding and enforceable obligation of the
applicable Account Debtor, (ii) it is not for a sum certain, maturing as stated
in the invoice covering such sale or a copy of which invoice has not been
furnished or is not available to Collateral Agents on request, (iii) to the
knowledge of any Obligor, any purchase order, agreement, document or Applicable
Law restricts assignment of the Account to Agent, (iv) the applicable Borrower
is not the sole payee or remittance party thereof shown on the invoice, (v) the
applicable Borrower has knowledge that (A) there are facts or circumstances that
are reasonably likely to impair the enforceability or collectibility of such
Account, (B) the Account Debtor did not have the capacity to contract when the
Account arose, or does not continue to meet the Borrower’s customary credit
standards, or has failed, or suspended or ceased doing business, or (C) there
are proceedings or actions threatened or pending against any Account Debtor that
could reasonably be expected to have a material adverse effect on the Account
Debtor’s financial condition, or (vi) any extension, compromise, settlement,
modification, credit, deduction or return has been made or authorized with
respect to the Account, except discounts or allowances granted in the ordinary
course of business for prompt payment that are reflected on the face of the
invoice related thereto and in the reports submitted to Collateral Agents
hereunder; (e) it is owing by a creditor or supplier or is otherwise subject to
a potential offset, counterclaim, dispute, deduction, discount, recoupment,
reserve, defense, chargeback, credit or allowance (but whether or not owing by a
creditor or supplier, ineligibility shall be limited to the amount thereof);
(f) an Insolvency Proceeding has been commenced by or against the Account
Debtor, or the Account Debtor has failed, has suspended or ceased doing
business, is liquidating, dissolving or winding up its affairs, or to the
knowledge of any Obligor, is not Solvent, or the Borrower is not able to bring
suit or enforce remedies against the Account Debtor through judicial process,
provided that in the case of any Account Debtor that is a debtor in a case under
the Bankruptcy Code or other Bankruptcy Law, post-petition Accounts that are not
ineligible pursuant to another clause in this definition may be treated as
Eligible Accounts if each Collateral Agent in its discretion so agrees; (g) the
Account is invoiced to a location outside the United States or Canada or, unless
each Collateral Agent otherwise consents, the Account Debtor is organized or has
its principal offices or assets outside the United States or Canada; (h) it is
owing by a Government Authority, unless (A) the Account Debtor is the United
States or any department, agency or instrumentality thereof and (B) the Account
has been assigned to Agent in compliance with the Assignment of Claims Act;
(i) it is not subject to a duly perfected, first priority Lien in favor of
Agent, or is subject to any other Lien (other than a Permitted Lien described in
Section 10.2.2(c), (d), (f), (g), (k), (o), (s) or (u) that is junior in
priority to the Agent’s Lien to secure the Obligations); (j) the goods giving
rise to it have not been delivered to and accepted by the Account Debtor, the
services giving rise to it have not been accepted by the Account Debtor, or it
otherwise does not represent a

 

-11-



--------------------------------------------------------------------------------

final sale; (k) it is evidenced by Chattel Paper or an Instrument of any kind,
or has been reduced to judgment; (l) its payment has been extended beyond 90
days from the original invoice date, the Account Debtor has made a partial
payment, or it arises from a sale on a cash-on-delivery basis; (m) it arises
from a sale to an Affiliate, from a sale on a bill-and-hold, guaranteed sale,
sale-or-return, sale-on-approval, consignment, or other repurchase or return
basis, or from a sale to a Person for personal, family or household purposes;
provided that if each Collateral Agent agrees to do so, Collateral Agents may
include as Eligible Accounts any Account owing from a consignee to a Borrower
(as consignor) arising from the sale of consigned Inventory by such consignee;
(n) it represents a progress billing or retainage; or (o) it includes a billing
for interest, fees or late charges, but ineligibility shall be limited to the
extent thereof. In calculating delinquent portions of Accounts under clauses
(a) and (b), credit balances more than 90 days old will be excluded.

Eligible Assignee: a Person that is (a) a Lender, U.S.-based Affiliate of a
Lender or Approved Fund; (b) any other financial institution approved by Agent
and Borrower Agent (which approval by Agent and Borrower Agent shall not be
unreasonably withheld or delayed, and in the case of Borrower Agent shall be
deemed given if no objection is made within two Business Days after notice of
the proposed assignment), that is organized under the laws of the United States
or any state or district thereof, has total assets in excess of $5 billion,
extends asset-based lending facilities in its ordinary course of business and
whose becoming an assignee would not constitute a prohibited transaction under
Section 4975 of the Code or any other Applicable Law; and (c) during any Event
of Default, any Person approved by Agent (which approval shall not be
unreasonably withheld, conditioned or delayed); provided that unless a Default
under, or an Event of Default under, Section 11.1(a) or (i) or (solely with
respect to a default under the Existing Senior Secured Notes or Existing Senior
Secured Notes Indenture) (g) shall have occurred and be continuing, Eligible
Assignees shall not include CLOs, hedge funds and other alternative investment
vehicles.

Eligible In-Transit Inventory: Inventory owned by a Borrower that would be
Eligible Inventory if it were not subject to a Document and in transit from a
foreign location to a location of the Borrower within the United States, and
that is not required to be treated as ineligible in accordance with the
following sentence. No Inventory shall be Eligible In-Transit Inventory unless
it (a) is subject to a negotiable Document showing Agent (or, with the consent
of Agent, the applicable Borrower) as consignee, which Document is in the
possession of Agent or such other Person as Collateral Agents shall approve;
(b) is fully insured in a manner reasonably satisfactory to each Collateral
Agent; (c) has been identified to the applicable sales contract and title has
passed to the Borrower; (d) is not sold by a vendor that has a right to reclaim,
divert shipment of, repossess, stop delivery, claim any reservation of title or
otherwise assert Lien rights against the Inventory, or with respect to whom any
Borrower is in default of any obligations; (e) is subject to purchase orders and
other sale documentation reasonably satisfactory to each Collateral Agent;
(f) is shipped by a common carrier that is not affiliated with the vendor; and
(g) is being handled by a customs broker, freight-forwarder or other handler
that has delivered a Lien Waiver.

Eligible Inventory: Inventory owned by a Borrower that is not required to be
treated as ineligible in accordance with the following sentence. Unless both
Collateral Agents otherwise agree, no Inventory shall be Eligible Inventory
unless it (a) is finished goods or raw materials, and not work-in-process,
packaging or shipping materials, labels, samples, display items, bags,
replacement parts or manufacturing supplies; (b) is not held on consignment, nor
subject to any deposit or downpayment; (c) is in new and saleable condition and
is not damaged, defective, shopworn or otherwise unfit for sale; (d) is not
slow-moving, obsolete or unmerchantable, and does not constitute returned or
repossessed goods; (e) meets in all material respects all standards imposed by
any Governmental Authority, and does not constitute hazardous materials under
any Environmental Law; (f) conforms with the covenants and representations
herein relating to Inventory; (g) is subject to Agent’s duly perfected, first
priority Lien, and no other Lien (other than a Permitted Lien described in
Section 10.2.2(c), (d), (f), (g), (k), (o) or (s) that is junior in priority to
the Agent’s Lien to secure the Obligations); (h) is within the continental
United States or Canada (other than the Province of Quebec), is not in transit
except

 

-12-



--------------------------------------------------------------------------------

between locations of Borrowers or is in transit from a foreign location and is
Eligible In-Transit Inventory, and unless both Collateral Agents otherwise
agree, is not consigned to any Person; (i) except for Inventory that is in
transit from a foreign location and is Eligible In-Transit Inventory, is not
subject to any warehouse receipt or negotiable Document; (j) is not subject to
any License that requires the consent of any Person before the Borrower or
Guarantor may dispose of such Inventory or any other arrangement that restricts
such Borrower’s or Agent’s right to dispose of such Inventory, unless Collateral
Agents have received an appropriate Lien Waiver; provided that a requirement
that the Borrower, Guarantor or Agent pay customary royalty or similar payments
on a sale shall not be deemed a restriction for purposes of this clause; (k) is
not located on leased premises or in the possession of a warehouseman,
processor, repairman, mechanic, shipper, freight forwarder or other Person,
unless the lessor or such Person has delivered a Lien Waiver or an appropriate
Rent and Charges Reserve has been established (unless such requirements are
waived by both Collateral Agents); and (l) is reflected in the details of a
current perpetual inventory report.

Enforcement Action: any action to enforce any Obligations or Loan Documents or
to realize upon any Collateral (whether by judicial action, self-help,
notification of Account Debtors, exercise of setoff or recoupment, or
otherwise).

Environmental Laws: all Applicable Laws (including permits), relating to
pollution or protection of human health or the environment, including CERCLA,
RCRA and CWA.

Environmental Notice: a written notice from any Governmental Authority or other
Person of any possible noncompliance with, investigation of a possible violation
of, litigation relating to, or potential fine or liability under any
Environmental Law, or with respect to any Environmental Release, environmental
pollution or hazardous materials, including any complaint, summons, citation,
order, claim, demand or request for correction, remediation or otherwise.

Environmental Release: a release as defined in CERCLA or under any other
Environmental Law.

Equity Interest: capital stock, partnership interests, membership interests in a
limited liability company, beneficial interests in a trust or other equity
ownership interests in a Person.

ERISA: the Employee Retirement Income Security Act of 1974.

ERISA Affiliate: any trade or business (whether or not incorporated) under
common control with an Obligor within the meaning of Section 414(b) or (c) of
the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).

ERISA Event: (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Obligor or ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by any Obligor or ERISA Affiliate from a Multiemployer Plan
or notification that a Multiemployer Plan is in reorganization; (d) the filing
of a notice of intent to terminate, the treatment of a Plan amendment as a
termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) any Obligor or ERISA Affiliate fails to meet any funding obligations with
respect to any Pension Plan or Multiemployer Plan, or requests a minimum funding
waiver; (f) an event or condition which constitutes grounds under Section 4042
of ERISA for the termination of, or the appointment of a trustee to administer,
any Pension Plan or Multiemployer Plan; or (g) the imposition of any liability
under Title IV of ERISA, other than for PBGC premiums due but not delinquent
under Section 4007 of ERISA, upon any Obligor or ERISA Affiliate.

Event of Default: as defined in Section 11.

 

-13-



--------------------------------------------------------------------------------

Excess Availability: (a) the lesser of the Borrowing Base and the aggregate
amount of Commitments minus (b) the principal balance of all Loans and LC
Obligations.

Excluded Assets: each of the following:

(a) all interests in Real Property other than fee interests and other interests
appurtenant thereto;

(b) fee interests in Real Property if the greater of the cost or the book value
of such fee interest is less than $1,000,000;

(c) any property or asset to the extent that the grant of a Lien under the
Security Documents (as defined in the Intercreditor Agreement) in such property
or asset is prohibited by applicable law or requires any consent of any
governmental authority not obtained pursuant to applicable law; provided that
such property or asset will be an Excluded Asset only to the extent and for so
long as the consequences specified above will result and will cease to be an
Excluded Asset and will become subject to the Lien granted under the Security
Documents (as defined in the Intercreditor Agreement), immediately and
automatically, at such time as such consequences will no longer result;

(d) any lease, license, contract, property right or agreement to which any
Obligor is a party or any of its rights or interests thereunder only to the
extent and only for so long as the grant of a Lien under the Security Documents
(as defined in the Intercreditor Agreement) will constitute or result in a
breach, termination or default under or requires any consent not obtained under
any such lease, license, contract, agreement or property right (other than to
the extent that any such term would be rendered ineffective pursuant to Sections
9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor provision or
provisions) of any relevant jurisdiction or any other applicable law (including
the Bankruptcy Code) or principles of equity); provided that such lease,
license, contract, property right or agreement will be an Excluded Asset only to
the extent and for so long as the consequences specified above will result and
will cease to be an Excluded Asset and will become subject to the Lien granted
under the Security Documents (as defined in the Intercreditor Agreement),
immediately and automatically, at such time as such consequences will no longer
result;

(e) any motor vehicles, vessels and aircraft, or other property subject to a
certificate of title statute of any jurisdiction;

(f) cash or Cash Equivalents (or deposit or securities accounts that solely
contain such cash or Cash Equivalents) (i) securing reimbursement obligations
under letters of credit or surety bonds (other than, in the case of ABL
Collateral, reimbursement obligations in respect of letters of credit
constituting Obligations), (ii) solely consisting of earnest money deposits made
or received in connection with any disposition of property or assets or in
connection with any investment or (iii) securing Hedging Obligations (as defined
in the Intercreditor Agreement), in each case to the extent permitted under the
Loan Documents, the Existing Senior Secured Notes Indenture and all other
Secured Documents (as defined in the Intercreditor Agreement);

(g) assets or property subject to purchase money liens or capital leases
permitted to be incurred under the Loan Documents, the Existing Senior Secured
Notes Indenture and all other Secured Documents (as defined in the Intercreditor
Agreement), to the extent a Lien on such assets or property is not permitted,
under the terms of the documents governing such purchase money liens, purchase
money indebtedness or capital leases, to be created to secure any Obligations or
other Secured Debt Obligations (as defined in the Intercreditor Agreement);

(h) all securities of any of the “affiliates” (as the terms “securities” and
“affiliates” are used in Rule 3-16 of Regulation S-X under the Securities Act)
of the Company or SCOC;

 

-14-



--------------------------------------------------------------------------------

(i) Equity Interests in any joint venture with a third party that is not an
Affiliate, to the extent a pledge of such Equity Interests is prohibited by the
documents governing such joint venture; and

(j) the Excluded Real Property.

Excluded Real Property: (a) the Real Property located at 1951 Highway 304,
Belen, New Mexico, the real property located at 177 Florence Street, Leominster,
Massachusetts, and the Real Property located at 1900 S. Clark Road, Havre de
Grace, Maryland, in each case, including all fixtures and improvements located
thereon; and

(b) the Real Property located at 3333 East 87th Street, Chicago, Illinois
(formerly known as the USX South Works site), including all fixtures and
improvements located thereon.

Excluded Tax: with respect to Agent, any Lender, Issuing Bank or any other
recipient of a payment to be made by or on account of any Obligation, (a) taxes
imposed on or measured by its overall net income (however denominated), and
franchise taxes imposed on it (in lieu of net income taxes), by the jurisdiction
(or any political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or as a result of any
connection between Agent or a Lender and any jurisdiction (other than a
connection that would not have arisen but for and solely as a result of Agent or
Lender having executed the Loan Documents or exercised its rights thereunder)
or, in the case of any Lender, in which its applicable Lending Office is
located; (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which Borrower Agent is
located; and (c) any United States withholding tax that is (i) in effect under
laws in force at the time such Person becomes a party to a Loan Document (or
designates a new Lending Office) or otherwise acquires an interest hereunder, or
(ii) attributable to such Person’s failure or inability (other than as a result
of a Change in Law) to comply with Section 5.10, except to the extent that such
Person (or its assignor, if any) was entitled, at the time of designation of a
new Lending Office (or assignment), to receive additional amounts from Borrowers
with respect to such withholding tax.

Existing Canadian Credit Agreement: the Credit Agreement dated September 24,
2004 between Solo Cup Canada Inc. and GE Canada Finance Holding Company.

Existing Senior Secured Notes: (a) the Senior Secured Notes due November 1, 2013
issued pursuant to the Existing Senior Secured Notes Indenture and (b) any
exchange notes issued in exchange for such Senior Secured Notes pursuant to an
Exchange Offer Registration Statement filed with the SEC, which exchange notes
are identical in all respects to such Senior Secured Notes, except that such
exchange notes will not contain specified transfer restrictions and will be
registered under the Securities Act.

Existing Senior Secured Notes Indenture: the Indenture dated as of July 2, 2009
among the Company, SCOS, the other guarantors named therein and U.S. Bank
national Association, as trustee.

Existing Senior Subordinated Notes: the 8.5% Senior Subordinated Notes due
February 15, 2014 issued pursuant to the Existing Senior Secured Notes
Indenture.

Existing Senior Subordinated Notes Indenture: the Indenture dated as of
February 27, 2004 among the Company, certain guarantors named therein and U.S.
Bank National Association, as trustee.

Extraordinary Expenses: all costs, expenses or advances that Agent, a Collateral
Agent or Lender may incur during a Default or Event of Default, or during the
pendency of an Insolvency Proceeding of an Obligor, including those relating to
(a) any audit, inspection, repossession, storage, repair, appraisal, insurance,
manufacture, preparation or advertising for sale, sale, collection, or other
preservation of or realization upon any Collateral; (b) any action, arbitration
or other proceeding (whether instituted by or against Agent, any Collateral
Agent, any Lender, any Obligor, any representative of creditors of an Obligor or
any other Person) in

 

-15-



--------------------------------------------------------------------------------

any way relating to any Collateral (including the validity, perfection, priority
or avoidability of Agent’s Liens with respect to any Collateral), Loan
Documents, Letters of Credit or Obligations, including any lender liability or
other Claims; (c) the exercise, protection or enforcement of any rights or
remedies of Agent, any Collateral Agent or any Lender in, or the monitoring of,
any Insolvency Proceeding; (d) settlement or satisfaction of any taxes, charges
or Liens with respect to any Collateral; (e) any Enforcement Action;
(f) negotiation and documentation of any modification, waiver, workout,
restructuring or forbearance with respect to any Loan Documents or Obligations;
and (g) Protective Advances. Such costs, expenses and advances include transfer
fees, Other Taxes, storage fees, insurance costs, permit fees, utility
reservation and standby fees, legal fees, appraisal fees, brokers’ fees and
commissions, auctioneers’ fees and commissions, accountants’ fees, environmental
study fees, wages and salaries paid to employees of any Obligor or independent
contractors in liquidating any Collateral, and travel expenses.

Federal Funds Rate: (a) the weighted average of interest rates on overnight
federal funds transactions with members of the Federal Reserve System arranged
by federal funds brokers on the applicable Business Day (or on the preceding
Business Day, if the applicable day is not a Business Day), as published by the
Federal Reserve Bank of New York on the next Business Day; or (b) if no such
rate is published on the next Business Day, the average rate (rounded up, if
necessary, to the nearest 1/8 of 1%) charged to Bank of America on the
applicable day on such transactions, as determined by Agent.

Fee Letter: the fee letter agreement dated as of June 19, 2009 among Bank of
America, Banc of America Securities LLC, GE Capital, GE Capital Markets, Inc.,
Wachovia Capital Markets, LLC, Wells Fargo Foothill, LLC, Goldman Sachs Lending
Partners LLC and the Company.

Fiscal Quarter: each period of thirteen weeks (or fourteen weeks for the last
Fiscal Quarter of any Fiscal Year consisting of a 53-week period), commencing on
the first day of a Fiscal Year.

Fiscal Year: the fiscal year of Company and its Restricted Subsidiaries for
accounting and tax purposes, consisting of the 52-week or 53-week period ending
on the last Sunday in December of each year.

Fixed Charge Coverage Ratio: at any time, the ratio, determined on a
consolidated basis for the Company and its Restricted Subsidiaries for the most
recently ended period of twelve fiscal months, of (a) EBITDA for such period
minus Capital Expenditures made and cash taxes paid, in each case during such
period, to (b) Fixed Charges for such period.

Fixed Charges: for any period, the sum of (a) Consolidated Interest Charges to
the extent paid in cash during such period (net of cash interest income), plus
(b) scheduled principal payments made in cash on Borrowed Money during such
period, plus (c) Distributions made in cash during such period.

FLSA: the Fair Labor Standards Act of 1938.

Foreign Lender: any Lender, Issuing Bank, Agent or Collateral Agent that is
organized under the laws of a jurisdiction other than the laws of the United
States, or any state or district thereof.

Foreign Plan: any employee benefit plan or arrangement (a) maintained or
contributed to by any Obligor or Restricted Subsidiary that is not subject to
the laws of the United States; or (b) mandated by a government other than the
United States for employees of any Obligor or Restricted Subsidiary.

Foreign Subsidiary: a Subsidiary that is (a) listed on Schedule 1.4 or (b) a
CFC.

Full Payment: with respect to any Obligations (excluding unasserted contingent
obligations but including contingent reimbursement obligations in respect of
Letters of Credit), (a) the full cash payment thereof, including any interest,
fees and other charges accruing during an Insolvency Proceeding (whether or not
allowed in the proceeding); and (b) if such Obligations are LC

 

-16-



--------------------------------------------------------------------------------

Obligations, Cash Collateralization thereof (or delivery of a standby letter of
credit acceptable to Agent in its discretion, in the amount of required Cash
Collateral). No Loans shall be deemed to have been paid in full until all
Commitments related to such Loans have expired or been terminated.

GAAP: generally accepted accounting principles in effect in the United States
from time to time.

Governmental Approvals: all authorizations, consents, approvals, licenses and
exemptions of, registrations and filings with, and required reports to, all
Governmental Authorities.

Governmental Authority: any federal, state, municipal, foreign or other
governmental department, agency, commission, board, bureau, court, tribunal,
instrumentality, political subdivision, or other entity or officer exercising
executive, legislative, judicial, regulatory or administrative functions for or
pertaining to any government or court, in each case whether associated with the
United States, a state, district or territory thereof, or a foreign entity or
government.

Guaranteed Obligations: as defined in Section 14.1.

Guarantor Payment: as defined in Section 5.11.3.

Guarantors: the Company and the Subsidiary Guarantors.

Guaranty: the guaranty set forth in Section 14, the guaranty executed by Solo
Cup Owings Mills Holdings in favor of Agent and each other guaranty agreement
executed by a Guarantor in favor of Agent.

Guaranty Supplement: as defined in Section 14.5.

Hedging Agreement: one or more of the following agreements to which the Company
or any of its Restricted Subsidiaries is a party:

(a) interest rate swap agreements, interest rate cap agreements, interest rate
collar agreements and other agreements or arrangements designed for the purpose
of fixing, hedging or swapping interest rate risk;

(b) commodity swap agreements, commodity option agreements, forward contracts
and other agreements or arrangements designed for the purpose of fixing, hedging
or swapping commodity price risk; and

(c) foreign exchange contracts, currency swap agreements and other agreements or
arrangements designed for the purpose of fixing, hedging or swapping foreign
currency exchange rate risk.

Holdings: Solo Cup Investment Corporation, a Delaware corporation.

Incremental Amendment: as defined in Section 2.3.1.

Indemnified Taxes: Taxes other than Excluded Taxes.

Indemnitees: Agent Indemnitees, Lender Indemnitees, Issuing Bank Indemnitees and
Bank of America Indemnitees.

Insolvency Proceeding: any case or proceeding commenced by or against a Person
under any state, federal or foreign law for, or any agreement of such Person to,
(a) the entry of an order for relief under the Bankruptcy Code, or any other
insolvency, debtor relief or debt adjustment law; (b) the appointment of a
receiver, trustee, liquidator, administrator, conservator or other custodian for
such Person or any part of its Property; or (c) an assignment or trust mortgage
for the benefit of creditors; or (d) any UK Insolvency Proceeding.

 

-17-



--------------------------------------------------------------------------------

Intellectual Property: all intellectual Property of a Person, including
inventions, designs, patents, copyrights, trademarks, service marks, trade
names, confidential and proprietary information, including know-how and trade
secrets, software and databases, and all rights therein, all embodiments or
fixations thereof and all applications and/or registrations or other rights to
use any of the foregoing.

Intellectual Property Security Agreement: the Security Agreement dated as of the
date hereof in substantially the form of Exhibit F or otherwise in form and
substance reasonably satisfactory to Agent.

Intellectual Property Claim: any claim or assertion (whether in writing or by
suit) that a Borrower’s or Restricted Subsidiary’s ownership, use, marketing,
sale or distribution of any Inventory, Equipment, Intellectual Property or other
Property violates another Person’s Intellectual Property.

Intercreditor Agreement: as defined in Section 12.15.

Interest Payment Date: (a) as to any LIBOR Loan, the last day of each Interest
Period applicable to such Loan; provided that if any Interest Period for a LIBOR
Loan exceeds three months, the respective dates that fall every three months
after the beginning of such Interest Period shall also be Interest Payment
Dates; and (b) as to any Base Rate Loan, the last Business Day of each March,
June, September and December.

Interest Period: as defined in Section 3.1.3.

Inventory: as defined in the UCC, including all goods intended for sale, lease,
display or demonstration; all work in process; and all raw materials, and other
materials and supplies of any kind that are or could be used in connection with
the manufacture, printing, packing, shipping, advertising, sale, lease or
furnishing of such goods, or otherwise used or consumed in a Borrower’s business
(but excluding Equipment).

Inventory Formula Amount: the lower of (a) 65% of the Value of Eligible
Inventory and (b) 85% of the NOLV Percentage of the Value of Eligible Inventory.

Inventory Reserve: reserves established by the Collateral Agents in their Credit
Judgment after consultation with the Borrower Agent to reflect factors that the
Collateral Agents believe could reasonably be expected to negatively impact the
Value of Inventory.

Investment: any acquisition of all or substantially all assets of a Person; any
acquisition of record or beneficial ownership of any Equity Interests of a
Person; or any advance or capital contribution to or other investment in a
Person.

IP Security Agreement Supplement: as defined in the Security Agreement.

IRS: the United States Internal Revenue Service.

Issuing Bank: each of (a) Bank of America or an Affiliate of Bank of America and
(b) Wells Fargo Foothill, LLC or an Affiliate thereof, in each case as issuer of
a Letter of Credit hereunder.

Issuing Bank Indemnitees: each Issuing Bank and its officers, directors,
employees, Affiliates, agents and attorneys-in-fact.

Joint Lead Arrangers: Banc of America Securities LLC and GE Capital Markets,
Inc. in their capacities as Joint Lead Arrangers.

 

-18-



--------------------------------------------------------------------------------

LC Application: an application by Borrower Agent to any Issuing Bank for
issuance of a Letter of Credit, in form and substance satisfactory to such
Issuing Bank.

LC Conditions: the following conditions necessary for issuance of a Letter of
Credit: (a) each of the conditions set forth in Section 6; (b) after giving
effect to such issuance, Excess Availability exceeds zero, total LC Obligations
do not exceed the Letter of Credit Subline and no Overadvance exists; (c) the
expiration date of such Letter of Credit is (i) no more than 365 days from
issuance, in the case of standby Letters of Credit, (ii) no more than 120 days
from issuance, in the case of documentary Letters of Credit, and (iii) unless
otherwise agreed by the applicable Issuing Bank in its sole discretion (and
subject to such additional conditions as may be required by such Issuing Bank in
connection therewith), at least 20 Business Days prior to the Revolver
Termination Date; (d) the Letter of Credit and payments thereunder are
denominated in Dollars; and (e) the form of the proposed Letter of Credit is
satisfactory to Agent and the applicable Issuing Bank in their discretion.

LC Documents: all documents, instruments and agreements (including LC Requests
and LC Applications) delivered by Borrowers or any other Person to any Issuing
Bank or Agent in connection with issuance, amendment or renewal of, or payment
under, any Letter of Credit.

LC Obligations: the sum (without duplication) of (a) all amounts owing by
Borrowers for any drawings under Letters of Credit; (b) the stated amount of all
outstanding Letters of Credit; and (c) all fees and other amounts owing with
respect to Letters of Credit.

LC Request: a request for issuance of a Letter of Credit, to be provided by
Borrower Agent to an Issuing Bank, in form reasonably satisfactory to Agent and
such Issuing Bank.

Lender Indemnitees: Lenders and their officers, directors, employees,
Affiliates, agents, members and attorneys-in-fact.

Lenders: as defined in the preamble to this Agreement, including Agent in its
capacity as a provider of Swingline Loans and any other Person who hereafter
becomes a “Lender” pursuant to an Assignment and Acceptance.

Lending Office: the office designated as such by the applicable Lender at the
time it becomes party to this Agreement or thereafter by notice to Agent and
Borrower Agent.

Letter of Credit: any standby or documentary letter of credit issued by any
Issuing Bank for the account of a Borrower, or any indemnity, guarantee,
exposure transmittal memorandum or similar form of credit support issued by
Agent or any Issuing Bank for the benefit of a Borrower. Notwithstanding
anything to the contrary contained herein, effective as of the Closing Date, the
letters of credit issued under the credit agreement dated as of February 27,
2004 among the Company, Holdings, Bank of America, as administrative agent, and
the other lenders and agents party thereto, as set forth on Schedule 1.5, shall
be deemed to be Letters of Credit issued hereunder for all purposes and shall be
maintained under and governed by the terms and conditions of this Agreement.

Letter of Credit Subline: $40,000,000.

LIBOR: for any Interest Period with respect to a LIBOR Loan, the per annum rate
of interest determined by Agent at approximately 11:00 a.m. (London time) two
Business Days prior to commencement of such Interest Period, for a term
comparable to such Interest Period, equal to (a) the British Bankers Association
LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other commercially
available source designated by Agent); or (b) if BBA LIBOR is not available for
any reason, the interest rate at which Dollar deposits in the approximate amount
of the LIBOR Loan would be offered by Bank of America’s London branch to major

 

-19-



--------------------------------------------------------------------------------

banks in the London interbank Eurodollar market; provided that in the case of
any Interest Period of 30 days or 60 days, LIBOR shall be the higher foregoing
rate for terms of (x) 30 days or 60 days, as applicable and (y) 90 days;
provided further that if the Board of Governors imposes a Reserve Percentage
with respect to LIBOR deposits, then LIBOR shall be the foregoing rate, divided
by 1 minus the Reserve Percentage.

LIBOR Loan: a Loan that bears interest based on LIBOR.

License: any agreement to which an Obligor is a party and under which an Obligor
is authorized to use Intellectual Property in connection with any manufacture,
marketing, distribution or disposition of Collateral, any use of Property or any
other conduct of its business.

Licensor: any Person from whom an Obligor obtains the right to use any
Intellectual Property.

Lien: with respect to any Property, (a) any mortgage, deed of trust, deed to
secure debt, lien, pledge, encumbrance, charge, hypothecation or security
interest in or on such Property securing an obligation owed to, or claim by, a
Person, any leasehold or other interest in such Property and any option or other
right to acquire any interest therein, and any easement, right-of-way or other
encumbrance on title to Real Property, and (b) the interest of a vendor or a
lessor under any conditional sale agreement, capital lease or title retention
agreement (or any financing lease having substantially the same economic effect
as any of the foregoing) relating to such Property.

Lien Waiver: an agreement, in substantially the form of Exhibit J or otherwise
in form and substance reasonably satisfactory to Agent, by which (a) for any
Collateral located on leased premises, the lessor waives or subordinates any
Lien it may have on the Collateral, and agrees to permit Agent to enter upon the
premises and remove the Collateral or to use the premises to store or dispose of
the Collateral during certain time periods as may be agreed upon by Agent and
such lessor; (b) for any Collateral held by a warehouseman, processor, shipper,
customs broker or freight forwarder, such Person waives or subordinates any Lien
it may have on the Collateral, agrees to hold any Documents in its possession
relating to the Collateral as agent for Agent, and agrees to deliver the
Collateral to Agent upon request; (c) for any Collateral held by a repairman,
mechanic or bailee, such Person acknowledges Agent’s Lien, waives or
subordinates any Lien it may have on the Collateral, and agrees to deliver the
Collateral to Agent upon request; and (d) for any Collateral subject to a
Licensor’s Intellectual Property rights, the Licensor grants to Agent the right,
vis-à-vis such Licensor, to enforce Agent’s Liens with respect to the
Collateral, including the right to dispose of it with the benefit of the
Intellectual Property, whether or not a default exists under any applicable
License.

Like-Kind Exchange: if gain or loss would not be recognized under Section 1031
of the Code, any exchange of Property (other than Accounts, Inventory, cash and
cash equivalents) for like Property.

Loan: a loan made pursuant to Section 2.1, and any Swingline Loan, Overadvance
Loan or Protective Advance.

Loan Account: the loan account established by each Lender on its books pursuant
to Section 5.8.

Loan Documents: this Agreement, Other Agreements and Security Documents.

Loan Year: each 12 month period commencing on the Closing Date and on each
anniversary of the Closing Date.

Margin Stock: as defined in Regulation U of the Board of Governors.

Material Adverse Effect: the effect of any event or circumstance that, taken
alone or in conjunction with other events or circumstances, (a) has or could be
reasonably expected to have a material adverse effect on the business,
operations, Properties,

 

-20-



--------------------------------------------------------------------------------

liabilities or financial condition of the Obligors taken as a whole, on the
value of the Collateral taken as a whole, on the enforceability of any Loan
Documents, or on the validity or priority of Agent’s Liens on any material
portion of the ABL Collateral; (b) impairs the ability of the Obligors, taken as
a whole, to perform any payment obligations or other material obligations under
the Loan Documents; or (c) otherwise impairs the ability of Agent or any Lender
to enforce or collect any Obligations or to realize upon any material portion of
the ABL Collateral; provided that for purposes of representations and warranties
made as of the Closing Date, “Material Adverse Effect” shall not include any
state of facts, event, change or effect caused by events, changes or
developments arising from changes in GAAP or from any changes in the market in
which the Borrowers operate which do not disproportionately affect any of the
Borrowers; provided further that the limitations on remedies in the
Intercreditor Agreement shall be deemed not to impair any rights of Agent or any
Lender for purposes of this definition.

Material Contract: any agreement or arrangement to which a Borrower or
Restricted Subsidiary is party (other than the Loan Documents) for which breach,
termination, nonperformance or failure to renew could reasonably be expected to
have a Material Adverse Effect.

Moody’s: Moody’s Investors Service, Inc., and its successors.

Mortgage: each mortgage, deed of trust or deed to secure debt pursuant to which
an Obligor grants to Agent, for the benefit of Secured Parties, Liens (subject
to the Liens securing the Existing Senior Secured Notes and the Intercreditor
Agreement) upon the Mortgaged Property owned by such Obligor, as security for
the Obligations, and which shall be substantially in the form of Exhibit L or
otherwise in form and substance reasonably satisfactory to Agent and shall also
include such provisions as shall be necessary to conform such document to, or as
are customary under, applicable local law.

Mortgaged Property: each parcel of Real Property owned in fee by an Obligor and
either described on Schedule 1.6 or required to be mortgaged to Agent, for the
benefit of Secured Parties, pursuant to Section 7.1.2.

Multiemployer Plan: any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Obligor or ERISA Affiliate makes or is
obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.

Net Proceeds: with respect to an Asset Disposition, proceeds (including, when
received, any deferred or escrowed payments) received by a Borrower or
Restricted Subsidiary in cash from such disposition, net of (a) reasonable costs
and expenses actually incurred in connection therewith, including legal fees and
sales commissions; (b) amounts applied to repayment of Debt secured by a
Permitted Lien senior to Agent’s Liens on Collateral sold; (c) all taxes paid
(or reasonably and in good faith estimated to be payable), including any
withholding taxes imposed on the repatriation of proceeds; and (d) reserves for
indemnities and any other contingent liabilities, until such reserves are no
longer needed.

NOLV Percentage: the net orderly liquidation value of Inventory, expressed as a
percentage, expected to be realized at an orderly, negotiated sale held within a
reasonable period of time, net of all liquidation expenses, as determined from
the most recent appraisal of Borrowers’ Inventory performed by an appraiser and
on terms satisfactory to Collateral Agents.

Note: a promissory note to be executed by Borrowers in favor of a Lender in the
form of Exhibit A, which shall be in the amount of such Lender’s Commitment and
shall evidence the Loans made by such Lender, or any other promissory note
executed by a Borrower to evidence any Obligations.

Notice of Borrowing: a Notice of Borrowing to be provided by Borrower Agent to
request a Borrowing of Loans, in the form of Exhibit N or otherwise in form
reasonably satisfactory to Agent.

 

-21-



--------------------------------------------------------------------------------

Notice of Conversion/Continuation: a Notice of Conversion/Continuation to be
provided by Borrower Agent to request a conversion or continuation of any Loans
as LIBOR Loans, in the form of Exhibit O or otherwise in form reasonably
satisfactory to Agent.

Obligations: all (a) principal of and premium, if any, on the Loans, (b) LC
Obligations and other obligations of Obligors with respect to Letters of Credit,
(c) interest, expenses, fees and other sums payable by Obligors under Loan
Documents, (d) obligations of Obligors under any indemnity for Claims,
(e) Extraordinary Expenses, (f) Bank Product Debt, and (g) other Debts,
obligations and liabilities of any kind owing by Obligors pursuant to the Loan
Documents, whether now existing or hereafter arising, whether evidenced by a
note or other writing, whether allowed in any Insolvency Proceeding, whether
arising from an extension of credit, issuance of a letter of credit, acceptance,
loan, guaranty, indemnification or otherwise, and whether direct or indirect,
absolute or contingent, due or to become due, primary or secondary, or joint or
several.

Obligor: each Borrower and each Guarantor.

Organic Documents: with respect to any Person, its charter, certificate or
articles of incorporation, bylaws, articles of organization, limited liability
agreement, operating agreement, members agreement, shareholders agreement,
partnership agreement, certificate of partnership, certificate of formation,
voting trust agreement, or similar agreement or instrument governing the
formation or operation of such Person.

OSHA: the Occupational Safety and Hazard Act of 1970.

Other Agreement: each Note, LC Document, Fee Letter, Lien Waiver, Intercreditor
Agreement, Borrowing Base Certificate, Compliance Certificate or other
instrument or agreement (other than this Agreement or the Security Documents)
now or hereafter delivered or required to be executed and delivered by an
Obligor to Agent, a Collateral Agent or a Lender in connection with any
transactions relating hereto; provided that “Other Agreement” shall not include
any agreement relating to Bank Product Debt or any Hedging Agreement except the
deposit account control agreements and securities account control agreements
required by Section 8 and except that “Other Agreement” shall include agreements
relating to Bank Products solely when such term or the term “Loan Document” or
“Loan Documents” is used in the Guaranty and any Security Document.

Other Taxes: all present or future stamp or documentary taxes or any other
excise or property taxes, charges or similar levies arising from any payment
made under any Loan Document or from the execution, delivery or enforcement of,
or otherwise with respect to, any Loan Document, excluding however, such Taxes
imposed as a result of an assignment, grant of a participation or other
transfer.

Overadvance: as defined in Section 2.1.5.

Overadvance Loan: a Base Rate Loan made when an Overadvance exists or is caused
by the funding thereof.

Participant: as defined in Section 13.2.

Patriot Act: the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub. L.
No. 107-56, 115 Stat. 272 (2001).

Payment Item: each check, draft or other item of payment payable to a Borrower,
including those constituting proceeds of any Collateral.

PBGC: the Pension Benefit Guaranty Corporation.

 

-22-



--------------------------------------------------------------------------------

Pension Plan: any employee pension benefit plan (as such term is defined in
Section 3(2) of ERISA), other than a Multiemployer Plan, that is subject to
Title IV of ERISA and is sponsored or maintained by any Obligor or ERISA
Affiliate or to which the Obligor or ERISA Affiliate contributes or has an
obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the preceding five plan years.

Permitted Acquisitions: the purchase or other acquisition of all (other than
qualifying shares required by law to be issued to directors in the case of
Persons organized in foreign jurisdictions) of the Equity Interests in any
Person that, upon the consummation thereof, will be wholly (other than with
respect to qualifying shares required by law to be issued to directors in the
case of Persons organized in foreign jurisdictions) owned directly by the
Company or one or more of its wholly-owned Restricted Subsidiaries (including,
without limitation, as a result of a merger or consolidation) and the purchase
or other acquisition by the Company or one or more of its wholly-owned
Restricted Subsidiaries of (x) all or substantially all of the property and
assets of any Person or (y) assets constituting a business unit, line of
business or division of any Person; provided that, with respect to each purchase
or other acquisition made pursuant hereto:

(a) the Obligors and any such newly created or acquired Restricted Subsidiary
shall comply with the requirements of Section 7.1.2;

(b) the lines of business of the Person to be (or the property and assets of
which are to be) so purchased or otherwise acquired shall be substantially the
same lines of business as one or more of the principal businesses of the Company
and its Restricted Subsidiaries or any similar, related, ancillary or
complementary businesses or reasonable extensions or expansions thereof, or
businesses that provide services and/or supply products in connection with a
line of business in which any of the Borrowers or any of their Restricted
Subsidiaries is engaged;

(c) such purchase or other acquisition shall not result in a Material Adverse
Effect (as determined in good faith by the board of directors (or the persons
performing similar functions) of the Company, if the board of directors is
otherwise approving such transaction, or, in each other case, by the chief
executive or financial officer of the Company);

(d) either: (i) immediately after giving effect to any Investment made in such
purchase or acquisition, (A) on a pro forma basis, the Fixed Charge Coverage
Ratio at such time shall be at least 1.0 to 1.0, and (B) each of the pro forma
Average Excess Availability for the 30 day period prior to any such Investment
and the projected pro forma Average Excess Availability as determined in good
faith by the Company (as certified by a Senior Officer of the Company) for the
30 day period following any such Investment shall be at least 20% of the lesser
of (I) the Borrowing Base and (II) the aggregate amount of Commitments; or
(ii) immediately after giving effect to any Investment made in such purchase or
acquisition, each of the pro forma Average Excess Availability for the 30 day
period prior to any such Investment and the projected pro forma Average Excess
Availability as determined in good faith by the Company (as certified by a
Senior Officer of the Company) for the 30 day period following any such
Investment shall be at least 40% of the lesser of (I) the Borrowing Base and
(II) the aggregate amount of Commitments;

(e) such purchase or other acquisition is consensual;

(f) immediately before and immediately after giving effect to any such purchase
or other acquisition, no Default or Event of Default shall have occurred and be
continuing;

(g) the Company shall have delivered to the Agent, on behalf of the Lenders, at
least five Business Days prior to the date on which any such purchase or other
acquisition is to be consummated, a certificate of a Senior Officer, in form and
substance reasonably satisfactory to the Agent, certifying that all of the
requirements set forth above have been satisfied or will be satisfied on or
prior to the consummation of such purchase or other acquisition; and

 

-23-



--------------------------------------------------------------------------------

(h) none of the Accounts or Inventory so purchased or otherwise acquired shall
be included in the calculation of the Borrowing Base until Collateral Agents
have conducted satisfactory appraisals, field audits and examinations, the
Person owning such Accounts or Inventory shall have become a Borrower and all
requirements otherwise applicable under this Agreement to such inclusion shall
have been satisfied.

Permitted Asset Disposition: (a) a Permitted Ordinary Accounts/Inventory
Disposition or (b) an Asset Disposition that is (i) a sale, lease, sublease,
license, sublicense, transfer or other disposition (individually and
collectively for purposes of this definition, a “Disposition”) of Equipment or
other Property (other than ABL Collateral) (A) in the ordinary course of
business or (B) to any Foreign Subsidiary, Unrestricted Subsidiary or joint
venture for fair market value on an arm’s-length basis during any Fiscal Year,
the consideration for which consists of at least 90% cash or Cash Equivalents
and, when combined with the consideration received in respect of the other
sales, transfers or other dispositions under this clause (i)(B) during such
Fiscal Year, does not exceed $10,000,000; (ii) a Disposition of Investments
received by the Company or any Restricted Subsidiary of the Company in
connection with (A) the bankruptcy or reorganization of suppliers or customers
of the Company or such Restricted Subsidiary or (B) in settlement of delinquent
obligations of, or other disputes with, customers and suppliers of the Company
or such Restricted Subsidiary arising in the ordinary course of business;
(iii) a Disposition of Equipment or other Property (other than ABL Collateral)
that is obsolete, damaged, worn out, unmerchantable, surplus or otherwise
unsalable or unsuitable for use in the ordinary course of business; (iv) a
termination of a lease, sublease, license or sublicense of real or personal
Property that is not reasonably necessary for the ordinary course of business of
the Company and its Restricted Subsidiaries and the termination of which could
not reasonably be expected to have a Material Adverse Effect; (v) a lease,
sublease, license or sublicense of real or personal Property (other than ABL
Collateral) in the ordinary course of business, provided that if any such
Property constitutes Collateral, such lease, sublease, license or sublicense is
subordinate to the Liens thereon created under the Security Documents; (vi) the
granting or other imposition of a Permitted Lien on real or personal Property;
(vii) a Disposition of Property by an Obligor to another Obligor; (viii) a
Disposition of Property by a Restricted Subsidiary that is not an Obligor to
another Restricted Subsidiary; (ix) any issuance of Equity Interests by an
Obligor to another Obligor or the issuance of common Equity Interests by the
Company to Holdings or pursuant to a Qualified IPO; (x) a sale, transfer or
other disposition of cash or Cash Equivalents; (xi) any sale of Equity Interests
in, or Debt or other securities of, a joint venture, Unrestricted Subsidiary or
Foreign Subsidiary for not less than the fair market value thereof; (xii) the
surrender or waiver of contract rights or settlement, release or surrender of a
contract, tort or other litigation claim in the ordinary course of business;
(xiii) a Disposition of any Excluded Real Property for not less than the fair
market value thereof, and any Disposition of Real Property listed on Schedule
1.8 for not less than the fair market value thereof, in each case the
consideration for which consists of at least 75% cash or Cash Equivalents;
(xiv) a sale-leaseback transaction consummated for fair value as determined at
the time of consummation in good faith by such Obligor, the consideration
received in respect of the sale of the property subject to such transaction
consists of 100% cash or Cash Equivalents and, when combined with the
consideration received in respect of the sale of the property subject to other
sale-leaseback transactions permitted under this clause (xiv), does not exceed
$25,000,000; (xv) a surrender, nonrenewal or cancellation of insurance policies
in the ordinary course of business; (xvi) so long as no Default under
Section 11.1(a) or (i) and no Event of Default exists before or after giving
effect thereto, any Asset Disposition of Property (other than ABL Collateral)
during any Fiscal Year, the consideration received therefor consists of at least
75% cash or Cash Equivalents and, when combined with the consideration received
for other Asset Dispositions of Property (other than ABL Collateral) made during
such Fiscal Year under this clause (xvi), does not exceed the greater of
$20,000,000 and 5% of Consolidated Net Tangible Assets (as defined in the
Existing Senior Secured Notes Indenture as in effect as of the date of this
Agreement) of the Company and its Restricted Subsidiaries as of the last date of
the immediately preceding Fiscal Year; (xvii) any other Asset Disposition (other
than

 

-24-



--------------------------------------------------------------------------------

a direct or indirect sale, transfer or other disposition of ABL Collateral) the
consideration received therefor consists of at least 75% cash or Cash
Equivalents, provided that (A) no Default or Event of Default exists before or
after giving effect to such Asset Disposition and (B) after giving effect
thereto, on a pro forma basis, the Fixed Charge Coverage Ratio at such time
shall be at least 1.25 to 1.0 and the Excess Availability at such time shall be
at least 30% of the lesser of (1) the Borrowing Base and (2) the aggregate
amount of Commitments; or (xviii) approved in writing by Agent and Required
Lenders.

For purposes of clauses (b)(i)(B), (b)(xiii), (b)(xiv), (b)(xvi) and (b)(xvii)
above in this definition, the amount of any Debt owed by the Company or any
Restricted Subsidiary to any Person (other than the Company or any Restricted
Subsidiary) that is assumed by the transferee of any such assets (other than the
Company or any Restricted Subsidiary) in consideration of any such Disposition
shall be deemed to be cash.

Permitted Contingent Obligations: Contingent Obligations (a) arising from
endorsements of Payment Items for collection or deposit in the ordinary course
of business; (b) arising from Hedging Agreements permitted under
Section 10.2.15; (c) existing on the Closing Date, and any extension or renewal
thereof that does not increase the amount of such Contingent Obligation when
extended or renewed; (d) incurred in the ordinary course of business with
respect to surety, appeal or performance bonds, or other similar obligations;
(e) arising from customary indemnification obligations in favor of purchasers in
connection with sales, leases, licenses, transfers and other dispositions of
Property permitted hereunder; (f) arising under the Loan Documents; (g) in
respect of a guaranty, indemnity or other assurance of payment or performance of
any Debt permitted under Section 10.2.1 of any Obligor by a Borrower or any
Restricted Subsidiary; (h) the primary obligor in respect of which is a Foreign
Subsidiary or an Unrestricted Subsidiary in which the Company or any of its
Restricted Subsidiaries has made an Investment, in an aggregate amount not to
exceed $25,000,000 at any one time outstanding; (i) arising out of Permitted
Acquisitions and consisting of obligations of any Borrower or any Restricted
Subsidiary under provisions relating to indemnification, adjustment of purchase
price with respect thereto based on changes in working capital and earn-outs
based on the income generated by the assets acquired in any such Permitted
Acquisition after the consummation thereof; or (j) in an aggregate amount of
$10,000,000 or less at any time.

Permitted Lien: as defined in Section 10.2.2.

Permitted Ordinary Accounts/Inventory Disposition: an Asset Disposition that is
(a) a sale of Inventory in the ordinary course of business; (b) a sale, lease,
license, transfer or other disposition of Inventory that is obsolete, damaged,
worn out, unmerchantable or otherwise unsalable in the ordinary course of
business; (c) settlements, compromises, deductions or discounts of Accounts
granted in the ordinary course of business; or (d) a sale, conveyance or other
transfer of Accounts and related assets, or fractional undivided interests
therein, by a Foreign Subsidiary other than an Obligor in connection with
factoring or other receivables financing transactions entered into by such
Foreign Subsidiary.

Permitted Purchase Money Debt: Purchase Money Debt of Borrowers and Restricted
Subsidiaries that is unsecured or secured only by a Purchase Money Lien, as long
as the aggregate outstanding principal amount does not exceed $50,000,000 at any
time.

Person: any individual, corporation, limited liability company, partnership,
joint venture, joint stock company, land trust, business trust, unincorporated
organization, Governmental Authority or other entity.

Plan: any employee benefit plan (as such term is defined in Section 3(3) of
ERISA) maintained by an Obligor or, with respect to any such plan that is
subject to Section 412 of the Code or Title IV of ERISA, an ERISA Affiliate.

 

-25-



--------------------------------------------------------------------------------

Post-Petition Interest: as defined in Section 14.6(b).

Prepayment Provisions: with respect to any Debt, any provision relating to any
obligation of the obligor of such Debt to prepay, redeem, purchase, defease or
offer to purchase, redeem, purchase or defease such Debt, or to otherwise
satisfy prior to the scheduled maturity of such Debt in any manner.

Prime Rate: the rate of interest announced by Bank of America from time to time
as its prime rate. Such rate is set by Bank of America on the basis of various
factors, including its costs and desired return, general economic conditions and
other factors, and is used as a reference point for pricing some loans, which
may be priced at, above or below such rate. Any change in such rate announced by
Bank of America shall take effect at the opening of business on the day
specified in the public announcement of such change.

Principal Shareholders: (a) each of John F. Hulseman or Robert L. Hulseman, and
(b) with respect to each of the foregoing, (i) his spouse, (ii) his descendants
and any member of his immediate family, including in each case stepchildren and
family members by adoption, (iii) his heirs at law and his estate and the
beneficiaries thereof, (iv) any charitable foundation created by John F.
Hulseman or Robert L. Hulseman, as applicable, and (v) any trust, corporation,
limited liability company, partnership or other entity, the beneficiaries,
stockholders, members, general partners, owners or Persons Beneficially Owning a
majority of the interests of which consist of John F. Hulseman or Robert L.
Hulseman, as applicable, and/or one or more of the Persons referred to in the
immediately preceding clauses (i) through (iv); provided that any Person in the
immediately preceding clauses (i) through (v) shall only be deemed to be a
Principal Shareholder to the extent that such Person’s equity securities of the
Company entitled to vote were received from John F. Hulseman, Robert L. Hulseman
or any Person referred to in the immediately preceding clauses (i), (ii) or
(iii).

Pro Rata: with respect to any Lender, a percentage (carried out to the ninth
decimal place) determined (a) while Commitments are outstanding, by dividing the
amount of such Lender’s Commitment by the aggregate amount of all Commitments;
and (b) at any other time, by dividing the amount of such Lender’s Loans and LC
Obligations by the aggregate amount of all outstanding Loans and LC Obligations.

Properly Contested: with respect to any obligation of a Borrower or any
Restricted Subsidiary, (a) the obligation is subject to a bona fide dispute
regarding amount or such Borrower’s or Restricted Subsidiary’s liability to pay;
(b) the obligation is being properly contested in good faith by appropriate
proceedings promptly instituted and diligently pursued; (c) appropriate reserves
have been established in accordance with GAAP; (d) non-payment could not have a
Material Adverse Effect, nor result in forfeiture or sale of any assets of such
Borrower or Restricted Subsidiary; (e) no Lien is imposed on assets of such
Borrower or Restricted Subsidiary, unless bonded and stayed to the satisfaction
of Agent; and (f) if the obligation results from entry of a judgment or other
order, such judgment or order is stayed pending appeal or other judicial review.

Property: any interest in any kind of property or asset, whether real, personal
or mixed, or tangible or intangible.

Protective Advances: as defined in Section 2.1.6.

Purchase Money Debt: (a) Debt (other than the Obligations) for payment of any of
the purchase price of Property (other than Accounts and Inventory); (b) Debt
(other than the Obligations) incurred within 90 days before or after acquisition
of any Property (other than Accounts and Inventory), for the purpose of
financing any of the purchase price thereof (including by way of reimbursing the
Company or any of its Restricted Subsidiaries for the payment of the applicable
purchase price or any portion thereof and refinancing any Debt incurred at or
about the time of acquisition or delivery of such Property or refinancing any
pre-delivery deposits); and (c) to the extent not covered above, obligations
under Capital Leases entered into in connection with the acquisition of
Property.

 

-26-



--------------------------------------------------------------------------------

Purchase Money Lien: a Lien that secures Purchase Money Debt, encumbering only
the Property acquired with such Debt or the purchase price of which is financed
by such Debt. “Purchase Money Lien” shall include the interest of a lessor under
a Capital Lease that constitutes Purchase Money Debt.

Qualified IPO: the issuance by Holdings or the Company of its common stock in an
underwritten primary public offering (other than a public offering pursuant to a
registration statement on Form S-8) pursuant to an effective registration
statement filed with the SEC in accordance with the Securities Act.

RCRA: the Resource Conservation and Recovery Act (42 U.S.C. §§ 6991-6991i).

Real Property: all right, title and interest of a Borrower or Restricted
Subsidiary (whether as owner or lessee) in any Property that constitutes real
property (including land and any buildings, structures, parking areas or other
improvements thereon).

Refinancing Conditions: the following conditions for Refinancing Debt: (a) it is
in an aggregate principal amount that does not exceed the principal amount of
the Debt being extended, renewed or refinanced plus all accrued and unpaid
interest, fees, premiums, make-whole amounts due in connection with the
refinancing of the Debt being refinanced and all fees and expenses payable in
connection with such refinancing; (b) in the case of Refinancing Debt
refinancing the Existing Senior Secured Notes, the Existing Senior Subordinated
Notes or any Subordinated Debt (or refinancing any Refinancing Debt in respect
thereof), it has a final maturity no sooner than and a weighted average life no
less than the Debt being extended, renewed or refinanced, and the interest rate
thereon is reasonably acceptable to Agent; (c) it is subordinated to the
Obligations at least to the same extent as the Debt being extended, renewed or
refinanced; (d) in the case of Refinancing Debt refinancing the Existing Senior
Secured Notes, the Existing Senior Subordinated Notes or any Subordinated Debt
(or refinancing any Refinancing Debt in respect thereof), the representations,
covenants, defaults and Prepayment Provisions applicable to it are, taken as a
whole, no less favorable in any material respect to Borrowers than those
applicable to the Debt being extended, renewed or refinanced; (e) the
Refinancing Debt shall not be secured by a Lien on any Property except to the
extent that there is a Lien on such Property securing the Debt being extended,
renewed or refinanced; (f) no Person that was not an obligor with respect to the
Debt being extended, renewed or refinanced (other than a successor of such
obligor) shall be an obligor with respect to the Refinancing Debt; (g) upon
giving effect to it, no Default or Event of Default exists; and (h) in the case
of any Refinancing Debt refinancing the Existing Senior Secured Notes (or
refinancing any Refinancing Debt in respect thereof) that is secured by any of
the Collateral, the holders of such Refinancing Debt shall have entered into
documentation reasonably satisfactory to Agent agreeing to be bound by the
Intercreditor Agreement and to have the same rights and obligations thereunder
as holders of the Existing Senior Secured Notes.

Refinancing Debt: Borrowed Money that satisfies each of the Refinancing
Conditions and is the result of an extension, renewal or refinancing of Debt
permitted under Section 10.2.1(b), (c), (d) or (e) or any Refinancing Debt in
respect thereof.

Reimbursement Date: as defined in Section 2.2.2.

Related Mortgaged Property Deliveries: with respect to each Mortgaged Property,
the following: (a) a fully paid mortgagee title policy (or marked-up and signed
title insurance commitment having the effect of such title insurance policy)
(including such endorsements as are set forth on Schedule 1.9 or as otherwise
reasonably requested by the Agent and are customary for a transaction of this
nature, in each case if available in the applicable jurisdiction) issued by the
Title Company and insuring the Lien of such Mortgage as a valid mortgage Lien on
such Mortgaged Property in favor of Agent in an amount equal to not less than
110% of the

 

-27-



--------------------------------------------------------------------------------

fair market value of the Mortgaged Property (as such fair market value is set
forth on Schedule 1.10 or, in the case of Mortgages delivered pursuant to
Section 7.1.2, reasonably agreed to by Agent based on available valuation
evidence provided by the applicable Obligor) (each, a “Title Policy”);
(b) either (i) a current as-built survey of such Mortgaged Property in
accordance with the most recent minimum standard details for a land survey
jointly adopted by ALTA/ACSM and which shall be certified by a surveyor or
engineer licensed to perform surveys in the jurisdiction in which the Mortgaged
Property is located and shall otherwise be in a form reasonably acceptable to
Agent, (ii) an existing survey of the Mortgaged Property satisfying the
ALTA/ACSM standards described in clause (i), together with an executed affidavit
of no-change with respect thereto or (iii) an aerial survey, ExpressMap or
equivalent photographic depiction of the Mortgaged Property which is reasonably
acceptable to Agent, provided that the foregoing clauses (i), (ii) and
(iii) shall be acceptable only if the same is sufficient for the Title Company
to remove all standard survey exceptions and to add a “land same as survey”
endorsement or similar endorsement with respect to any item provided in clause
(iii) from the Title Policy relating to the applicable Mortgaged Property; (c) a
completed Federal Emergency Management Agency standard Flood Hazard
Determination with respect to such Mortgaged Property and, if any portion of the
Mortgaged Property is located within a “flood hazard area” in any Flood
Insurance Rate Map published by the Federal Emergency Management Agency (or any
successor agency), evidence of flood insurance with respect to such Mortgaged
Property in an amount required under, and in compliance with, the National Flood
Insurance Program (as set forth in the Flood Disaster Protection Act of 1973);
(d)(i) a customary written opinion of local counsel to the Obligors in the
applicable jurisdiction in which such Mortgaged Property is located (such
counsel to be reasonably acceptable to Agent), in form and substance reasonably
satisfactory to Agent, with respect to the enforceability of the applicable
Mortgage in such jurisdiction and such other matters as Agent may reasonably
request and (ii) in the case of Mortgages delivered pursuant to Section 7.1.2, a
customary written opinion of counsel to the applicable Obligor with respect to
existence, due authorization and execution and other customary matters in the
applicable jurisdiction in which such Obligor is organized; and (e) with respect
to any Mortgaged Property located in a jurisdiction where a zoning endorsement
is not available to the Title Policy, a zoning confirmation letter from the
municipality in which such Mortgaged Property is located or a report from
Planning & Zoning Resources Inc. or a similar provider as reasonably approved by
Agent, in each case, reasonably acceptable to Agent in form and substance.

Rent and Charges Reserve: the aggregate of (a) all past due rent and other
amounts owing by an Obligor to any landlord, warehouseman, processor, repairman,
mechanic, shipper, freight forwarder, broker or other Person who possesses any
Collateral or could assert a Lien on any Collateral; and (b) a reserve equal to
not more than three months rent and other charges that could be payable to any
such Person; provided that the Collateral Agents may not establish, maintain or
increase any Rent Charges Reserve (i) if the applicable landlord, warehouseman,
processor, repairman, mechanic, shipper, freight forwarder, broker or other
Person who possesses any Collateral has executed a Lien Waiver, or (ii) without
prior consultation with the Borrower Agent.

Report: as defined in Section 12.2.3.

Reportable Event: any of the events set forth in Section 4043(c) of ERISA, other
than events for which the 30 day notice period has been waived.

Required Lenders: Lenders (subject to Section 4.2) having (a) Commitments in
excess of 50% of the aggregate Commitments; and (b) if the Commitments have
terminated, Loans in excess of 50% of all outstanding Loans.

Reserve Percentage: the reserve percentage (expressed as a decimal, rounded up
to the nearest 1/8th of 1%) applicable to member banks under regulations issued
from time to time by the Board of Governors for determining the maximum reserve
requirement (including any emergency, supplemental or other marginal reserve
requirement) with respect to Eurocurrency funding (currently referred to as
“Eurocurrency liabilities”).

 

-28-



--------------------------------------------------------------------------------

Restricted Debt: any Debt permitted under Section 10.2.1(p), (q) or (r).

Restricted Investment: any Investment by a Borrower or Restricted Subsidiary,
other than:

(a) Investments existing on the Closing Date and set forth on Schedule 10.2.5
and any modification, replacement, renewal or extension thereof; provided that
the amount of the original Investment is not increased except by the terms of
such Investment or as otherwise permitted by this definition;

(b) Cash Equivalents;

(c) loans, advances, deposits and pre-delivery payments permitted under
Section 10.2.7;

(d) (i) Investments in joint ventures, Unrestricted Subsidiaries or Foreign
Subsidiaries in an aggregate amount not to exceed $25,000,000 at any one time
outstanding, (ii) Investments in purchasing consortiums in an aggregate amount
not to exceed $3,000,000 at any one time outstanding, and (iii) Investments
constituting Permitted Acquisitions (including Investments in merger vehicles
formed to consummate any Permitted Acquisition);

(e) Investments of any Obligor in any other Obligor;

(f) Investments received by the Company or any Restricted Subsidiary of the
Company in connection with (i) the bankruptcy or reorganization of suppliers or
customers of the Company or such Restricted Subsidiary, (ii) in settlement of
delinquent obligations of, or other disputes with, customers and suppliers of
the Company or such Restricted Subsidiary arising in the ordinary course of
business or (iii) any non-cash consideration received from a Permitted Asset
Disposition;

(g) Investments consisting of intercompany Debt (i) of any Person existing at
the time such Person becomes a Restricted Subsidiary or is merged or
consolidated into the Company or any of its Restricted Subsidiaries and not
created in contemplation of such event or (ii) owed by a Restricted Subsidiary
of the Company that is not a Subsidiary Guarantor to another Restricted
Subsidiary of the Company that is not a Subsidiary Guarantor;

(h) with respect to any Foreign Subsidiary, (i) certificates of deposit of,
bankers acceptances of, time deposits with or equivalents of demand deposit
accounts which are maintained with, any commercial bank having combined capital
and surplus of not less than $500,000,000 (or the dollar equivalent thereof),
which is organized and existing under the laws of the country in which such
Subsidiary maintains its chief executive office or principal place of business
or is organized, and (ii) readily marketable obligations issued or directly and
fully guaranteed or insured by the government or any agency or instrumentality
of any member nation of the European Union whose legal tender is the Euro or
British Pounds Sterling and customarily used by corporations for cash management
purposes in any jurisdiction outside the United States to the extent reasonably
required in connection with any business conducted by any such Subsidiary
organized in such jurisdiction, maturing within one year from the date of
acquisition thereof and, at the time of acquisition, having one of the two
highest ratings obtainable from either S&P or Moody’s or a comparable rating
from an internationally recognized rating agency; provided that the full faith
and credit of any such member nation of the European Union is pledged in support
thereof;

(i) Hedging Agreements set forth on Schedule 9.1.23 or otherwise permitted under
Section 10.2.15;

 

-29-



--------------------------------------------------------------------------------

(j) customary Investments by any Foreign Subsidiary in connection with factoring
or other receivables financing transactions entered into by such Foreign
Subsidiary;

(k) Investments consisting of the non-exclusive licensing of Intellectual
Property pursuant to joint marketing arrangements with other Persons in the
ordinary course of business;

(l) other Investments not exceeding $10,000,000 in the aggregate in any fiscal
year of the Company; and

(m) any other Investments so long as (i) no Default or Event of Default exists
before or after giving effect thereto and (ii) after giving effect thereto, on a
pro forma basis, the Fixed Charge Coverage Ratio at such time shall be at least
1.25 to 1.0 and the Excess Availability at such time shall be at least 25% of
the lesser of (1) the Borrowing Base and (2) the aggregate amount of
Commitments.

Restricted Subsidiary: any Subsidiary of the Company other than an Unrestricted
Subsidiary.

Restrictive Agreement: an agreement (other than a Loan Document and as in effect
as of the date hereof, the Existing Senior Secured Notes Indenture, the Existing
Senior Subordinated Notes Indenture, the Existing Canadian Credit Agreement and
the Stockholders’ Agreement) that conditions or restricts the right of any
Borrower, Restricted Subsidiary or other Obligor to incur or repay Borrowed
Money, to grant Liens on any assets, to declare or make Distributions, to
modify, extend or renew any agreement evidencing Borrowed Money, or to repay any
intercompany Debt, which conditions or restrictions are, taken as a whole, more
restrictive than the restrictions in place on the Closing Date under the Loan
Documents, the Existing Senior Secured Notes Indenture, the Existing Senior
Subordinated Notes Indenture, the Existing Canadian Credit Agreement and the
Stockholders’ Agreement.

Revolver Termination Date: July 2, 2013.

Royalties: all royalties, fees, expense reimbursement and other amounts payable
by a Borrower under a License.

S&P: Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and its successors.

SCC Holding Management Agreement: the Management Agreement, dated as of
February 27, 2004, among the Company, Holdings and SCC Holding Company LLC.

SEC: the United States Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

Secured Parties: Agent, each Collateral Agent, each Issuing Bank, Lenders and
providers of Bank Products.

Securities Act: Securities Act of 1933.

Security Agreement: the Security Agreement dated as of the date hereof in
substantially the form of Exhibit E.

Security Agreement Supplement: as defined in the Security Agreement.

Security Documents: the Security Agreement, each Security Agreement Supplement,
the Intellectual Property Security Agreement, each IP Security Agreement
Supplement, the UK Debenture, each Guaranty, each Guaranty Supplement, the
Mortgages, the Deposit Account Control Agreements and all other documents,
instruments and agreements now or hereafter securing (or given with the intent
to secure) any Obligations.

 

-30-



--------------------------------------------------------------------------------

Senior Officer: the chairman of the board, president, chief executive officer or
chief financial officer of a Borrower or, if the context requires, an Obligor
or, in the case of a UK Obligor, a director.

Settlement Report: a report delivered by Agent to Lenders summarizing the Loans
and participations in LC Obligations outstanding as of a given settlement date,
allocated to Lenders on a Pro Rata basis in accordance with their Commitments.

Solvent: as to any Person, such Person (a) unless it is a UK Obligor, (i) owns
Property whose fair salable value is greater than the amount required to pay all
of its debts (including contingent, subordinated, unmatured and unliquidated
liabilities); (ii) owns Property whose present fair salable value (as defined
below) is greater than the probable total liabilities (including contingent,
subordinated, unmatured and unliquidated liabilities) of such Person as they
become absolute and matured; (iii) is able to pay all of its debts as they
mature; (iv) is not engaged in business or a transaction, and is not about to
engage in business or a transaction, for which such Person’s property would
constitute unreasonably small capital; (v) is not “insolvent” within the meaning
of Section 101(32) of the Bankruptcy Code; and (vi) has not incurred (by way of
assumption or otherwise) any obligations or liabilities (contingent or
otherwise) under any Loan Documents, or made any conveyance in connection
therewith, with actual intent to hinder, delay or defraud either present or
future creditors of such Person or any of its Affiliates; or (b) if it is a UK
Obligor, is UK Solvent. “Fair salable value” means the amount that could be
obtained for assets within a reasonable time, either through collection or
through sale under ordinary selling conditions by a capable and diligent seller
to an interested buyer who is willing (but under no compulsion) to purchase.

Stockholders’ Agreement: the Stockholders’ Agreement, dated as of February 27,
2004, as amended as of the date of the indenture, among the Parent, Vestar
Capital Partners IV, L.P., a Delaware limited partnership, Vestar Cup
Investment, LLC, a Delaware limited liability company, Vestar Cup Investment II,
LLC, a Delaware limited liability company, members of management of the Parent
that own shares of Common Stock, par value $.01 per share, of the Parent and SCC
Holding.

Subordinated Debt: Debt incurred by a Borrower that is expressly subordinate and
junior in right of payment to Full Payment of all Obligations, and is on terms
(including maturity, interest, fees, repayment, covenants and subordination)
satisfactory to Agent; provided that the subordination terms under the Existing
Senior Subordinated Notes Indenture shall be deemed satisfactory to Agent.

Subordinated Obligations: as defined in Section 14.6.

Subsidiary of any Person: any corporation, partnership, joint venture, limited
liability company, trust or estate of which (or in which) more than 50% of
(a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the Board of Directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such partnership,
joint venture or limited liability company or (c) the beneficial interest in
such trust or estate is at the time directly or indirectly owned or controlled
by such Person, by such Person and one or more of its other Subsidiaries or by
one or more of such Person’s other Subsidiaries. Unless otherwise specified, all
reference herein to a “Subsidiary” or “Subsidiaries” shall refer to a Subsidiary
or Subsidiaries of the Company.

Subsidiary Guarantors: the Restricted Subsidiaries of the Company listed on
Schedule 1.3 and each other Restricted Subsidiary of the Company that shall be
required to execute and deliver or become party to a Guaranty pursuant to
Section 7.1.2.

 

-31-



--------------------------------------------------------------------------------

Supermajority Lenders: Lenders (subject to Section 4.2) having (a) Commitments
in excess of 80% of the aggregate Commitments; and (b) if the Commitments have
terminated, Loans in excess of 80% of all outstanding Loans.

Surviving Debt: Debt of each Obligor and its Restricted Subsidiaries under the
Existing Canadian Credit Agreement, the Existing Senior Secured Notes and the
Existing Senior Subordinated Notes and other Debt of each Obligor and its
Restricted Subsidiaries outstanding immediately before and after giving effect
to the initial extension of credit hereunder.

Swingline Loan: any Borrowing of Base Rate Loans funded with Agent’s funds,
until such Borrowing is settled among Lenders or repaid by Borrowers.

Taxes: all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding and mortgage recording taxes),
assessments, fees or other charges imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.

Testing Period: the period (a) commencing on the day that Excess Availability is
less than the greater of (i) 15% of the lesser of (A) the Borrowing Base and
(B) the aggregate amount of Commitments and (ii) $15,000,000; and (b) continuing
until the date when Excess Availability has been equal to or greater than the
greater of (i) 15% of the lesser of (A) the Borrowing Base and (B) the aggregate
amount of Commitments and (ii) $15,000,000 for 45 consecutive days.

Threshold Amount: $12,500,000.

Title Company: First American Title Insurance Company (and its affiliated title
insurance companies) or such other nationally recognized title insurance or
abstract company as shall be selected by Borrowers and approved by Agent (such
approval not to be unreasonably withheld).

Title Policy: as defined in the definition of Related Mortgaged Property
Deliveries.

Transferee: any actual or potential Eligible Assignee, Participant or other
Person acquiring an interest in any Obligations.

Transition Agreement: the Transition Agreement, dated December 14, 2006, among
Vestar Capital Partners IV, L.P., Vestar Cup Investment, LLC, Vestar Cup
Investment II, LLC, SCC Holding Company LLC, Holdings and the Company.

Type: any type of a Loan (i.e., Base Rate Loan or LIBOR Loan) that has the same
interest option and, in the case of LIBOR Loans, the same Interest Period.

UCC: the Uniform Commercial Code as in effect in the State of New York or, when
the laws of any other jurisdiction govern the perfection or enforcement of any
Lien, the Uniform Commercial Code of such jurisdiction.

UK Debenture: the debenture between the UK Obligors and the Agent in
substantially the form of Exhibit P or otherwise in form and substance
reasonably satisfactory to Agent.

UK Insolvency Proceeding: any corporate action (excluding meetings of the board
of directors but not, for the avoidance of doubt, any resolution passed thereat)
or legal proceedings or other procedure taken or commenced in relation to
(a) the bankruptcy, suspension of payments, moratorium of any indebtedness,
winding up, dissolution, administration or reorganization (by way of voluntary
arrangement, scheme of arrangement or otherwise) of any UK Obligor or (b) the
appointment of a liquidator, receiver, administrative receiver, administrator,
compulsory manager, judicial custodian, trustee in bankruptcy or other similar
officers in respect of a UK Obligor or any of its assets or a composition,
compromise, assignment or arrangement with any creditor or class of creditors of
any UK Obligor in each case relating to financial distress.

 

-32-



--------------------------------------------------------------------------------

UK Obligors: Solo Cup (UK) Limited, Insulpak Holdings Limited, Solo Cup Europe
Limited and any other Obligor that is incorporated under the laws of any part of
the United Kingdom.

UK Solvent: in relation to any UK Obligor, that UK Obligor is able to pay its
debts as they fall due and is not deemed to be unable to pay its debts within
the meaning of Section 123 of the UK Insolvency Act 1986 (provided that for
these purposes the figure of £750 in sub-paragraph 1(a) thereof shall be deemed
to have been replaced by the Threshold Amount).

Unfunded Pension Liability: the excess of a Pension Plan’s benefit liabilities
under Section 4001(a)(16) of ERISA, over the current value of that Pension
Plan’s assets, determined in accordance with the assumptions used for funding
the Pension Plan pursuant to Section 412 of the Code for the applicable plan
year.

Unrestricted Subsidiary: any Subsidiary of the Company that is acquired or
created after the Closing Date and designated by the Company as an Unrestricted
Subsidiary hereunder by written notice to Agent; provided that the Company shall
only be permitted to so designate a new Unrestricted Subsidiary after the
Closing Date and so long as:

(a) no Default or Event of Default has occurred and is continuing or would
result therefrom,

(b) immediately after giving effect to such designation, the Company and the
Restricted Subsidiaries shall be in compliance, on a pro forma basis, with the
covenant set forth in Section 10.3.1, whether or not a Testing Period shall then
apply,

(c) any Contingent Obligation incurred by the Company or any Restricted
Subsidiary in respect of any Debt of the Subsidiary being so designated will be
deemed to be an incurrence of Debt by Solo or such Restricted Subsidiary (or
both, if applicable) at the time of such designation, and such incurrence of
Debt would be permitted under Section 10.2.1,

(d) (i) the aggregate fair market value of all outstanding Investments owned by
the Company and its Restricted Subsidiaries in the Subsidiary being so
designated (including any Contingent Obligation incurred by the Company or any
Restricted Subsidiary in respect of any Debt of such Subsidiary) will be deemed
to be an Investment made as of the time of such designation, (ii) such
Investment would be permitted under Section 10.2.5 and (iii) such Subsidiary
does not own any Equity Interests or Debt of, or hold any Liens on any property
of, the Company or any Restricted Subsidiary,

(e) the Subsidiary being so designated (i) is not party to any agreement,
contract, arrangement or understanding with the Company or any Restricted
Subsidiary of the Company unless the terms of any such agreement, contract,
arrangement or understanding are no less favorable to the Company or such
Restricted Subsidiary than those that might be obtained at the time from Persons
who are not Affiliates of the Company, (ii) is a Person with respect to which
neither the Company nor any of its Restricted Subsidiaries has any direct or
indirect obligation (A) to subscribe for additional Equity Interests or (B) to
maintain or preserve such Person’s financial condition or to cause such Person
to achieve any specified levels of operating results; and (iii) has not incurred
any Contingent Obligation in respect of or otherwise directly or indirectly
provided credit support for any Debt of the Company or any of its Restricted
Subsidiaries, except to the extent such Contingent Obligation or credit support
would be released upon such designation and

(f) the Company shall have provided Agent with a certified copy of the
resolution of the Board of Directors of the Company giving effect to such
designation and a certificate of a Senior Officer of the Company certifying that
such designation complied with the preceding conditions, and containing the
calculations and information required by the preceding clause (ii) above.

 

-33-



--------------------------------------------------------------------------------

If, at any time, any Unrestricted Subsidiary would fail to meet any of the
preceding requirements described in clause (e) above, it shall thereafter cease
to be an Unrestricted Subsidiary and any Debt, Investments or Liens on the
property of such Subsidiary shall be deemed to be incurred or made by a
Restricted Subsidiary of the Company as of such date and, if such Debt,
Investments or Liens are not permitted to be incurred or made as of such date
under this Agreement, an Event of Default shall exist.

The Board of Directors of the Company may at any time designate any Unrestricted
Subsidiary to be a Restricted Subsidiary; provided that:

(1) such designation shall be deemed to be an incurrence of Debt by a Restricted
Subsidiary of the Company of any outstanding Debt of such Unrestricted
Subsidiary and such designation shall only be permitted if such Debt is
permitted under Section 10.2.1 calculated on a pro forma basis as if such
designation had occurred at the beginning of the four-quarter reference period;

(2) all outstanding Investments owned by such Unrestricted Subsidiary will be
deemed to be made as of the time of such designation and such Investments shall
only be permitted if such Investments would be permitted under Section 10.2.5;

(3) all Liens upon property or assets of such Unrestricted Subsidiary existing
at the time of such designation would be permitted under Section 10.2.2;

(4) no Default or Event of Default would be in existence following such
designation;

(5) immediately after giving effect to such designation, the Company and the
Restricted Subsidiaries shall be in compliance, on a pro forma basis, with the
covenant set forth in Section 10.3.1, whether or not a Testing Period shall then
apply (and the Company shall have delivered to Agent a certificate setting forth
in reasonable detail the calculations demonstrating such compliance),

(6) all representations and warranties contained herein and in the other Loan
Documents shall be true and correct in all material respects with the same
effect as though such representations and warranties had been made on and as of
the date of such designation (both before and after giving effect thereto),
unless stated to relate to a specific earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date, and

(7) the Company shall have delivered to Agent a certificate of a Senior Officer
of the Company certifying that such designation complied with the requirements
of preceding clauses (1) through (6) above, and containing the calculations and
information required by the preceding clause (5) above.

Upstream Payment: a Distribution by a Restricted Subsidiary of a Borrower to
such Borrower.

Value: (a) for Inventory, its value determined on the basis of the lower of cost
or market, calculated on a first-in, first-out basis, and excluding any portion
of cost attributable to intercompany profit among Borrowers and their
Affiliates; and (b) for an Account, its face amount, net of any returns,
rebates, discounts (calculated on the shortest terms), credits, allowances or
Taxes (including sales, excise or other taxes) that have been or could be
claimed by the Account Debtor or any other Person.

Vestar Management Agreement: the Management Agreement, dated as of February 27,
2004, among Holdings, the Company and Vestar Capital Partners.

1.2. Accounting Terms. Under the Loan Documents (except as otherwise specified
herein), all accounting terms shall be interpreted, all accounting
determinations shall be made, and all financial

 

-34-



--------------------------------------------------------------------------------

statements shall be prepared, in accordance with GAAP applied on a basis
consistent with the most recent audited financial statements of Borrowers
delivered to Agent before the Closing Date and using the same inventory
valuation method as used in such financial statements, except for any change
required or permitted by GAAP if Borrowers’ certified public accountants concur
in such change and the change is disclosed to Agent. Notwithstanding the prior
sentence, if at any time any Accounting Change would affect the computation of
the Fixed Charge Coverage Ratio (or any other calculation herein), and the
Borrowers, any Collateral Agent or the Required Lenders shall so request, Agent,
the Lenders and the Borrowers shall negotiate in good faith to amend such
definition (or calculation) to preserve the original intent thereof in light of
such Accounting Change (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such definition (or calculation) shall
continue to be computed in the manner computed prior to such Accounting Change
and (ii) the Borrowers shall provide to Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
definition (or other calculation) made before and after giving effect to such
Accounting Change. Notwithstanding any other provision contained herein, all
terms of an accounting or financial nature used herein shall be construed, and
all computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under Statement of Financial Accounting Standards
159 (or any other Financial Accounting Standard having a similar result or
effect) to value any Debt or other liabilities of any Obligor or any Restricted
Subsidiary at “fair value”, as defined therein.

1.3. Uniform Commercial Code. As used herein, the following terms are defined in
accordance with the UCC in effect in the State of New York from time to time:
“Account”, “Account Debtor,” “Chattel Paper,” “Commercial Tort Claim,” “Deposit
Account,” “Document,” “Equipment,” “General Intangibles,” “Goods,” “Instrument,”
“Investment Property,” “Letter-of-Credit Right” and “Supporting Obligation.”

1.4. Certain Matters of Construction. The terms “herein,” “hereof,” “hereunder”
and other words of similar import refer to this Agreement as a whole and not to
any particular section, paragraph or subdivision. Any pronoun used shall be
deemed to cover all genders. In the computation of periods of time from a
specified date to a later specified date, “from” means “from and including,” and
“to” and “until” each mean “to but excluding.” The terms “including” and
“include” shall mean “including, without limitation” and, for purposes of each
Loan Document, the parties agree that the rule of ejusdem generis shall not be
applicable to limit any provision. Section titles appear as a matter of
convenience only and shall not affect the interpretation of any Loan Document.
All references to (a) laws or statutes include all related rules, regulations,
interpretations, amendments and successor provisions; (b) any document,
instrument or agreement include, unless otherwise specified herein, any
amendments, waivers and other modifications, extensions or renewals (to the
extent permitted by the Loan Documents); (c) any section mean, unless the
context otherwise requires, a section of this Agreement; (d) any exhibits or
schedules mean, unless the context otherwise requires, exhibits and schedules
attached hereto, which are hereby incorporated by reference; (e) any Person
include successors and assigns; (f) time of day mean time of day at Agent’s
notice address under Section 15.3.1; or (g) discretion of Agent, any Collateral
Agent, any Issuing Bank or any Lender mean the sole and absolute discretion of
such Person. All calculations of Value, fundings of Loans, issuances of Letters
of Credit and payments of Obligations shall be in Dollars and, unless the
context otherwise requires, all determinations (including calculations of
Borrowing Base, Excess Availability and financial covenants) made from time to
time under the Loan Documents shall be made in light of the circumstances
existing at such time. Borrowing Base and Excess Availability calculations shall
be consistent with historical methods of valuation and calculation, and
otherwise satisfactory to each Collateral Agent (and not necessarily calculated
in accordance with GAAP). Borrowers shall have the burden of establishing any
alleged negligence, misconduct or lack of good faith by Agent, any Collateral
Agent, any Issuing Bank or any Lender under any Loan Documents. No provision of
any Loan Documents shall be construed against any party by reason of such party
having, or being deemed to have, drafted the provision. Whenever the phrase “to
the best of Borrowers’ knowledge” or words of similar import are used in any
Loan Documents, it means actual knowledge of a

 

-35-



--------------------------------------------------------------------------------

Senior Officer. Whenever any payment, certificate, notice or other delivery
shall be stated to be due on a day other than a Business Day, the due date for
such payment or delivery shall be extended to the next succeeding Business Day,
and such extension of time shall in such case be included in the computation of
payment of interest or fees, as the case may be; provided, however, that if such
extension would cause payment of interest on or principal of any LIBOR Loan to
be made in the next calendar month, such payment shall be made on the
immediately preceding Business Day.

1.5. Designated Senior Debt. This Agreement is a refinancing of the credit
agreement dated as of February 27, 2004 among the Company, Holdings, Bank of
America, as administrative agent, and the other lenders and agents party
thereto, and the Obligations constitute “Designated Senior Debt” and “Senior
Debt” under the Existing Senior Subordinated Notes Indenture (and the same or
any similar term under any Refinancing Debt in respect thereof).

SECTION 2. CREDIT FACILITIES

2.1. Commitment.

2.1.1. Loans. Each Lender agrees, severally on a Pro Rata basis up to its
Commitment, on the terms set forth herein, to make Loans (i) on the Closing
Date, to the Company and SCOC in an aggregate amount not to exceed the amount
required to satisfy the conditions specified in Section 6.1, and (ii) from time
to time on and after the Closing Date to the Commitment Termination Date, to the
Borrowers other than the Company. The Loans may be repaid and reborrowed as
provided herein. In no event shall Lenders have any obligation to honor a
request for a Loan if the unpaid balance of Loans outstanding at such time
(including the requested Loan) plus LC Obligations would exceed the lesser of
the Borrowing Base and the aggregate amount of Commitments.

2.1.2. Notes. Subject to Section 5.8, the Loans made by each Lender and interest
accruing thereon shall be evidenced by the records of Agent and such Lender. At
the request of any Lender, Borrowers shall deliver a Note to such Lender.

2.1.3. Use of Proceeds. The proceeds of Loans shall be used by Borrowers solely
(a) to satisfy existing Debt; (b) to pay fees and transaction expenses
associated with the closing of this credit facility and the Existing Senior
Secured Notes; (c) to pay Obligations in accordance with this Agreement; and
(d) for working capital and other lawful corporate purposes of Borrowers
including, without limitation, acquisitions and debt repurchases permitted under
this Agreement.

2.1.4. Voluntary Reduction or Termination of Commitments.

(a) The Commitments shall terminate on the Revolver Termination Date, unless
sooner terminated in accordance with this Agreement. Upon at least 10 days prior
written notice to Agent at any time, Borrowers may, at their option, terminate
the Commitments and this credit facility. Any notice of termination given by
Borrowers shall be irrevocable; provided that such notice may be contingent on
the occurrence of a refinancing of this Agreement and may be revoked or the
termination date deferred if the refinancing does not occur. Unless the
termination is revoked or deferred in accordance with the proviso to the
previous sentence, on the termination date, Borrowers shall make Full Payment of
all Obligations.

(b) Borrowers may permanently reduce the Commitments, on a Pro Rata basis for
each Lender, upon at least 10 days prior written notice to Agent, which notice
shall specify the amount of the reduction and shall be irrevocable once given;
provided that such notice may be contingent on the incurrence of Debt permitted
under Section 10.2.1 and may be revoked or deferred if such Debt is not
incurred. Each reduction shall be in a minimum amount of $10,000,000, or an
increment of $1,000,000 in excess thereof.

 

-36-



--------------------------------------------------------------------------------

2.1.5. Overadvances. If the aggregate Loans exceed the amount that equals
(x) the lesser of the Borrowing Base and the aggregate amount of Commitments,
minus (y) the LC Obligations (such excess Loans, “Overadvance”) at any time, the
excess amount shall be payable by Borrowers on demand (unless such excess amount
is caused by an increase in Availability Reserve or the funding of an
Overadvance Loan, in which case such excess amount shall be payable by Borrowers
within five Business Days of the occurrence of such excess amount or, in the
case of the funding of an Overadvance Loan, by the earlier of (i) 30 days after
the funding of such Overadvance Loan and (ii) one Business Day after demand by
Agent) (it being understood that no Loan (other than Overadvance Loan made
pursuant to the immediately succeeding sentence and Protective Advances) shall
be made and no Letter of Credit shall be issued at any time an Overdance is
outstanding) by Agent, but all such Loans shall nevertheless constitute
Obligations secured by the Collateral and entitled to all benefits of the Loan
Documents. Unless its authority has been revoked in writing by Required Lenders,
Agent may require Lenders to honor requests for Overadvance Loans and to forbear
from requiring Borrowers to cure an Overadvance, (a) when no other Event of
Default is known to Agent, as long as (i) the Overadvance does not continue for
more than 30 consecutive days (and no Overadvance may exist until at least five
consecutive days thereafter before further Overadvance Loans are required), and
(ii) the aggregate outstanding amount of Overadvance and Protective Advances is
not known by Agent to exceed $15,000,000 at any time; and (b) regardless of
whether an Event of Default exists, if Agent discovers an Overadvance not
previously known by it to exist, as long as from the date of such discovery the
Overadvance (i) is not increased by more than $5,000,000, and (ii) does not
continue for more than 30 consecutive days. In no event shall Overadvance Loans
be required that would cause the outstanding Loans and LC Obligations to exceed
the aggregate Commitments. Any sufferance of an Overadvance shall not constitute
a waiver by Agent or Lenders of the Event of Default caused thereby unless and
except to the extent such Overadvance is caused by the funding of an Overadvance
Loan. In no event shall any Borrower or other Obligor be deemed a beneficiary of
this Section nor authorized to enforce any of its terms.

2.1.6. Protective Advances. Agent shall be authorized, in its discretion, at any
time that an Event of Default has occurred and is continuing, and without regard
to whether any conditions in Section 6 are satisfied, to make Base Rate Loans
(“Protective Advances”) (a) of up to an aggregate amount of $15,000,000
outstanding at any time (provided that the sum of all Loans, LC Obligations and
Protective Advances do not exceed the aggregate Commitments), if Agent deems
such Loans necessary or desirable to preserve or protect Collateral, or to
enhance the collectibility or repayment of Obligations; or (b) to pay any other
amounts chargeable to Obligors under any Loan Documents, including costs, fees
and expenses. Each Lender shall participate in each Protective Advance on a Pro
Rata basis. Required Lenders may at any time revoke Agent’s authority to make
further Protective Advances by written notice to Agent. Absent such revocation,
Agent’s determination that funding of a Protective Advance is appropriate shall
be conclusive, provided, that the aggregate outstanding amount of Protective
Advances and Overadvance shall not, at any one time, exceed $15,000,000.

2.2. Letter of Credit Facility.

2.2.1. Issuance of Letters of Credit. Each Issuing Bank agrees to issue Letters
of Credit from time to time until 7 days prior to the Revolver Termination Date
(or until the Commitment Termination Date, if earlier), on the terms set forth
herein, including the following:

(a) Each Borrower acknowledges that each Issuing Bank’s willingness to issue any
Letter of Credit is conditioned upon such Issuing Bank’s receipt of a LC
Application with respect to the requested Letter of Credit, as well as such
other instruments and agreements as such Issuing Bank may customarily require
for issuance of a letter of credit of similar type and amount. No Issuing Bank
shall have any obligation to issue any Letter of Credit unless (i) such Issuing
Bank receives a LC Request and LC Application at least three Business Days prior
to the requested date of issuance; (ii) each LC Condition is satisfied; and
(iii) if a Defaulting Lender exists, such Lender or Borrowers have entered into
arrangements satisfactory to Agent and such Issuing Bank to eliminate any
funding risk associated with the Defaulting Lender. If any Issuing Bank receives
written notice from a Lender at least five Business

 

-37-



--------------------------------------------------------------------------------

Days before issuance of a Letter of Credit that any LC Condition has not been
satisfied, such Issuing Bank shall have no obligation to issue the requested
Letter of Credit (or any other) until such notice is withdrawn in writing by
that Lender or until Required Lenders have waived such condition in accordance
with this Agreement. Prior to receipt of any such notice, no Issuing Bank shall
be deemed to have knowledge of any failure of LC Conditions.

(b) Letters of Credit may be requested by a Borrower only (i) to support
obligations of the Company or any of its Restricted Subsidiaries incurred in the
ordinary course of business; or (ii) for other purposes as Agent and the
applicable Issuing Bank may approve from time to time in writing. The renewal or
extension of any Letter of Credit shall be treated as the issuance of a new
Letter of Credit, except that delivery of a new LC Application shall be required
at the discretion of the applicable Issuing Bank.

(c) Borrowers assume all risks of the acts, omissions or misuses of any Letter
of Credit by the beneficiary. In connection with issuance of any Letter of
Credit, none of Agent, any Issuing Bank or any Lender shall be responsible for
the existence, character, quality, quantity, condition, packing, value or
delivery of any goods purported to be represented by any Documents; any
differences or variation in the character, quality, quantity, condition,
packing, value or delivery of any goods from that expressed in any Documents;
the form, validity, sufficiency, accuracy, genuineness or legal effect of any
Documents or of any endorsements thereon; the time, place, manner or order in
which shipment of goods is made; partial or incomplete shipment of, or failure
to ship, any goods referred to in a Letter of Credit or Documents; any deviation
from instructions, delay, default or fraud by any shipper or other Person in
connection with any goods, shipment or delivery; any breach of contract between
a shipper or vendor and a Borrower; errors, omissions, interruptions or delays
in transmission or delivery of any messages, by mail, cable, telegraph, telex,
telecopy, e-mail, telephone or otherwise; errors in interpretation of technical
terms; the misapplication by a beneficiary of any Letter of Credit or the
proceeds thereof; or any consequences arising from causes beyond the control of
any Issuing Bank, Agent or any Lender, including any act or omission of a
Governmental Authority. The rights and remedies of any Issuing Bank under the
Loan Documents shall be cumulative. Each Issuing Bank shall be fully subrogated
to the rights and remedies of each beneficiary whose claims against Borrowers
are discharged with proceeds of any Letter of Credit.

(d) In connection with its administration of and enforcement of rights or
remedies under any Letters of Credit or LC Documents, each Issuing Bank shall be
entitled to act, and shall be fully protected in acting, upon any certification,
documentation or communication in whatever form believed by such Issuing Bank,
in good faith, to be genuine and correct and to have been signed, sent or made
by a proper Person. Each Issuing Bank may consult with and employ legal counsel,
accountants and other experts to advise it concerning its obligations, rights
and remedies, and shall be entitled to act upon, and shall be fully protected in
any action taken in good faith reliance upon, any advice given by such experts.
Each Issuing Bank may employ agents and attorneys-in-fact in connection with any
matter relating to Letters of Credit or LC Documents, and shall not be liable
for the negligence or misconduct of agents and attorneys-in-fact selected with
reasonable care.

2.2.2. Reimbursement; Participations.

(a) If any Issuing Bank honors any request for payment under a Letter of Credit,
Borrowers shall pay to such Issuing Bank, on the same day (“Reimbursement
Date”), the amount paid by such Issuing Bank under such Letter of Credit,
together with interest at the interest rate for Base Rate Loans from the
Reimbursement Date until payment by Borrowers. The obligation of Borrowers to
reimburse any Issuing Bank for any payment made under a Letter of Credit shall
be absolute, unconditional, irrevocable, and joint and several, and shall be
paid without regard to any lack of validity or enforceability of any Letter of
Credit or the existence of any claim, setoff, defense or other right that
Borrowers may have at any time against the beneficiary. Whether or not Borrower
Agent submits a

 

-38-



--------------------------------------------------------------------------------

Notice of Borrowing, Borrowers shall be deemed to have requested a Borrowing of
Base Rate Loans in an amount necessary to pay all amounts due any Issuing Bank
on any Reimbursement Date and each Lender agrees to fund its Pro Rata share of
such Borrowing whether or not the Commitments have terminated, an Overadvance
exists or is created thereby, or the conditions in Section 6 are satisfied.

(b) Upon issuance of a Letter of Credit, each Lender shall be deemed to have
irrevocably and unconditionally purchased from the Issuing Bank that issued such
Letter of Credit, without recourse or warranty, an undivided Pro Rata interest
and participation in all LC Obligations relating to the Letter of Credit. If any
Issuing Bank makes any payment under a Letter of Credit and Borrowers do not
reimburse such payment on the Reimbursement Date, Agent shall promptly notify
Lenders and each Lender shall promptly (within one Business Day) and
unconditionally pay to Agent, for the benefit of such Issuing Bank, the Lender’s
Pro Rata share of such payment. Upon request by a Lender, such Issuing Bank
shall furnish copies of any Letters of Credit and LC Documents in its possession
at such time.

(c) The obligation of each Lender to make payments to Agent for the account of
any Issuing Bank in connection with such Issuing Bank’s payment under a Letter
of Credit shall be absolute, unconditional and irrevocable, not subject to any
counterclaim, setoff, qualification or exception whatsoever, and shall be made
in accordance with this Agreement under all circumstances, irrespective of any
lack of validity or unenforceability of any Loan Documents; any draft,
certificate or other document presented under a Letter of Credit having been
determined to be forged, fraudulent, invalid or insufficient in any respect or
any statement therein being untrue or inaccurate in any respect; or the
existence of any setoff or defense that any Obligor may have with respect to any
Obligations. No Issuing Bank assumes any responsibility for any failure or delay
in performance or any breach by any Borrower or other Person of any obligations
under any LC Documents. No Issuing Bank makes to Lenders any express or implied
warranty, representation or guaranty with respect to the Collateral, LC
Documents or any Obligor. No Issuing Bank shall be responsible to any Lender for
any recitals, statements, information, representations or warranties contained
in, or for the execution, validity, genuineness, effectiveness or enforceability
of any LC Documents; the validity, genuineness, enforceability, collectibility,
value or sufficiency of any Collateral or the perfection of any Lien therein; or
the assets, liabilities, financial condition, results of operations, business,
creditworthiness or legal status of any Obligor.

(d) No Issuing Bank Indemnitee shall be liable to any Lender or other Person for
any action taken or omitted to be taken in connection with any LC Documents
except as a result of its gross negligence or willful misconduct. No Issuing
Bank shall have any liability to any Lender if such Issuing Bank refrains from
any action under any Letter of Credit or LC Documents until it receives written
instructions from Required Lenders.

2.2.3. Cash Collateral. If any LC Obligations, whether or not then due or
payable, shall for any reason be outstanding at any time (a) that an Event of
Default exists, (b) that Excess Availability is less than zero (unless such
shortfall shall have been cured by the repayment of Loans), (c) after the
Commitment Termination Date, or (d) within 5 Business Days prior to the Revolver
Termination Date, then Borrowers shall, at the applicable Issuing Bank’s or
Agent’s request, Cash Collateralize the stated amount of all outstanding Letters
of Credit issued by such Issuing Bank and pay to such Issuing Bank the amount of
all other LC Obligations owing to such Issuing Bank. Borrowers shall, on demand
by any applicable Issuing Bank or Agent from time to time, Cash Collateralize
the LC Obligations of any Defaulting Lender. If Borrowers fail to provide any
Cash Collateral as required hereunder, Lenders may (and shall upon direction of
Agent) advance, as Loans, the amount of the Cash Collateral required (whether or
not the Commitments have terminated, an Overadvance exists or the conditions in
Section 6 are satisfied).

2.3. Increases in Commitments.

 

-39-



--------------------------------------------------------------------------------

2.3.1. Commitment Increase.

(a) The Borrower Agent may at any time or from time to time after the Closing
Date, by notice to the Agent (whereupon the Agent shall promptly deliver a copy
to each of the Lenders), request one or more increases in the amount of the
Commitments (each such increase, a “Commitment Increase”); provided that upon
the effectiveness of any Incremental Amendment referred to below, no Default or
Event of Default shall exist and each Commitment Increase shall be in an
aggregate principal amount that is not less than $25,000,000 (provided that such
amount may be less than $25,000,000 if such amount represents all remaining
availability under the limit set forth in the next sentence). Notwithstanding
anything to the contrary herein, the aggregate amount of the Commitment
Increases shall not exceed $100,000,000. Each notice from the Borrower pursuant
to this Section 2.3.1 shall set forth the requested amount of the relevant
Commitment Increases. Commitment Increases may be provided by any existing
Lender (it being understood that no existing Lender will have an obligation to
provide a portion of any Commitment Increase) or by any other Eligible Assignee.
Commitments in respect of Commitment Increases shall become Commitments (or in
the case of a Commitment Increase to be provided by an existing Lender, an
increase in such Lender’s applicable Commitment) under this Agreement pursuant
to an amendment (an “Incremental Amendment”) to Schedule 1.1 (with a joinder
agreement in the case of any Eligible Assignee providing any portion of such
Commitment Increases), executed by the Agent, each Lender and Eligible Assignee
agreeing to provide any portion of a Commitment Increase and the Obligors, and
reaffirmations of the Security Documents and any other Loan Documents as
reasonably requested by Agent, executed by the Obligors. The Incremental
Amendment may, without the consent of any other Lenders, effect such amendments
to this Agreement and the other Loan Documents as may be necessary or
appropriate (including any increase in the Applicable Margin and the fees set
out in Sections 3.2.1 and 3.2.3, provided that any such increase shall apply to
and be for the benefit of all the Lenders), in the reasonable opinion of the
Agent and the Borrower, to effect the provisions of this Section 2.3.1. The
effectiveness of any Incremental Amendment shall be subject to the satisfaction
on the date thereof of each of the conditions set forth in Section 6.2 (it being
understood that all references to “the date of such funding, issuance or grant”
or similar language in such Section 6.2 shall be deemed to refer to the
effective date of such Incremental Amendment) and such other conditions as may
be required by the Agent. The Borrower may use Commitment Increases for any
purpose not prohibited by this Agreement.

(b) Upon each increase in the Commitments pursuant to this Section 2.3.1,
(x) each Lender immediately prior to such increase will automatically and
without further act be deemed to have assigned to each Lender providing a
portion of the Commitment Increase (each a “Commitment Increase Lender”) in
respect of such increase, and each such Commitment Increase Lender will
automatically and without further act be deemed to have assumed, a portion of
such Lender’s participations hereunder in outstanding Letters of Credit and
Swingline Loans such that, after giving effect to each such deemed assignment
and assumption of participations, the percentage of the aggregate outstanding
(i) participations hereunder in Letters of Credit and (ii) participations
hereunder in Swingline Loans held by each Lender (including each such Commitment
Increase Lender) will equal the percentage of the aggregate Commitments of all
Lenders represented by such Lender’s Commitment and (y) if, on the date of such
increase, there are any Loans outstanding, portions of such Loans shall on the
date of the effectiveness of such Commitment Increase be prepaid with the
proceeds of additional Loans made by the Commitment Increase Lenders (such that
after giving effect to such prepayment, the percentage of the Loans held by each
Lender will equal the percentage of the aggregate Commitments of all Lenders
represented by such Lender’s Commitment after giving effect to such Commitment
Increase), which prepayment shall be accompanied by accrued interest on the
Loans being prepaid and any costs incurred by any Lender in accordance with
Section 3.9. The Agent and the Lenders hereby agree that the minimum borrowing,
pro rata borrowing and pro rata payment requirements contained elsewhere in this
Agreement shall not apply to the transactions effected pursuant to the
immediately preceding sentence. Except as permitted under Section 2.3.1(a) with
respect to any increase in Applicable Margin and fees, the terms and conditions
of such Commitment Increases (including pricing and maturity date) shall be
identical to those applicable to the Aggregate Commitments immediately prior to
the effectiveness of such Commitment Increases and the applicable commitments
shall constitute Commitments hereunder. This Section 2.3.1 shall supersede any
provisions in Section 12.5 or 15.1 to the contrary.

 

-40-



--------------------------------------------------------------------------------

SECTION 3. INTEREST, FEES AND CHARGES

3.1. Interest.

3.1.1. Rates and Payment of Interest.

(a) The Obligations shall bear interest (i) in the case of a Base Rate Loan, at
the Base Rate in effect from time to time, plus the Applicable Margin; (ii) in
the case of a LIBOR Loan, at LIBOR for the applicable Interest Period, plus the
Applicable Margin; and (iii) in the case of any other Obligation (including, to
the extent permitted by law, interest not paid when due), at the Base Rate in
effect from time to time, plus the Applicable Margin for Base Rate Loans.
Interest shall accrue from the date the Loan is advanced or the Obligation is
incurred or payable, until paid by Borrowers. If a Loan is repaid on the same
day made, one day’s interest shall accrue.

(b) During an Event of Default, overdue amounts on Obligations shall bear
interest at the Default Rate (whether before or after any judgment). Each
Borrower acknowledges that the cost and expense to Agent and Lenders due to an
Event of Default are difficult to ascertain and that the Default Rate is a fair
and reasonable estimate to compensate Agent and Lenders for this.

(c) Interest accrued on the Loans shall be due and payable in arrears, (i) on
each Interest Payment Date; (ii) on any date of prepayment, with respect to the
principal amount of Loans being prepaid; and (iii) on the Commitment Termination
Date. Interest accrued on any other Obligations shall be due and payable as
provided in the Loan Documents and, if no payment date is specified, shall be
due and payable within 10 days after demand. Notwithstanding the foregoing,
interest accrued at the Default Rate shall be due and payable on demand.

3.1.2. Application of LIBOR to Outstanding Loans.

(a) Borrowers may on any Business Day, subject to delivery of a Notice of
Conversion/Continuation, elect to convert any portion of the Base Rate Loans to,
or to continue any LIBOR Loan at the end of its Interest Period as, a LIBOR
Loan. During any Default or Event of Default, Agent may (and shall at the
direction of Required Lenders) declare that no Loan may be made, converted or
continued as a LIBOR Loan.

(b) Whenever Borrowers desire to convert or continue Loans as LIBOR Loans,
Borrower Agent shall give Agent a Notice of Conversion/Continuation, no later
than 11:00 a.m. at least three Business Days before the requested conversion or
continuation date. Promptly after receiving any such notice, Agent shall notify
each Lender thereof. Each Notice of Conversion/Continuation shall be
irrevocable, and shall specify the amount of Loans to be converted or continued,
the conversion or continuation date (which shall be a Business Day), and the
duration of the Interest Period (which shall be deemed to be 30 days if not
specified). If, upon the expiration of any Interest Period in respect of any
LIBOR Loans, Borrowers shall have failed to deliver a Notice of
Conversion/Continuation, they shall be deemed to have elected to convert such
Loans into Base Rate Loans.

3.1.3. Interest Periods. In connection with the making, conversion or
continuation of any LIBOR Loans, Borrowers shall select an interest period
(“Interest Period”) to apply, which interest period shall be 30, 60, 90 or 180
days; provided, however, that:

(a) the Interest Period shall commence on the date the Loan is made or continued
as, or converted into, a LIBOR Loan, and shall expire on the numerically
corresponding day in the calendar month at its end;

 

-41-



--------------------------------------------------------------------------------

(b) if any Interest Period commences on a day for which there is no
corresponding day in the calendar month at its end or if such corresponding day
falls after the last Business Day of such month, then the Interest Period shall
expire on the last Business Day of such month; and if any Interest Period would
expire on a day that is not a Business Day, the period shall expire on the next
Business Day; and

(c) no Interest Period shall extend beyond the Revolver Termination Date.

3.2. Fees.

3.2.1. Unused Line Fee. Borrowers shall pay to Agent, for the Pro Rata benefit
of Lenders, a fee equal to 0.75% per annum times the amount by which the
Commitments exceed the average daily balance of Loans and stated amount of
Letters of Credit. Such fee shall be payable quarterly in arrears on the last
Business Day of each March, June, September and December, commencing with the
first such date to occur after the Closing Date, and on the Commitment
Termination Date.

3.2.2. LC Facility Fees. Borrowers shall pay (a) to Agent, for the Pro Rata
benefit of Lenders, a fee equal to the Applicable Margin in effect for LIBOR
Loans times the average daily stated amount of Letters of Credit, which fee
shall be payable quarterly in arrears on the last Business Day of each March,
June, September and December, commencing with the first such date to occur after
the Closing Date, and on the Commitment Termination Date; (b) to the applicable
Issuing Bank (or to Agent for the account of the applicable Issuing Bank), a
fronting fee equal to 0.125% per annum on the stated amount of each Letter of
Credit, which fee shall be payable quarterly in arrears on the last Business Day
of each March, June, September and December, commencing with the first such date
to occur after the Closing Date, and on the Commitment Termination Date; and
(c) to each applicable Issuing Bank, for its own account, all customary charges
associated with the issuance, amending, negotiating, payment, processing,
transfer and administration of Letters of Credit, which charges shall be paid as
and when incurred.

3.2.3. Closing Fee. Borrowers shall pay to Agent, for the Pro Rata benefit of
Lenders, a closing fee of $5,000,000, which shall be paid concurrently with the
funding of the initial Loans hereunder.

3.2.4. Arrangers Fees. In consideration of the administering, structuring and
arranging of the Commitments and Agent’s service hereunder, Borrowers shall pay
the fees described in the Fee Letter and as otherwise agreed with Agent.

3.3. Computation of Interest, Fees, Yield Protection. All interest based on
LIBOR, as well as fees and other charges, calculated on a per annum basis shall
be computed for the actual days elapsed, based on a year of 360 days. All
interest based on Base Rate calculated on a per annum basis, shall be computed
for the actual days elapsed, based on a year of 365/366 days. Each determination
by Agent of any interest, fees or interest rate hereunder shall be final,
conclusive and binding for all purposes, absent manifest error. All fees shall
be fully earned when due and shall not be subject to rebate, refund or
proration. All fees payable under Section 3.2 are compensation for services and
are not, and shall not be deemed to be, interest or any other charge for the
use, forbearance or detention of money. A certificate as to amounts payable by
Borrowers under Section 3.4, 3.6, 3.7, 3.9 or 5.9, submitted to Borrower Agent
by Agent or the affected Lender, as applicable, shall be final, conclusive and
binding for all purposes, absent manifest error, and Borrowers shall pay such
amounts to the appropriate party within 10 days following receipt of the
certificate.

3.4. Reimbursement Obligations. (a) Borrowers shall reimburse Agent, Collateral
Agents

 

-42-



--------------------------------------------------------------------------------

and Lenders for all Extraordinary Expenses within 30 days of demand. Borrowers
shall also reimburse the Agent and the Collateral Agents within 30 days of
demand for all reasonable documented out-of-pocket costs and expenses,
including, without limitation, reasonable documented fees and expenses of one
primary counsel and appropriate local counsel in applicable foreign and local
jurisdictions (but limited to one local counsel in each such jurisdiction),
accounting, appraisal, consulting, and other fees, costs and expenses
(including, without limitation, but subject to the limits of
Section 10.1.1(b), per diem costs and other charges of field examiners and other
employees in connection with matters relating to the Collateral, which shall be
deemed for all purposes to be reasonable documented out-of-pocket costs and
expenses) incurred by it in connection with (i) negotiation and preparation of
any Loan Documents, including any amendment or other modification thereof;
(ii) administration of and actions relating to any Collateral, Loan Documents
and transactions contemplated thereby, including any actions taken to perfect or
maintain priority of Agent’s Liens on any Collateral, to maintain any insurance
required hereunder or to verify Collateral; and (iii) subject to the limits of
Section 10.1.1(b), each inspection, audit or appraisal with respect to any
Obligor or Collateral, whether prepared by Agent’s or any of the Collateral
Agents’ personnel or a third party.

(b) If, for any reason (including inaccurate reporting on financial statements
or a Borrowing Base Certificate), it is determined that a higher Applicable
Margin should have applied to a period than was actually applied, then the
proper margin shall be applied retroactively and Borrowers shall pay to Agent
within 10 days of such determination, for the Pro Rata benefit of Lenders, an
amount equal to the difference between the amount of interest and fees that
would have accrued using the proper margin and the amount actually paid,
provided that the Borrowers shall not be responsible for any such difference to
the extent applicable to a period that ends more than 90 days prior to the date
on which the Borrower Agent is given notice of such determination. This clause
(b) shall not limit the rights of the Agent, any Lender or any Issuing Bank, as
the case may be, under any other provision of this Agreement. The Borrowers’
obligations under this clause (b) shall survive the termination of the
Commitments and the repayment of all other Obligations hereunder.

3.5. Illegality. If any Lender determines that any Applicable Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund LIBOR
Loans, or to determine or charge interest rates based upon LIBOR, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to Agent, any
obligation of such Lender to make or continue LIBOR Loans or to convert Base
Rate Loans to LIBOR Loans shall be suspended until such Lender notifies Agent
that the circumstances giving rise to such determination no longer exist. Upon
delivery of such notice, Borrowers shall prepay or, if applicable, convert all
LIBOR Loans of such Lender to Base Rate Loans, either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
LIBOR Loans to such day, or immediately, if such Lender may not lawfully
continue to maintain such LIBOR Loans. Upon any such prepayment or conversion,
Borrowers shall also pay accrued interest on the amount so prepaid or converted.
If any Lender invokes this Section 3.5, it shall promptly notify Borrower Agent
and Agent when the conditions giving rise to such action no longer exist.

3.6. Inability to Determine Rates. If Required Lenders notify Agent for any
reason in connection with a request for a Borrowing of, or conversion to or
continuation of, a LIBOR Loan that (a) Dollar deposits are not being offered to
banks in the London interbank Eurodollar market for the applicable amount and
Interest Period of such Loan, (b) adequate and reasonable means do not exist for
determining LIBOR for the requested Interest Period, or (c) LIBOR for the
requested Interest Period does not adequately and fairly reflect the cost to
such Lenders of funding such Loan, then Agent will promptly so notify Borrower
Agent and each Lender. Thereafter, the obligation of Lenders to make or maintain
LIBOR Loans shall be suspended until Agent (upon instruction by Required
Lenders) revokes such notice. Upon receipt of such notice, Borrower Agent may
revoke any pending request for a Borrowing of, conversion to or continuation of
a LIBOR Loan or, failing that, will be deemed to have submitted a request for a
Base Rate Loan. If any Lender invokes this Section 3.6, it shall promptly notify
Borrower Agent and Agent if and when the conditions giving rise to such action
no longer exist.

 

-43-



--------------------------------------------------------------------------------

3.7. Increased Costs; Capital Adequacy.

3.7.1. Change in Law. If any Change in Law shall:

(a) impose modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in LIBOR) or Issuing Bank;

(b) subject any Lender or Issuing Bank to any Tax with respect to any Loan, Loan
Document, Letter of Credit or participation in LC Obligations, or change the
basis of taxation of payments to such Lender or Issuing Bank in respect thereof
(except for Indemnified Taxes or Other Taxes covered by Section 5.9 and the
imposition of, or any change in the rate of, any Excluded Tax payable by such
Lender or Issuing Bank); or

(c) impose on any Lender or Issuing Bank or the London interbank market any
other condition, cost or expense affecting any Loan, Loan Document, Letter of
Credit or participation in LC Obligations;

and the result thereof shall be to increase the cost to such Lender of making or
maintaining any LIBOR Loan (or of maintaining its obligation to make any such
Loan), or to increase the cost to such Lender or Issuing Bank of participating
in, issuing or maintaining any Letter of Credit (or of maintaining its
obligation to participate in or to issue any Letter of Credit), or to reduce the
amount of any sum received or receivable by such Lender or Issuing Bank
hereunder (whether of principal, interest or any other amount) then, within 30
days after request of such Lender or Issuing Bank, Borrowers will pay to such
Lender or Issuing Bank, as applicable, such additional amount or amounts as will
compensate such Lender or Issuing Bank, as applicable, for such additional costs
incurred or reduction suffered.

3.7.2. Capital Adequacy. If any Lender or Issuing Bank determines that any
Change in Law affecting such Lender or Issuing Bank or any Lending Office of
such Lender or such Lender’s or Issuing Bank’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s, Issuing Bank’s or holding company’s capital as a
consequence of this Agreement, or such Lender’s or Issuing Bank’s Commitments,
Loans, Letters of Credit or participations in LC Obligations, to a level below
that which such Lender, Issuing Bank or holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s, Issuing Bank’s
and holding company’s policies with respect to capital adequacy), then from time
to time Borrowers will pay within 30 days after demand to such Lender or Issuing
Bank, as the case may be, such additional amount or amounts as will compensate
it or its holding company for any such reduction suffered.

3.7.3. Compensation. Failure or delay on the part of any Lender or Issuing Bank
to demand compensation pursuant to this Section shall not constitute a waiver of
its right to demand such compensation, but Borrowers shall not be required to
compensate a Lender or Issuing Bank for any increased costs incurred or
reductions suffered more than six months prior to the date that the Lender or
Issuing Bank notifies Borrower Agent of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or Issuing Bank’s intention
to claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the six-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

3.8. Mitigation. If any Lender gives a notice under Section 3.5 or requests
compensation

 

-44-



--------------------------------------------------------------------------------

under Section 3.7, or if Borrowers are required to pay additional amounts with
respect to a Lender under Section 5.9, then such Lender shall use reasonable
efforts to designate a different Lending Office or to assign its rights and
obligations hereunder to another of its offices, branches or Affiliates or to
another Person, if, in the judgment of such Lender, such designation or
assignment (a) would eliminate the need for such notice or reduce amounts
payable or to be withheld in the future, as applicable; and (b) would not
subject the Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to it. Borrowers shall pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.
The Borrowers may, at their sole expense and effort, require such Lender
(herein, a “Terminated Lender”), upon notice to the Terminated Lender and Agent,
to assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 13), all its interests, rights and obligations
under this Agreement to an assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that (i) the Borrowers shall have received the prior written consent of Agent,
which consent shall not be unreasonably withheld, (ii) the Terminated Lender
shall have received payment of an amount equal to the outstanding principal of
its Loans and funded participations in Letters of Credit, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder (determined
as though such Loans and all other amounts were being paid or prepaid in full in
accordance with the terms hereof), from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrowers (in the
case of all other amounts) and (iii) such assignment will eliminate the need for
such notice or reduce amounts payable or to be withheld in the future, as
applicable. A Terminated Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrowers to require such
assignment and delegation cease to apply.

3.9. Funding Losses. If for any reason (other than default by a Lender) (a) any
Borrowing of, or conversion to or continuation of, a LIBOR Loan does not occur
on the date specified therefor in a Notice of Borrowing or Notice of
Conversion/Continuation (whether or not withdrawn), (b) any repayment or
conversion of a LIBOR Loan occurs on a day other than the end of its Interest
Period, or (c) Borrowers fail to repay a LIBOR Loan when required hereunder, or
revoke or defer a notice of termination or reduction pursuant to
Section 2.1.4(a) or (b), then Borrowers shall pay to Agent its customary
administrative charge and to each Lender all losses and expenses that it
sustains as a consequence thereof, including any loss or expense arising from
liquidation or redeployment of funds or from fees payable to terminate deposits
of matching funds. Lenders shall not be required to purchase Dollar deposits in
the London interbank market or any other offshore Dollar market to fund any
LIBOR Loan, but the provisions hereof shall be deemed to apply as if each Lender
had purchased such deposits to fund its LIBOR Loans.

3.10. Maximum Interest. Notwithstanding anything to the contrary contained in
any Loan Document, the interest paid or agreed to be paid under the Loan
Documents shall not exceed the maximum rate of non-usurious interest permitted
by Applicable Law (“maximum rate”). If Agent or any Lender shall receive
interest in an amount that exceeds the maximum rate, the excess interest shall
be applied to the principal of the Obligations or, if it exceeds such unpaid
principal, refunded to Borrowers. In determining whether the interest contracted
for, charged or received by Agent or a Lender exceeds the maximum rate, such
Person may, to the extent permitted by Applicable Law, (a) characterize any
payment that is not principal as an expense, fee or premium rather than
interest; (b) exclude voluntary prepayments and the effects thereof; and
(c) amortize, prorate, allocate and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

SECTION 4. LOAN ADMINISTRATION

4.1. Manner of Borrowing and Funding Loans.

4.1.1. Notice of Borrowing.

 

-45-



--------------------------------------------------------------------------------

(a) Whenever Borrowers desire funding of a Borrowing of Loans, Borrower Agent
shall give Agent a Notice of Borrowing. Such notice must be received by Agent no
later than 1:00 p.m. (i) on the Business Day of the requested funding date, in
the case of Base Rate Loans, and (ii) at least three Business Days prior to the
requested funding date, in the case of LIBOR Loans. Notices received after 1:00
p.m. shall be deemed received on the next Business Day. Each Notice of Borrowing
shall be irrevocable and shall specify (A) the amount of the Borrowing, (B) the
requested funding date (which must be a Business Day), (C) whether the Borrowing
is to be made as Base Rate Loans or LIBOR Loans, and (D) in the case of LIBOR
Loans, the duration of the applicable Interest Period (which shall be deemed to
be 30 days if not specified).

(b) Unless payment is otherwise timely made by Borrowers, the becoming due of
any Obligations (whether principal, interest, fees or other charges, including
Extraordinary Expenses, LC Obligations, Cash Collateral and Bank Product Debt)
shall be deemed to be a request for Base Rate Loans on the due date, in the
amount of such Obligations. The proceeds of such Loans shall be disbursed as
direct payment of the relevant Obligation. In addition, Agent may, at its
option, charge such Obligations against any operating, investment or other
account of a Borrower maintained with Agent or any of its Affiliates.

(c) If Borrowers establish a controlled disbursement account with Agent or any
Affiliate of Agent, then the presentation for payment of any check or other item
of payment drawn on such account at a time when there are insufficient funds to
cover it shall be deemed to be a request for Base Rate Loans on the date of such
presentation, in the amount of the check and items presented for payment. The
proceeds of such Loans may be disbursed directly to the controlled disbursement
account or other appropriate account.

4.1.2. Fundings by Lenders. Each Lender shall timely honor its Commitment by
funding its Pro Rata share of each Borrowing of Loans that is properly requested
hereunder. Except for Borrowings to be made as Swingline Loans, Agent shall
endeavor to notify Lenders of each Notice of Borrowing (or deemed request for a
Borrowing) by 2:00 p.m. on the proposed funding date for Base Rate Loans or by
3:00 p.m. at least two Business Days before any proposed funding of LIBOR Loans.
Each Lender shall fund to Agent such Lender’s Pro Rata share of the Borrowing to
the account specified by Agent in immediately available funds not later than
3:00 p.m. on the requested funding date, unless Agent’s notice is received after
the times provided above, in which event Lender shall fund its Pro Rata share by
11:00 a.m. on the next Business Day. Subject to its receipt of such amounts from
Lenders, Agent shall disburse the proceeds of the Loans as directed by Borrower
Agent. Unless Agent shall have received (in sufficient time to act) written
notice from a Lender that it does not intend to fund its Pro Rata share of a
Borrowing, Agent may assume that such Lender has deposited or promptly will
deposit its share with Agent, and Agent may disburse a corresponding amount to
Borrowers. If a Lender’s share of any Borrowing or of any settlement pursuant to
Section 4.1.3(b) is not received by Agent, then Borrowers agree to repay to
Agent within one Business Day after demand the amount of such share, together
with interest thereon from the date disbursed until repaid, at the rate
applicable to the Borrowing.

4.1.3. Swingline Loans; Settlement.

(a) Agent may, but shall not be obligated to, advance Swingline Loans to
Borrowers, up to an aggregate outstanding amount of $20,000,000, unless the
funding is specifically required to be made by all Lenders hereunder. Each
Swingline Loan shall constitute a Loan for all purposes, except that payments
thereon shall be made to Agent for its own account. The obligation of Borrowers
to repay Swingline Loans shall be evidenced by the records of Agent and need not
be evidenced by any promissory note.

 

-46-



--------------------------------------------------------------------------------

(b) To facilitate administration of the Loans, Lenders and Agent agree (which
agreement is solely among them, and not for the benefit of or enforceable by any
Borrower) that settlement among them with respect to Swingline Loans and other
Loans may take place on a date determined from time to time by Agent, which
shall occur at least once each week. On each settlement date, settlement shall
be made with each Lender in accordance with the Settlement Report delivered by
Agent to Lenders. Between settlement dates, Agent may in its discretion apply
payments on Loans to Swingline Loans, regardless of any designation by Borrower
or any provision herein to the contrary. Each Lender’s obligation to make
settlements with Agent is absolute and unconditional, without offset,
counterclaim or other defense, and whether or not the Commitments have
terminated, an Overadvance exists or the conditions in Section 6 are satisfied.
If, due to an Insolvency Proceeding with respect to a Borrower or otherwise, any
Swingline Loan may not be settled among Lenders hereunder, then each Lender
shall be deemed to have purchased from Agent a Pro Rata participation in each
unpaid Swingline Loan and shall transfer the amount of such participation to
Agent, in immediately available funds, within one Business Day after Agent’s
request therefor.

4.1.4. Notices. Each Borrower authorizes Agent and Lenders to extend, convert or
continue Loans, effect selections of interest rates, and transfer funds to or on
behalf of Borrowers based on telephonic or e-mailed instructions. Borrowers
shall confirm each such request by prompt delivery to Agent of a Notice of
Borrowing or Notice of Conversion/Continuation, if applicable, but if it differs
in any material respect from the action taken by Agent or Lenders, the records
of Agent and Lenders shall govern. Neither Agent nor any Lender shall have any
liability for any loss suffered by a Borrower as a result of Agent or any Lender
acting upon its understanding of telephonic or e-mailed instructions from a
person believed in good faith by Agent or any Lender to be a person authorized
to give such instructions on a Borrower’s behalf.

4.2. Defaulting Lender. Agent may (but shall not be required to), in its
discretion, retain any payments or other funds received by Agent that are to be
provided to a Defaulting Lender hereunder, and may apply such funds to such
Lender’s defaulted obligations or readvance the funds to Borrowers in accordance
with this Agreement. The failure of any Lender to fund a Loan, to make any
payment in respect of LC Obligations or to otherwise perform its obligations
hereunder shall not relieve any other Lender of its obligations, and no Lender
shall be responsible for default by another Lender. Solely for purposes of
determining a Defaulting Lender’s right to vote on matters relating to the Loan
Documents and to share in payments, fees and Collateral proceeds thereunder, a
Defaulting Lender shall not be deemed to be a “Lender” until all its defaulted
obligations have been cured.

4.3. Number and Amount of LIBOR Loans; Determination of Rate. Each Borrowing of
LIBOR Loans when made shall be in a minimum amount of $1,000,000, plus any
increment of $1,000,000 in excess thereof. No more than seven Borrowings of
LIBOR Loans may be outstanding at any time, and all LIBOR Loans having the same
length and beginning date of their Interest Periods shall be aggregated together
and considered one Borrowing for this purpose. Upon determining LIBOR for any
Interest Period requested by Borrowers, Agent shall promptly notify Borrowers
thereof by telephone or electronically and, if requested by Borrowers, shall
confirm any telephonic notice in writing.

4.4. Borrower Agent. Each Borrower and, for the purposes of Section 15.3.1 only,
each Obligor hereby designates SCOC as its representative and agent (in such
capacity, “Borrower Agent”) for all purposes under the Loan Documents, including
requests for Loans and Letters of Credit, designation of interest rates,
delivery or receipt of communications, preparation and delivery of Borrowing
Base and financial reports, receipt and payment of Obligations, requests for
waivers, amendments or other accommodations, actions under the Loan Documents
(including in respect of compliance with covenants), and all other dealings with
Agent, any Issuing Bank or any Lender. Borrower Agent hereby accepts such
appointment. Agent and Lenders shall be entitled to rely upon, and shall be
fully protected in relying upon, any notice or communication (including any
Notice of Borrowing) delivered by Borrower Agent on behalf of any Borrower or,
for the purposes of Section 15.3.1 only, any Obligor. Agent and Lenders may give
any notice or communication with a Borrower or, for the purposes of
Section 15.3.1 only, an Obligor hereunder to Borrower Agent on behalf of such
Borrower or Obligor. Each of Agent, Issuing Banks and Lenders shall have the
right, in its discretion, to deal

 

-47-



--------------------------------------------------------------------------------

exclusively with Borrower Agent for any or all purposes under the Loan
Documents. Each Borrower and, for the purposes of Section 15.3.1 only, each
Obligor agrees that any notice, election, communication, representation,
agreement or undertaking made on its behalf by Borrower Agent shall be binding
upon and enforceable against it.

4.5. One Obligation. The Loans, LC Obligations and other Obligations shall
constitute one general obligation of Borrowers and (unless otherwise expressly
provided in any Loan Document) shall be secured by Agent’s Lien upon all
Collateral; provided, however, that Agent and each Lender shall be deemed to be
a creditor of, and the holder of a separate claim against, each Borrower to the
extent of any Obligations jointly or severally owed by such Borrower.

4.6. Effect of Termination. On the effective date of any termination of the
Commitments, all Obligations shall be immediately due and payable, and until
Full Payment of the Obligations, all undertakings of Borrowers contained in the
Loan Documents shall survive such termination, and Agent shall retain its Liens
in the Collateral and all of its rights and remedies under the Loan Documents.
Notwithstanding Full Payment of the Obligations, Agent shall not be required to
terminate its Liens in any Collateral unless, with respect to any damages Agent
may incur as a result of the dishonor or return of Payment Items applied to
Obligations, Agent receives (a) a written agreement, executed by Borrowers and
any Person whose advances are used in whole or in part to satisfy the
Obligations, indemnifying Agent and Lenders from any such damages; or (b) such
Cash Collateral as Agent, in its discretion, deems necessary to protect against
any such damages. Sections 2.2, 3.4, 3.6, 3.7, 3.9, 4.4, 5.5, 5.9, 5.10, 12,
15.2 and this Section 4.6, and the obligation of each Obligor and Lender with
respect to each indemnity given by it in any Loan Document, shall survive Full
Payment of the Obligations and any release relating to this credit facility.

SECTION 5. PAYMENTS

5.1. General Payment Provisions. All payments of Obligations shall be made in
Dollars, without offset, counterclaim or defense of any kind, free of (and
without deduction for) any Taxes (except as may be provided in Section 5.9), and
in immediately available funds, not later than 12:00 noon on the due date. Any
payment after such time shall be deemed made on the next Business Day. Any
payment of a LIBOR Loan prior to the end of its Interest Period shall be
accompanied by all amounts due under Section 3.9. Any prepayment of Loans shall
be applied first to Base Rate Loans and then to LIBOR Loans.

5.2. Repayment of Loans. Loans shall be due and payable in full on the Revolver
Termination Date, unless payment is sooner required hereunder. Loans may be
prepaid from time to time, without penalty or premium. If any Asset Disposition
(other than a Permitted Ordinary Accounts/Inventory Disposition) includes the
disposition of ABL Collateral and occurs during a Cash Dominion Period, then Net
Proceeds of such Asset Disposition shall be applied to the Loans without a
reduction of Commitments. Notwithstanding anything herein to the contrary, if an
Overadvance exists other than as a direct result of an increase in Availability
Reserve or the funding of an Overadvance Loan, Borrowers shall, on the sooner of
Agent’s demand or the first Business Day after any Borrower has knowledge
thereof, repay the outstanding Loans in an amount sufficient to reduce the
principal balance of Loans to (i) the lesser of the Borrowing Base and the
aggregate amount of Commitments minus (ii) LC Obligations.

5.3. [Reserved]

5.4. Payment of Other Obligations. Obligations other than Loans, including LC
Obligations and Extraordinary Expenses, shall be paid by Borrowers as provided
in the Loan Documents or, if no payment date is specified, within 30 days after
demand.

 

-48-



--------------------------------------------------------------------------------

5.5. Marshaling; Payments Set Aside. None of Agent or Lenders shall be under any
obligation to marshal any assets in favor of any Obligor or against any
Obligations. If any payment by or on behalf of Borrowers is made to Agent, any
Issuing Bank or any Lender, or Agent, any Issuing Bank or any Lender exercises a
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by
Agent, any Issuing Bank or such Lender in its discretion) to be repaid to a
trustee, receiver or any other Person, then to the extent of such recovery, the
Obligation originally intended to be satisfied, and all Liens, rights and
remedies relating thereto, shall be revived and continued in full force and
effect as if such payment had not been made or such setoff had not occurred.

5.6. Post-Default Allocation of Payments.

5.6.1. Allocation. Notwithstanding anything herein to the contrary, during an
Event of Default, monies to be applied to the Obligations, whether arising from
payments by Obligors, realization on Collateral, setoff or otherwise, shall be
allocated as follows:

(a) first, to all costs and expenses, including Extraordinary Expenses, owing to
Agent or Collateral Agents;

(b) second, to all amounts owing to Agent on Swingline Loans;

(c) third, to all amounts owing to any Issuing Bank on LC Obligations;

(d) fourth, to all Obligations constituting fees (excluding amounts relating to
Bank Products);

(e) fifth, to all Obligations constituting interest (excluding amounts relating
to Bank Products);

(f) sixth, to provide Cash Collateral for outstanding Letters of Credit;

(g) seventh, to all other Obligations (excluding Bank Product Debt); and

(h) last, to Bank Product Debt.

Amounts shall be applied to each category of Obligations set forth above until
Full Payment thereof and then to the next category. If amounts are insufficient
to satisfy a category, they shall be applied on a pro rata basis among the
Obligations in the category. Agent shall have no obligation to calculate the
amount to be distributed with respect to any Bank Product Debt, but may rely
upon written notice of the amount (setting forth a reasonably detailed
calculation) from the Secured Party. The allocations set forth in this
Section 5.6.1 are solely to determine the rights and priorities of Agent and
Lenders as among themselves, and may be changed by agreement among them without
the consent of any Obligor. This Section 5.6.1 is not for the benefit of or
enforceable by any Borrower.

5.6.2. Erroneous Application. Agent shall not be liable for any application of
amounts made by it in good faith and, if any such application is subsequently
determined to have been made in error, the sole recourse of any Lender or other
Person to which such amount should have been made shall be to recover the amount
from the Person that actually received it (and, if such amount was received by
any Lender, such Lender hereby agrees to return it).

5.7. Application of Payments. During any Cash Dominion Period, the ledger
balance in the main Dominion Account as of the end of a Business Day shall be
applied to the Obligations at the beginning of the next Business Day. If, as a
result of such application, a credit balance exists, the balance shall not
accrue interest in favor of Borrowers and shall be made available to Borrowers
as long as no Default or Event of Default exists. Each Borrower irrevocably
waives the right to direct the application of any payments or

 

-49-



--------------------------------------------------------------------------------

Collateral proceeds, and agrees that during any Cash Dominion Period, Agent
shall have the continuing, exclusive right to apply and reapply same against the
Obligations in accordance with Section 5.6.1.

5.8. Loan Account; Account Stated.

5.8.1. Loan Account. Agent shall maintain in accordance with its usual and
customary practices an account or accounts (“Loan Account”) evidencing the Debt
of Borrowers resulting from each Loan or issuance of a Letter of Credit from
time to time. Any failure of Agent to record anything in the Loan Account, or
any error in doing so, shall not limit or otherwise affect the obligation of
Borrowers to pay any amount owing hereunder. Agent may maintain a single Loan
Account in the name of Borrower Agent, and each Borrower confirms that such
arrangement shall have no effect on the joint and several character of its
liability for the Obligations.

5.8.2. Entries Binding. Entries made in the Loan Account shall constitute
presumptive evidence of the information contained therein. If any information
contained in the Loan Account is provided to or inspected by any Person, then
such information shall be conclusive and binding on such Person for all purposes
absent manifest error, except to the extent such Person notifies Agent in
writing within 30 days after receipt or inspection that specific information is
subject to dispute.

5.9. Taxes.

5.9.1. Payments Free of Taxes. All payments by Obligors of Obligations shall be
free and clear of and without reduction for any Taxes unless required by
Applicable Law. If Applicable Law requires any Obligor or Agent to withhold or
deduct any Tax (including backup withholding or withholding Tax), the
withholding or deduction shall be based on information provided pursuant to
Section 5.10 and Agent shall pay the amount withheld or deducted to the relevant
Governmental Authority. If the withholding or deduction is made on account of
Indemnified Taxes or Other Taxes, the sum payable by Borrowers shall be
increased so that Agent, any Lender or Issuing Bank, as applicable, receives an
amount equal to the sum it would have received if no such withholding or
deduction (including deductions applicable to additional sums payable under this
Section 5.9) had been made. Without limiting the foregoing (but without
duplication thereof), Borrowers shall timely pay all Other Taxes to the relevant
Governmental Authorities.

5.9.2. Payment. Borrowers shall indemnify, hold harmless and reimburse (within
30 days after demand therefor) Agent, Lenders and Issuing Banks for any
Indemnified Taxes or Other Taxes (including those attributable to amounts
payable under this Section 5.9) withheld or deducted by any Obligor or Agent, or
paid by, or otherwise imposed upon, Agent, any Lender or Issuing Bank, with
respect to any Obligations, Letters of Credit or Loan Documents, whether or not
such Taxes were properly asserted by the relevant Governmental Authority, and
including all reasonable expenses relating thereto, as well as any amount that a
Lender or Issuing Bank fails to pay indefeasibly to Agent under Section 5.10
(but without any duplication of any amounts paid under Section 5.9.1). A
certificate as to the basis and calculation of any such payment or liability
delivered to Borrower Agent by Agent, or by a Lender or Issuing Bank (with a
copy to Agent), shall be conclusive, absent manifest error. As soon as
practicable after any payment of Taxes by a Borrower, Borrower Agent shall
deliver to Agent a receipt from the Governmental Authority or other evidence of
payment reasonably satisfactory to Agent.

5.10. Lender Tax Information.

5.10.1. Status of Lenders. Each Lender, Agent and Issuing Bank shall deliver
documentation and information to Agent and Borrower Agent, at the times and in
form required by Applicable Law or reasonably requested by Agent or Borrower
Agent, sufficient to permit Agent or Borrowers to determine (a) whether or not
payments made with respect to Obligations are subject to

 

-50-



--------------------------------------------------------------------------------

Taxes, (b) if applicable, the required rate of withholding or deduction, and
(c) such Lender’s entitlement to any available exemption from, or reduction of,
applicable Taxes for such payments or otherwise to establish such Lender’s
status for withholding tax purposes in the applicable jurisdiction.

5.10.2. Documentation. If a Borrower is resident for tax purposes in the United
States, any Lender that is a “United States person” within the meaning of
section 7701(a)(30) of the Code shall deliver to Agent and Borrower Agent IRS
Form W-9 or such other documentation or information prescribed by Applicable Law
or reasonably requested by Agent or Borrower Agent to determine whether such
Lender is subject to backup withholding or information reporting requirements.
If any Foreign Lender is entitled to any exemption from or reduction of
withholding tax for payments with respect to the Obligations, it shall deliver
to Agent and Borrower Agent, on or prior to the date on which it becomes a
Lender hereunder, upon a change in circumstances requiring a new form, prior to
the expiration of a previously delivered form and from time to time upon request
by Agent or Borrower Agent (but only if such Foreign Lender is legally entitled
to do so), (a) IRS Form W-8BEN claiming eligibility for benefits of an income
tax treaty to which the United States is a party; (b) IRS Form W-8ECI; (c) IRS
Form W-8IMY and all required supporting documentation; (d) in the case of a
Foreign Lender claiming the benefits of the exemption for portfolio interest
under section 881(c) of the Code, IRS Form W-8BEN and a certificate showing such
Foreign Lender is not (i) a “bank” within the meaning of section 881(c)(3)(A) of
the Code, (ii) a “10 percent shareholder” of any Obligor within the meaning of
section 881(c)(3)(B) of the Code, or (iii) a “controlled foreign corporation”
described in section 881(c)(3)(C) of the Code; and/or (e) any other form
prescribed by Applicable Law as a basis for claiming exemption from or a
reduction in withholding tax, together with such supplementary documentation as
may be necessary to allow Agent and Borrowers to determine the withholding or
deduction required to be made.

5.10.3. Lender Obligations. Each Lender and Issuing Bank shall promptly notify
Borrowers and Agent of any change in circumstances that would not be readily
apparent to them and that would change any claimed Tax exemption or reduction.
Each Lender and Issuing Bank shall indemnify, hold harmless and reimburse
(within 10 days after demand therefor) Borrowers and Agent for any Taxes,
losses, claims, liabilities, penalties, interest and expenses (including
reasonable attorneys’ fees) incurred by or asserted against a Borrower or Agent
by any Governmental Authority due to such Lender’s or Issuing Bank’s failure to
deliver, or inaccuracy or deficiency in, any documentation required to be
delivered by it pursuant to this Section. Each Lender and Issuing Bank
authorizes Agent to set off any amounts due to Agent under this Section against
any amounts payable to such Lender or Issuing Bank under any Loan Document.

5.10.4. Refunds. If Agent, any Issuing Bank, or a Lender determines, in its sole
discretion, that it has received a refund of or credit against any Taxes as to
which it has been indemnified by Borrower or with respect to which Borrower has
paid additional amounts pursuant to Section 5.9, it shall pay over such refund
or credit to Borrower (but only to the extent of amounts paid by Borrower under
Section 5.9), net of all out-of-pocket expenses of Agent, such Issuing Bank, or
such Lender and without interest (other than any interest paid by the relevant
taxing authority with respect to such refund or credit); provided that the
relevant Borrower, upon the request of Agent, such Issuing Bank, or such Lender,
agrees to repay the amount paid over to such Borrower to Agent, such Issuing
Bank, or such Lender in the event Agent, such Issuing Bank, or such Lender is
required to repay such refund to such taxing authority or such credit is
subsequently denied. Nothing in this Section 5.10.4 shall be construed to
require Agent, any Issuing Bank, or any Lender to make available its tax returns
to the Borrowers or any other Person.

5.11. Nature and Extent of Each Borrower’s Liability.

5.11.1. Joint and Several Liability. Each Borrower agrees that it is jointly and
severally liable for, and absolutely and unconditionally guarantees to Agent and
Lenders the prompt payment and performance of, all Obligations and all
agreements under

 

-51-



--------------------------------------------------------------------------------

the Loan Documents. Each Borrower agrees that its guaranty obligations hereunder
constitute a continuing guaranty of payment and not of collection, that such
guaranty obligations shall not be discharged until Full Payment of the
Obligations, and that such guaranty obligations are absolute and unconditional,
irrespective of (a) the genuineness, validity, regularity, enforceability,
subordination or any future modification of, or change in, any Obligations or
Loan Document, or any other document, instrument or agreement to which any
Obligor is or may become a party or be bound; (b) the absence of any action to
enforce this Agreement (including this Section 5.11) or any other Loan Document,
or any waiver, consent or indulgence of any kind by Agent or any Lender with
respect thereto; (c) the existence, value or condition of, or failure to perfect
a Lien or to preserve rights against, any security or guaranty for the
Obligations or any action, or the absence of any action, by Agent or any Lender
in respect thereof (including the release of any security or guaranty); (d) the
insolvency of any Obligor; (e) any election by Agent or any Lender in an
Insolvency Proceeding for the application of Section 1111(b)(2) of the
Bankruptcy Code; (f) any borrowing or grant of a Lien by any other Borrower, as
debtor-in-possession under Section 364 of the Bankruptcy Code or otherwise;
(g) the disallowance of any claims of Agent or any Lender against any Obligor
for the repayment of any Obligations under Section 502 of the Bankruptcy Code or
otherwise; or (h) any other action or circumstances that might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
except Full Payment of all Obligations.

5.11.2. Waivers.

(a) Each Borrower expressly waives all rights that it may have now or in the
future under any statute, at common law, in equity or otherwise, to compel Agent
or Lenders to marshal assets or to proceed against any Obligor, other Person or
security for the payment or performance of any Obligations before, or as a
condition to, proceeding against such Borrower. Each Borrower in its capacity as
a guarantor waives all defenses available to a surety, guarantor or
accommodation co-obligor other than Full Payment of all Obligations. It is
agreed among each Borrower, Agent and Lenders that the provisions of this
Section 5.11 are of the essence of the transaction contemplated by the Loan
Documents and that, but for such provisions, Agent and Lenders would decline to
make Loans and issue Letters of Credit. Each Borrower acknowledges that its
guaranty pursuant to this Section 5.11 is necessary to the conduct and promotion
of its business, and can be expected to benefit such business.

(b) At any time an Event of Default has occurred and be continuing, Agent and
Lenders may, in their discretion, pursue such rights and remedies as they deem
appropriate, including realization upon Collateral by judicial foreclosure or
non-judicial sale or enforcement, without affecting any rights and remedies
under this Section 5.11. If, in taking any action in connection with the
exercise of any rights or remedies, Agent or any Lender shall forfeit any other
rights or remedies, including the right to enter a deficiency judgment against
any Borrower or other Person, whether because of any Applicable Laws pertaining
to “election of remedies” or otherwise, each Borrower consents to such action
and waives any claim based upon it, even if the action may result in loss of any
rights of subrogation that any Borrower might otherwise have had. Any election
of remedies that results in denial or impairment of the right of Agent or any
Lender to seek a deficiency judgment against any Borrower shall not impair any
other Borrower’s obligation to pay the full amount of the Obligations. Each
Borrower waives all rights and defenses arising out of an election of remedies,
such as nonjudicial foreclosure with respect to any security for the
Obligations, even though that election of remedies destroys such Borrower’s
rights of subrogation against any other Person. Agent may bid all or a portion
of the Obligations at any foreclosure or trustee’s sale or at any private sale,
and the amount of such bid need not be paid by Agent but shall be credited
against the Obligations. The amount of the successful bid at any such sale,
whether Agent or any other Person is the successful bidder, shall be
conclusively deemed to be the fair market value of the Collateral, and the
difference between such bid amount and the remaining balance of the Obligations
shall be conclusively deemed to be the amount of the Obligations guaranteed
under this Section 5.11, notwithstanding that any present or future law or court
decision may have the effect of reducing the amount of any deficiency claim to
which Agent or any Lender might otherwise be entitled but for such bidding at
any such sale.

 

-52-



--------------------------------------------------------------------------------

5.11.3. Extent of Liability; Contribution.

(a) Notwithstanding anything herein to the contrary, each Borrower’s liability
under this Section 5.11 shall be limited to the greater of (i) all amounts for
which such Borrower is primarily liable, as described below, and (ii) such
Borrower’s Allocable Amount.

(b) If any Borrower makes a payment under this Section 5.11 of any Obligations
(other than amounts for which such Borrower is primarily liable) (a “Guarantor
Payment”) that, taking into account all other Guarantor Payments previously or
concurrently made by any other Borrower, exceeds the amount that such Borrower
would otherwise have paid if each Borrower had paid the aggregate Obligations
satisfied by such Guarantor Payments in the same proportion that such Borrower’s
Allocable Amount bore to the total Allocable Amounts of all Borrowers, then such
Borrower shall be entitled to receive contribution and indemnification payments
from, and to be reimbursed by, each other Borrower for the amount of such
excess, pro rata based upon their respective Allocable Amounts in effect
immediately prior to such Guarantor Payment. The “Allocable Amount” for any
Borrower shall be the maximum amount that could then be recovered from such
Borrower under this Section 5.11 without rendering such payment voidable under
Section 548 of the Bankruptcy Code or under any applicable state fraudulent
transfer or conveyance act, or similar statute or common law.

(c) Nothing contained in this Section 5.11 shall limit the liability of any
Borrower to pay Loans made directly or indirectly to that Borrower (including
Loans advanced to any other Borrower and then re-loaned or otherwise transferred
to, or for the benefit of, such Borrower), LC Obligations relating to Letters of
Credit issued to support such Borrower’s business, and all accrued interest,
fees, expenses and other related Obligations with respect thereto, for which
such Borrower shall be primarily liable for all purposes hereunder.

5.11.4. Joint Enterprise. Each Borrower has requested that Agent and Lenders
make this credit facility available to Borrowers on a combined basis, in order
to finance Borrowers’ business most efficiently and economically. Borrowers’
business is a mutual and collective enterprise, and Borrowers believe that
consolidation of their credit facility will enhance the borrowing power of each
Borrower and ease the administration of their relationship with Lenders, all to
the mutual advantage of Borrowers. Borrowers acknowledge and agree that Agent’s
and Lenders’ willingness to extend credit to Borrowers and to administer the
Collateral on a combined basis, as set forth herein, is done solely as an
accommodation to Borrowers and at Borrowers’ request.

5.11.5. Subordination. Each Borrower hereby subordinates any and all debts,
liabilities and other obligations owed to such Borrower by each other Obligor to
the Obligations to the extent and in the manner set forth in Section 14.6,
mutatis mutandis, in each case as if such Borrower were a Guarantor party to
such Section 14.6.

SECTION 6. CONDITIONS PRECEDENT

6.1. Conditions Precedent to Initial Loans. In addition to the conditions set
forth in Section 6.2, Lenders shall not be required to fund any requested Loan,
issue any Letter of Credit, or otherwise extend credit to Borrowers hereunder,
until the date (“Closing Date”) that each of the following conditions has been
satisfied:

(a) Notes shall have been executed by Borrowers and delivered to each Lender
that requests issuance of a Note. Each other Loan Document identified on the
closing checklist attached hereto as Exhibit K shall have been duly executed and
delivered to Agent by each of the signatories thereto, and each Obligor shall be
in compliance with all terms thereof.

 

-53-



--------------------------------------------------------------------------------

(b) Except as otherwise provided in Section 10.1.9, Agent shall have all filings
or recordations that are necessary to perfect its Liens in the Collateral (other
than Collateral owned by the UK Obligors) in form appropriate for filing or
recordation, as well as UCC and Lien searches and other evidence satisfactory to
Agent that such Liens are (or when UCC financing statements are filed, will be)
the only Liens upon the Collateral, except Permitted Liens.

(c) Agent shall have received duly executed agreements establishing each
Dominion Account and related lockbox, in form and substance, and with financial
institutions, satisfactory to Agent and each Collateral Agent.

(d) Agent shall have received certificates, in form and substance reasonably
satisfactory to Agent and the Collateral Agents, from a Senior Officer of each
Borrower certifying that, after giving effect to the initial Loans and
transactions hereunder, (i) the Company and its Restricted Subsidiaries, taken
as a whole, are Solvent; (ii) no Default or Event of Default exists; and
(iii) the representations and warranties set forth in Section 9 are true and
correct in all material respects.

(e) Agent shall have received a certificate of a duly authorized officer of each
Obligor, certifying (i) that attached copies of such Obligor’s Organic Documents
are true and complete, and in full force and effect, without amendment except as
shown; (ii) that an attached copy of resolutions (in the case of the UK
Obligors, shareholder and board resolutions) authorizing execution and delivery
of the Loan Documents is true and complete, and that such resolutions are in
full force and effect, were duly adopted, have not been amended, modified or
revoked, and constitute all resolutions adopted with respect to this credit
facility; and (iii) to the title, name and signature of each Person authorized
to sign the Loan Documents. Agent and Collateral Agents may conclusively rely on
this certificate until they are otherwise notified by the applicable Obligor in
writing.

(f) Agent shall have received a written opinion of Skadden, Arps, Slate,
Meagher & Flom LLP, as well as any local counsel to Borrowers or Agent, in form
and substance satisfactory to Agent.

(g) Agent shall have received copies of the charter documents of each Obligor,
certified by the Secretary of State or other appropriate official of such
Obligor’s jurisdiction of organization. Agent shall have received good standing
certificates for each Obligor (other than a UK Obligor), issued by the Secretary
of State or other appropriate official of such Obligor’s jurisdiction of
organization.

(h) Agent and each Collateral Agent shall have received evidence that all
insurance required to be maintained pursuant to the Loan Documents has been
obtained and is in effect, together with the certificates of insurance, naming
Agent, on behalf of the Secured Parties, as an additional insured or loss payee,
as the case may be, under all insurance policies maintained with respect to the
assets and properties of the Obligors that constitute Collateral.

(i) Borrowers shall have paid all documented fees and out-of-pocket expenses to
be paid to Agent, Collateral Agents and Lenders on the Closing Date (including,
without limitation, per diem costs and other charges of field examiners of the
Collateral Agents) to the extent invoiced prior to the Closing Date.

(j) Collateral Agents shall have received a Borrowing Base Certificate prepared
as of last day of the last month prior to the Closing Date. Upon giving effect
to the initial funding of Loans and issuance of Letters of Credit, and the
payment by Borrowers of all fees and expenses incurred in connection herewith,
Excess Availability shall be at least $60,000,000.

 

-54-



--------------------------------------------------------------------------------

(k) Lenders shall be reasonably satisfied with Obligors’ capital structure and
existing Debt (including the amount and terms of the Existing Senior Secured
Notes) and shall have received evidence reasonably satisfactory to Agent and
each Collateral Agent of the termination of the Company’s existing senior credit
facility and the prepayment in full of Debt thereunder (including satisfactory
duly executed payoff letters and authorization to file UCC-3 termination
statements).

(l) Agent shall have received satisfactory evidence that the Borrowers have
received proceeds of the Existing Senior Secured Notes in an aggregate amount
not less than $275,000,000.

(m) Agent and Collateral Agents shall have received, in form and substance
reasonably satisfactory to Agent and Collateral Agents, copies of (i) the
financial projections of the Company and (ii) interim financial statements for
the Company as of a date not more than 40 days prior to the Closing Date.

(n) Agent shall have received all documentation and other information requested
by Lenders that is required by bank regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
the Patriot Act.

6.2. Conditions Precedent to All Credit Extensions. Agent, Issuing Banks and
Lenders shall not be required to fund any Loans, arrange for issuance of any
Letters of Credit or grant any other accommodation to or for the benefit of
Borrowers, unless the following conditions are satisfied:

(a) No Default or Event of Default shall exist at the time of, or result from,
such funding, issuance or grant;

(b) The representations and warranties of each Obligor in the Loan Documents
shall be true and correct in all material respects on and as of the date of, and
upon giving effect to, such funding, issuance or grant (except for
representations and warranties that expressly relate to an earlier date, in
which case as of such earlier date); and

(c) With respect to issuance of a Letter of Credit, the LC Conditions shall be
satisfied.

Each request (or deemed request (other than a deemed request in connection with
an Overadvance or a Protective Advance)) by Borrowers for funding of a Loan,
issuance of a Letter of Credit or grant of an accommodation shall constitute a
representation by Borrowers that the foregoing conditions are satisfied on the
date of such request and on the date of such funding, issuance or grant;
provided that if Borrower Agent shall have notified Agent in writing that one or
more of the conditions have not been satisfied with respect to any request, a
waiver by Lenders of such conditions for such request in accordance with
Section 15.1 shall be deemed a waiver of the breach by Borrowers of such
representation with respect to such conditions for such request.

SECTION 7. COLLATERAL

7.1. Collateral.

7.1.1. Cash Collateral. Any Cash Collateral may be invested, at Agent’s
discretion in Cash Equivalents, but Agent shall have no duty to do so,
regardless of any agreement or course of dealing with any Obligor, and Agent
shall have no responsibility for any investment or loss. If any Cash Collateral
is provided specifically for any Obligations, Agent may apply Cash Collateral to
the payment of such Obligations as and to the extent they become due and
payable. During any Cash Dominion Period, each Cash Collateral Account and all
Cash Collateral shall be under the sole dominion and control of Agent and no
Obligor or other Person claiming through or on behalf of any Obligor shall have
any right to any Cash Collateral.

 

-55-



--------------------------------------------------------------------------------

7.1.2. After-Acquired Collateral; Future Subsidiaries. (a) Within 10 Business
Days following the end of each Fiscal Quarter (or such later date as the Agent
may specify in its sole discretion), Borrower Agent shall notify Agent in
writing if any Obligor has any Property (other than Excluded Assets, excluded
Deposit Accounts described in Section 8.5 and Property (including Real Property)
owned by the UK Obligors that has been charged under the UK Debenture) in which
a perfected security interest or mortgage Lien of the priority required by the
Loan Documents has not been granted to Agent for the benefit of the Secured
Parties pursuant to the Security Documents. In the event that any Obligor owns
or holds any such Property, then (i) in the case of owned Real Property, within
60 days after such notification to Agent (or such later date as the Agent may
specify in its sole discretion), Borrower Agent shall deliver to Agent all
applicable Mortgages and Related Mortgaged Property Deliveries with respect to
such Real Property, and take other actions as necessary to effect Agent’s Lien
thereon created under such Mortgages, including the recording of such Mortgages,
(ii) in the case of other types of Property, within 30 days after such
notification to Agent (or such later date as the Agent may specify in its sole
discretion), Borrower Agent shall deliver such Security Documents and take such
other actions as may be necessary to effect Agent’s duly perfected, first
priority Lien (subject only to Permitted Liens that are expressly allowed to
have priority over Agent’s Liens) upon such Property, including the delivery to
Agent of duly executed Guaranty Supplements, Security Agreement Supplements, IP
Security Agreement Supplements and control agreements, the filing of appropriate
UCC financing statements, the giving of notices and the endorsement of notices
on title documents, in each case as applicable, and (iii) promptly upon Agent’s
request, Borrower Agent shall promptly take such other actions as Agent deems
necessary or appropriate to confirm or give effect to clauses (i) and
(ii) above, including the delivery to Agent of legal opinions with respect to
any Security Document delivered pursuant thereto, in form and substance
reasonably satisfactory to Agent, and using commercially reasonable efforts to
obtain any appropriate Lien Waiver (except to the extent that the obtaining of
any such Lien Waiver is not required pursuant to the terms of the Loan
Documents). The foregoing shall not apply to any “intent-to-use” trademark filed
pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. 1051, prior to the filing
of a “Statement of Use” pursuant to Section 1(d) of the Lanham Act or an
“Amendment to Allege Use” pursuant to Section 1(c) of the Lanham Act with
respect thereto, solely to the extent that, and solely during the period in
which, the grant of a security interest therein would impair the validity or
enforceability of any registration that issues from such intent-to-use trademark
applications under applicable federal law. If any Collateral is in the
possession of a third party, at Agent’s request, Obligors shall use their
commercially reasonable efforts to obtain an acknowledgment that such third
party holds the Collateral for the benefit of Agent.

(b) Upon the formation or acquisition of any new direct or indirect Subsidiary
(other than any Unrestricted Subsidiary or any CFC or a Subsidiary that is
majority-owned directly or indirectly by a CFC) by any Obligor, then the
Borrower Agent shall, at the Obligors’ expense, within 30 days after such
formation or acquisition (or such later date as the Agent may specify in its
sole discretion), cause such Subsidiary, and cause each direct and indirect
parent of such Subsidiary (if it has not already done so), to duly execute and
deliver to Agent a Guaranty Supplement, a Security Agreement Supplement, an IP
Security Agreement Supplement, (if required under Section 8.5) control
agreements and a favorable legal opinion in form and substance reasonably
satisfactory to Agent, to cause or authorize the filing of appropriate UCC
financing statements, and to take any other action as may be necessary to vest
in Agent valid and subsisting Liens on the properties purported to be subject
thereto.

(c) Concurrently with or prior to the opening of a Deposit Account, securities
account or commodity account by any Obligor, other than any excluded account
described in Section 8.5, such Obligor shall deliver to Agent a control
agreement covering such Deposit Account, securities account or commodity
account, in form and substance reasonably satisfactory to Agent, duly executed
by such Obligor, Agent and the applicable bank, securities intermediary or
commodity intermediary, as the case may be.

7.2. No Assumption of Liability. The Lien on Collateral granted under any Loan
Document

 

-56-



--------------------------------------------------------------------------------

is given as security only and shall not subject Agent, any Collateral Agent or
any Lender to, or in any way modify, any obligation or liability of Obligors
relating to any Collateral.

7.3. Further Assurances. Promptly upon request, Obligors shall deliver such
instruments, assignments, or other documents or agreements, and shall take such
actions, as Agent deems appropriate under Applicable Law to evidence or perfect
its Lien on any Collateral, or otherwise to give effect to the intent of this
Agreement. Each Obligor authorizes Agent to file any financing statement,
continuation statement, or amendment to financing statement, in any
jurisdictions and with any filing offices as Agent may determine are necessary
or advisable to perfect the security interests granted to Agent in connection
herewith. Such financing statements may describe the Collateral in the same
manner as described in any Security Document or may contain an indication or
description of collateral that describes such property in any other manner as
Agent may determine is necessary, advisable or prudent to ensure the perfection
of the security interests in the collateral granted to Agent in connection
herewith, including, without limitation, describing the collateral as “all
assets” or “all personal property” of such Obligor, or words to similar effect,
and ratifies any action taken by Agent before the Closing Date to effect or
perfect its Lien on any Collateral.

SECTION 8. COLLATERAL ADMINISTRATION

8.1. Borrowing Base Certificates. By the 15th day of each month (or such later
date within five Business Days thereafter as both Collateral Agents may specify
in their sole discretion), Borrowers shall deliver to Collateral Agents (and
Agent shall promptly deliver same to Lenders) a Borrowing Base Certificate
prepared as of the close of business of the previous month, and during any Cash
Dominion Period, Borrowers shall, by the third Business Day of each calendar
week (or such later date within two Business Days thereafter as both Collateral
Agents may specify in their sole discretion), deliver to the Collateral Agents
(and Agent shall promptly deliver same to Lenders) a Borrowing Base Certificate
prepared as of the close of business of the previous week. In addition, on the
date of any Asset Disposition (other than a Permitted Ordinary
Accounts/Inventory Disposition) that includes the disposition of Accounts or
Inventory, Borrowers shall deliver to Collateral Agents (and Agent shall
promptly deliver same to Lenders) a Borrowing Base Certificate prepared as of
such date and giving effect to such Asset Disposition. All calculations of the
Borrowing Base, Excess Availability or other matters in any Borrowing Base
Certificate shall be made by Borrowers and certified by a Senior Officer,
subject to adjustment by any Collateral Agent to reflect any corrections of
errors or to update reserves or other matters.

8.2. Administration of Accounts.

8.2.1. Records and Schedules of Accounts. (a) Each Borrower shall keep accurate
and complete records of its Accounts, including all payments and collections
thereon, and shall submit to Collateral Agents, in form reasonably satisfactory
to both Collateral Agents, (x) on or before the 15th day of each month, a
reconciliation (from aged trial balance to accounts receivable balance in
financial statements) and a detailed aged trial balance of all Accounts as of
the end of the preceding month, specifying for each Account the Account Debtor’s
name, the amount, the invoice date and the due date thereof and (y) upon request
from any Collateral Agent from time to time, sales and collection reports, lists
of customers’ addresses, and/or any discount, allowance, credit, authorized
return or dispute with respect to any Accounts, and such proof of delivery,
copies of invoices and invoice registers, copies of related documents, repayment
histories, status reports and other information and reports as any Collateral
Agent may reasonably request.

(b) If Accounts in an aggregate face amount of $5,000,000 or more that are
included in the then most recently delivered Borrowing Base Certificate cease to
be Eligible Accounts (other than because such Accounts have been collected in
the ordinary course of business), Borrowers shall notify Collateral Agents of
such occurrence promptly (and in any event within five Business Days) after any
Borrower has knowledge thereof.

 

-57-



--------------------------------------------------------------------------------

8.2.2. Taxes. If an Account of any Obligor includes a charge for any Taxes,
Agent is authorized, in its discretion during the continuation of an Event of
Default, to pay the amount thereof to the proper taxing authority for the
account of such Obligor and to charge Obligors therefor; provided, however, that
neither Agent, Collateral Agents nor Lenders shall be liable for any Taxes that
may be due from Obligors or with respect to any Collateral; provided, further,
that Agent shall have notified the relevant Obligor in writing prior to making
such payment.

8.2.3. Account Verification. Whether or not a Default or Event of Default
exists, any Collateral Agent shall have the right at any time, in accordance
with such Collateral Agent’s customary practice in administering asset-based
financing similar to the financing hereunder (it being understood than so long
as no Default or Event of Default exists, each Collateral Agent may only
exercise such rights in concert with the Company’s personnel in joint field
examinations and other joint actions), in the name of Agent, any designee of
such Collateral Agent or any Obligor, to verify the validity, amount or any
other matter relating to any Accounts of Obligors by mail, telephone or
otherwise. Obligors shall cooperate fully with Agent in an effort to facilitate
and promptly conclude any such verification process.

8.2.4. Maintenance of Dominion Account. In the case of Obligors other than the
UK Obligors:

(a) Obligors shall maintain Dominion Accounts pursuant to lockbox or other cash
arrangements reasonably acceptable to Agent and both Collateral Agents.

(b) Obligors shall obtain an agreement (in form and substance satisfactory to
Agent and both Collateral Agents) from each lockbox servicer and Dominion
Account bank, establishing Agent’s control over and Lien in the lockbox or
Dominion Account, which may be exercised by Agent (or Agent at the direction of
any Collateral Agent) only during any Cash Dominion Period.

(c) Agent, Collateral Agents and Lenders assume no responsibility to Obligors
for any lockbox arrangement or Dominion Account, including any claim of accord
and satisfaction or release with respect to any Payment Items accepted by any
bank; provided that, at the request of the Borrowers, Agent agrees to send
notices to each Dominion Account bank following the termination of a Cash
Dominion Period, terminating exercise of exclusive control over such Dominion
Accounts.

8.2.5. Proceeds of Collateral. Obligors (other than the UK Obligors) shall
request Account Debtors in writing, and otherwise take all commercially
reasonable steps to require Account Debtors, to remit all payments on ABL
Collateral directly to a Dominion Account (or a lockbox relating to a Dominion
Account). If any Obligor or Subsidiary receives cash or Payment Items with
respect to any ABL Collateral, it shall hold same in trust for Agent and
promptly (not later than the next Business Day) deposit same into a Dominion
Account.

8.3. Administration of Inventory.

8.3.1. Records and Reports of Inventory. Each Borrower shall keep accurate and
complete records of its Inventory, including costs and daily withdrawals and
additions, and shall submit to Collateral Agents perpetual inventory reports and
reconciliation reports (from perpetual inventory reports to financial
statements) in form satisfactory to both Collateral Agents, on or before the
15th day of each month. Each Borrower shall conduct periodic cycle counts
consistent with historical practices, and at the request of any Collateral
Agent, shall provide to Collateral Agents a report based on each such count
promptly upon completion thereof, together with such supporting information as
any Collateral Agent may request. Both Collateral Agents may participate in and
observe each periodic cycle count.

 

-58-



--------------------------------------------------------------------------------

8.3.2. Returns of Inventory. No Borrower shall return any Inventory to a
supplier, vendor or other Person, whether for cash, credit or otherwise, unless
(a) such return is in the ordinary course of business; (b) no Event of Default
or Overadvance exists or would result therefrom; (c) Collateral Agents are
promptly notified if the aggregate Value of all Inventory returned in any month
exceeds $10,000,000; and (d) any payment received by a Borrower for a return is
promptly remitted to Agent for application to the Obligations.

8.3.3. Acquisition, Sale and Maintenance. Each Borrower shall take reasonable
steps to assure that all Inventory is produced in compliance in all material
respects with the FLSA and, to the extent non-compliance therewith could
reasonably be expected to have a Material Adverse Effect, all other Applicable
Laws. To the extent any Borrower sells any Inventory on consignment or approval
or any other basis under which the customer may return or require a Borrower to
repurchase such Inventory, unless both Collateral Agents otherwise agree,
neither such Inventory nor any Account generated by such sale on approval or
similar sale shall be Eligible Inventory or an Eligible Account, respectively.
Obligors shall use, store and maintain all Inventory with reasonable care and
caution, in accordance with applicable standards of any insurance and in
conformity with all material Applicable Law, and shall make current rent
payments (within applicable grace periods provided for in leases) at all
locations where any Collateral is located, except to the extent the failure to
make such payments could reasonably be expected to result in a Material Adverse
Effect.

8.4. [Reserved]

8.5. Administration of Deposit Accounts. In the case of Obligors other than the
UK Obligors:

Schedule 8.5 sets forth all Deposit Accounts maintained by Obligors, including
all Dominion Accounts. Each Obligor shall take all actions necessary or
reasonably required by Agent or any Collateral Agent to establish Agent’s
control of each such Deposit Account (other than an account exclusively used for
payroll, payroll taxes, employee benefits or other similar fiduciary
obligations, any trust account, any zero-balance disbursement account (i.e., any
account used only for disbursement purposes in which a balance of zero is
maintained by automatically transferring funds from another account in an amount
only large enough to cover checks presented), any account used to settle foreign
exchange trades, accounts having an aggregate balance of not more than $250,000
or the account number 8666823891 maintained with Bank of America, N.A. so long
as the ending daily balance of such account does not exceed $500,000), which
control may be exercised by Agent (or Agent at the direction of any Collateral
Agent) only during any Cash Dominion Period. Each Obligor shall not permit any
Deposit Account to have an account holder that is not an Obligor and shall not
allow any other Person (other than Agent) to have control over a Deposit Account
or any Property deposited therein. Prior to the opening of a Deposit Account,
each Obligor shall notify Agent and each Collateral Agent thereof and, with the
consent of Agent and each Collateral Agent, will amend Schedule 8.5 to reflect
same (it being understood that notwithstanding Section 15.1, no consent of any
Lender or any Issuing Bank shall be required for such amendment). In addition,
within 10 Business Days following the end of each Fiscal Quarter, each Obligor
shall promptly notify Agent and each Collateral Agent of any closing of a
Deposit Account (other than any excluded account described above) during the
preceding Fiscal Quarter and will amend Schedule 8.5 to reflect same.

8.6. General Provisions.

8.6.1. Location of Inventory. All Inventory, other than Inventory in transit and
Inventory owned by the UK Obligors, shall at all times be kept by Obligors at
the business locations set forth in Schedule 8.6.1, except that Obligors may
(a) make sales or other dispositions of Inventory in accordance with
Section 10.2.6, and (b) move Inventory to (i) any location on Schedule 8.6.1 or
(ii) so long as Borrowers have given Collateral Agents notice at least 15 days
prior to moving any Inventory thereto, any other location in the United States.

 

-59-



--------------------------------------------------------------------------------

8.6.2. Insurance of Collateral; Condemnation Proceeds.

(a)(i) Each Obligor shall maintain insurance with respect to the Collateral,
covering casualty, hazard, theft, malicious mischief, flood and other risks, in
amounts, with endorsements and with insurers (with a Best Rating of at least A7,
unless otherwise approved by Agent and each Collateral Agent, provided that in
the event of a downgrade in the rating of any insurer, Obligors shall have 30
days (or such longer period as may be specified by Agent and each Collateral
Agent, each in its sole discretion) to obtain the required insurance from an
insurer with the required rating) reasonably satisfactory to Agent and each
Collateral Agent.

(ii) From time to time upon request, Obligors shall deliver to Agent the
originals or certified copies of its insurance policies and updated flood plain
searches. Unless Agent and each Collateral Agent shall agree otherwise and
except as provided in the Intercreditor Agreement, each policy shall include
satisfactory endorsements (A) showing Agent as a loss payee (as its interests
may appear in accordance with the Intercreditor Agreement); (B) requiring 30
days prior written notice to Agent in the event of cancellation of the policy
for any reason whatsoever; and (C) specifying that the interest of Agent shall
not be impaired or invalidated by any act or neglect of any Obligor or the owner
of the Property, nor by the occupation of the premises for purposes more
hazardous than are permitted by the policy. If any Obligor fails to provide and
pay for any insurance, Agent may, at its option, but shall not be required to,
procure the insurance and charge Obligors therefor. Each Obligor agrees to
deliver to Agent and each Collateral Agent, promptly as rendered, copies of all
material reports made to insurance companies. Unless an Event of Default exists,
Obligors may settle, adjust or compromise any insurance claim, as long as the
proceeds relating to Inventory and Accounts are delivered to Agent. If an Event
of Default exists, only Agent (at the direction of both Collateral Agents) shall
be authorized to settle, adjust and compromise such claims relating to
Inventory.

(b) Any proceeds of insurance (other than proceeds from workers’ compensation or
D&O insurance) relating to, and any awards arising from condemnation of, any ABL
Collateral, in each case net of any taxes and other out-of-pocket fees and
expenses, shall be (i) so long as no Event of Default has occurred and is
continuing, reinvested within 60 days of the receipt of such net proceeds or
awards to acquire or repair Inventory or (ii) paid to Agent and applied to
payment of the Loans, and then to any other Obligations outstanding, without any
reduction in the Commitments.

8.6.3. Protection of Collateral. All reasonable expenses of protecting, storing,
warehousing, insuring, handling, maintaining and shipping any Collateral, all
Taxes payable with respect to any Collateral (including any sale thereof), and
all other payments required to be made by Agent (whether or not such payments
were made at the request of any Collateral Agent) to any Person to realize upon
any Collateral, shall be borne and paid by Obligors. Agent shall not be liable
or responsible in any way for the safekeeping of any Collateral, for any loss or
damage thereto (except for reasonable care in its custody while Collateral is in
Agent’s actual possession), for any diminution in the value thereof, or for any
act or default of any warehouseman, carrier, forwarding agency or other Person
whatsoever, but the same shall be at Obligors’ sole risk.

8.6.4. Defense of Title to Collateral. Each Obligor shall, in accordance with
its reasonable business judgment, at all times use all commercially reasonable
efforts to defend its title to Collateral and Agent’s Liens therein against all
Persons, claims and demands whatsoever, except Permitted Liens.

SECTION 9. REPRESENTATIONS AND WARRANTIES

9.1. General Representations and Warranties. To induce Agent and Lenders to
enter into this Agreement and to make available the Commitments, Loans and
Letters of Credit, each Borrower represents and warrants that:

9.1.1. Organization and Qualification. Each Borrower and Restricted Subsidiary
is duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization. Each Borrower and Restricted Subsidiary is
duly qualified, authorized to do business and in good standing as a foreign
corporation in each jurisdiction where failure to be so qualified could
reasonably be expected to have a Material Adverse Effect.

 

-60-



--------------------------------------------------------------------------------

9.1.2. Power and Authority. Each Obligor is duly authorized to execute, deliver
and perform its Loan Documents. The execution, delivery and performance of the
Loan Documents have been duly authorized by all necessary action, and do not
(a) require any consent or approval of any holders of Equity Interests of any
Obligor, other than those already obtained; (b) contravene the Organic Documents
of any Obligor; (c) violate in any material respect, or cause a default in any
material respect, under any Applicable Law or Material Contract; (d) violate or
cause a default under the Existing Senior Secured Notes Indenture, the Existing
Senior Subordinated Notes Indenture or the Existing Canadian Credit Agreement or
any order, writ, judgment, injunction, decree, determination or award; or
(e) result in or require the imposition of any Lien (other than Permitted Liens)
on any Property of any Obligor.

9.1.3. Enforceability. Each Loan Document is a legal, valid and binding
obligation of each Obligor party thereto, enforceable in accordance with its
terms, except as enforceability may be limited by bankruptcy, insolvency or
similar laws affecting the enforcement of creditors’ rights generally.

9.1.4. Capital Structure. Schedule 9.1.4 shows, as of the Closing Date, for each
Borrower and Restricted Subsidiary, its name, its jurisdiction of organization,
its authorized and issued Equity Interests, the holders of its Equity Interests,
and all agreements binding on such holders with respect to their Equity
Interests. Except as disclosed on Schedule 9.1.4, in the twelve months preceding
the Closing Date, no Borrower or Restricted Subsidiary has acquired any
substantial assets from any other Person nor been the surviving entity in a
merger or combination. Each Borrower has good title to its Equity Interests in
its Restricted Subsidiaries, subject only to Agent’s Lien, and all such Equity
Interests are duly issued, fully paid and non-assessable. As of the Closing
Date, there are no outstanding purchase options, warrants, subscription rights,
agreements to issue or sell, convertible interests, phantom rights or powers of
attorney relating to Equity Interests of any Borrower or Restricted Subsidiary.

9.1.5. Title to Properties; Priority of Liens. Each Borrower and Restricted
Subsidiary has good and marketable title to (or valid leasehold interests in)
all of its Real Property necessary for the conduct of its business as conducted,
and good title to, or rights in, all of its personal Property necessary for the
conduct of its business as conducted, in each case (i) free of Liens except
Permitted Liens and (ii) except where failure to have good title or a valid
leasehold interest could not reasonably be expected to have a Material Adverse
Effect. Each Borrower and Restricted Subsidiary has paid and discharged all
material lawful claims that, if unpaid, could become a Lien on its Property,
other than Permitted Liens. The security interests in the Collateral created
under the Security Documents and subject to the UCC (the “UCC Collateral”)
constitute, subject only to the filing of appropriate financing statements
pursuant to the UCC, the recordation of the Intellectual Property Security
Agreement with the U.S. Patent and Trademark Office and the U.S. Copyright
Office and the execution of appropriate control agreements, perfected security
interests in the UCC Collateral granted by the applicable Obligor to the extent
that a security interest in such UCC Collateral may be perfected by the filing
of a financing statement, the recordation of a security agreement with the U.S.
Patent and Trademark Office and the U.S. Copyright Office (except to the extent
that the recordation of any such security agreement is not required pursuant to
the terms of the Loan Documents) or by the execution of a control agreement
(except to the extent that the execution of any such control agreement is not
required pursuant to the terms of the Loan Documents), subject only to Permitted
Liens. Upon delivery of the Mortgages and the recording of the same in the
applicable land records in accordance with Section 10.1.9, the Mortgages will
constitute constructive notice to third parties of Agent’s junior Liens on the
Mortgaged Property, subject only to Permitted Liens.

9.1.6. Accounts and Inventory. At the time of delivery of each Borrowing Base
Certificate, each Account reflected therein is an Eligible Account and the
Inventory reflected therein constitutes Eligible Inventory.

 

-61-



--------------------------------------------------------------------------------

9.1.7. Financial Statements; Material Adverse Effect; Solvency. The consolidated
balance sheets, and related statements of income, cash flow and shareholder’s
equity, of Borrowers and Restricted Subsidiaries that have been and are
hereafter delivered to Agent and Lenders, are prepared in accordance with GAAP,
and fairly present in all material respects the financial positions and results
of operations of Borrowers and Restricted Subsidiaries at the dates and for the
periods indicated, subject, in the case of monthly and quarterly financial
statements, to the absence of footnotes and year-end adjustments. All
projections delivered from time to time to Agent and Lenders have been prepared
in good faith, based on reasonable assumptions in light of the circumstances at
such time (it being understood that (i) such projections are subject to
significant uncertainties and contingencies, many of which are beyond the
control of the Borrowers and their Restricted Subsidiaries, (ii) no assurance
can be given that such projections will be realized and (iii) the actual results
may differ from the forecasted results set forth in such projections and such
differences may be material). Since December 31, 2008, there has been no
circumstance or event that has had or could reasonably be expected to have a
Material Adverse Effect. The financial statements delivered to Agent or Lenders
do not contain any untrue statement of a material fact and do not omit to state
a material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading. The Borrowers and
their Restricted Subsidiaries, taken as a whole, are Solvent.

9.1.8. Surety Obligations. No Borrower or Restricted Subsidiary is obligated as
surety or indemnitor under any bond or other similar contract that assures
payment or performance of any obligation of any Person, except as permitted
hereunder, including Permitted Contingent Obligations.

9.1.9. Taxes. Each Borrower and Restricted Subsidiary has filed all U.S. federal
and other material state and local tax returns and other similar reports that it
is required by law to file, and has paid, or made provision for the payment of,
all material Taxes upon it, its income and its Properties that are due and
payable, except to the extent being Properly Contested or which could not
reasonably be expected to have a Material Adverse Effect. The provision for
Taxes on the books of each Borrower and Restricted Subsidiary is adequate in all
material respects for all years not closed by applicable statutes, and for its
current Fiscal Year.

9.1.10. Brokers. There are no brokerage commissions, finder’s fees or investment
banking fees payable in connection with any transactions contemplated by the
Loan Documents.

9.1.11. Intellectual Property. Each Borrower and Restricted Subsidiary owns or
has the lawful right to use all Intellectual Property necessary for the conduct
of its business. Except as disclosed on Schedule 9.1.11, there is no pending or,
to any Borrower’s knowledge, threatened Intellectual Property Claim with respect
to any Borrower, any Restricted Subsidiary or any of their Intellectual Property
which, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

9.1.12. Governmental and Third-Party Approvals. (a) Each Borrower and Restricted
Subsidiary has all Governmental Approvals necessary to conduct its business and
to own, lease and operate its Properties as its business is currently operated,
except where the failure to have such Governmental Approvals could not
reasonably be expected to have a Material Adverse Effect. All necessary import,
export or other licenses, permits or certificates for the import or handling of
any goods or other Collateral have been procured and are in effect, and
Borrowers and Restricted Subsidiaries have complied with all foreign and
domestic laws with respect to the shipment and importation of any goods or
Collateral, except where the failure to procure and maintain in effect such
licenses, permits or certificates or to comply with such laws could not
reasonably be expected to have a Material Adverse Effect.

 

-62-



--------------------------------------------------------------------------------

(b) No Governmental Approval, and no notice to or filing with, any Governmental
Authority or any other third party is required for (i) the due execution,
delivery, recordation, filing or performance by any Obligor of any Loan Document
to which it is or is to be a party, (ii) the grant by any Obligor of the Liens
granted by it pursuant to the Security Documents, (iii) the perfection or
maintenance of the Liens created under the Security Documents (other than the UK
Debenture) or (iv) the exercise by Agent, any Collateral Agent or any Lender of
its rights under the Loan Documents or the remedies in respect of the Collateral
pursuant to the Security Documents (other than the UK Debenture), in each case
except for the filings of financing statements under the UCC, the recordation of
Mortgages, any consents required under a License, the filings of the
Intellectual Property Security Agreement with the United States Patent and
Trademark Office and the United States Copyright office (or an equivalent filing
in any similar Intellectual Property registry in any other country or
jurisdiction) and registration of particulars of the UK Debenture at the
Companies Registration Office in England and Wales under section 395 of the
Companies Act 1985 and payment of associated fees.

9.1.13. Compliance with Laws. Each Borrower and Restricted Subsidiary has duly
complied, and its Properties and business operations are in compliance, in all
material respects with all Applicable Law, except where noncompliance could not
reasonably be expected to have a Material Adverse Effect; provided that
Borrowers make no such representations with respect to Environmental Laws, which
are exclusively covered by Section 9.1.14. There have been no citations, notices
or orders of material noncompliance issued to any Borrower or Restricted
Subsidiary under any Applicable Law except where receipt of any such citation,
notice or order could not reasonably be expected to have a Material Adverse
Effect.

9.1.14. Compliance with Environmental Laws. Except as disclosed on Schedule
9.1.14, no Borrower’s or Restricted Subsidiary’s past or present operations,
Real Property or other Property is, to such Borrower’s or Restricted
Subsidiary’s knowledge, subject to any federal, state or local investigation to
determine whether any remedial action is needed to address any environmental
pollution, hazardous material or environmental clean-up that could reasonably be
expected to have a Material Adverse Effect. No Borrower or Restricted Subsidiary
has received any Environmental Notice that could reasonably be expected to have
a Material Adverse Effect. No Borrower or Restricted Subsidiary has any
contingent liability with respect to any Environmental Release, environmental
pollution or hazardous material on any Real Property now or to such Borrower’s
or Restricted Subsidiary’s knowledge, previously owned, leased or operated by it
that could reasonably be expected to have a Material Adverse Effect.

9.1.15. Burdensome Contracts. No Borrower or Restricted Subsidiary is a party or
subject to any contract, agreement or charter restriction that could reasonably
be expected to have a Material Adverse Effect. No Borrower or Restricted
Subsidiary is party or subject to any Restrictive Agreement, except as shown on
Schedule 9.1.15 or as otherwise permitted hereunder. No such Restrictive
Agreement prohibits the execution, delivery or performance of any Loan Document
by an Obligor.

9.1.16. Litigation. Except as shown on Schedule 9.1.16, there are no proceedings
or investigations by or before any Governmental Authority or arbitral tribunal
pending or, to any Borrower’s knowledge, threatened against any Borrower or
Restricted Subsidiary that (a) relate to any Loan Documents or transactions
contemplated thereby; or (b) could reasonably be expected to have a Material
Adverse Effect. No Borrower or Restricted Subsidiary is in default with respect
to any order, injunction or judgment of any Governmental Authority that could
reasonably be expected to have a Material Adverse Effect.

9.1.17. No Defaults. No Default or Event of Default has occurred and is
continuing.

 

-63-



--------------------------------------------------------------------------------

9.1.18. ERISA. Except as disclosed on Schedule 9.1.18:

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code, and other federal and state laws, except where
the failure to comply could not reasonably be expected to have a Material
Adverse Effect. Each Plan that is intended to qualify under Section 401(a) of
the Code has received a favorable determination letter from the IRS or an
application for such a letter is currently being processed by the IRS with
respect thereto and, to the knowledge of Borrowers, nothing has occurred which
would prevent, or cause the loss of, such qualification. Each Obligor and ERISA
Affiliate has made all required contributions to each Plan subject to
Section 412 of the Code, and no application for a funding waiver or an extension
of any amortization period pursuant to Section 412 of the Code has been made
with respect to any Plan.

(b) There are no pending or, to the knowledge of Borrowers, threatened claims,
actions or lawsuits, or action by any Governmental Authority, with respect to
any Plan that could reasonably be expected to have a Material Adverse Effect.
There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted in or could
reasonably be expected to have a Material Adverse Effect.

(c)(i) No ERISA Event has occurred or is reasonably expected to occur (which
ERISA Event, if it occurs after the Closing Date, could reasonably be expected
to have a Material Adverse Effect); (ii) no Pension Plan has (A) any Unfunded
Pension Liability (which Unfunded Pension Liability could reasonably be expected
to have a Material Adverse Effect) or (B) been determined to be “at risk” within
the meaning of Section 303 of ERISA; (iii) the conditions for the imposition of
a lien under Section 303(k) of ERISA do not exist with respect to any Pension
Plan; (iv) no Obligor or ERISA Affiliate has incurred, or reasonably expects to
incur, any liability under Title IV of ERISA with respect to any Pension Plan
(other than premiums due and not delinquent under Section 4007 of ERISA) (which
liability, if it arises after the Closing Date, could reasonably be expected to
have a Material Adverse Effect); (v) no Obligor or ERISA Affiliate has incurred,
or reasonably expects to incur, any liability (and no event has occurred which,
with the giving of notice under Section 4219 of ERISA, would result in such
liability) under Section 4201 or 4243 of ERISA with respect to a Multiemployer
Plan; and (vi) no Obligor or ERISA Affiliate has engaged in a transaction that
could be subject to Section 4069 or 4212(c) of ERISA (which transaction, if it
occurs after the Closing Date, could reasonably be expected to have a Material
Adverse Effect).

(d) With respect to any Foreign Plan, (i) all employer and employee
contributions required by law or by the terms of the Foreign Plan have been
made, or, if applicable, accrued, in accordance with normal accounting
practices; (ii) the fair market value of the assets of each funded Foreign Plan,
the liability of each insurer for any Foreign Plan funded through insurance, or
the book reserve established for any Foreign Plan, together with any accrued
contributions, is sufficient to procure or provide for the accrued benefit
obligations with respect to all current and former participants in such Foreign
Plan according to the actuarial assumptions and valuations most recently used to
account for such obligations in accordance with applicable generally accepted
accounting principles; and (iii) it has been registered as required and has been
maintained in good standing with applicable regulatory authorities, except to
the extent that any of the events or conditions in the foregoing clauses (i) –
(iii) would not, individually or in the aggregate, have a Material Adverse
Effect.

9.1.19. Trade Relations. There exists no actual or threatened termination,
limitation or modification of any business relationship between any Borrower or
Restricted Subsidiary and any customer or supplier, or any group of customers or
suppliers, which termination, limitation or modification could reasonably be
expected to have a Material Adverse Effect.

9.1.20. Labor Relations. Except as described on Schedule 9.1.20 or otherwise
disclosed in writing to Agent, as of the Closing Date no Borrower or Restricted
Subsidiary is party to or bound by any collective bargaining agreement or
management agreement, or any consulting agreement with any Affiliate. There are
no material grievances, disputes or controversies with any union or other
organization of any Borrower’s or Restricted Subsidiary’s employees, or, to any
Borrower’s knowledge, any asserted or threatened strikes, work stoppages or
demands for collective bargaining, which could reasonably be expected to have a
Material Adverse Effect.

 

-64-



--------------------------------------------------------------------------------

9.1.21. Not a Regulated Entity. No Obligor or Restricted Subsidiary is an
“investment company” or a “person directly or indirectly controlled by or acting
on behalf of an investment company” within the meaning of the Investment Company
Act of 1940.

9.1.22. Margin Stock. No Borrower or Restricted Subsidiary is engaged,
principally or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock. No Loan
proceeds or Letters of Credit will be used by Borrowers to purchase or carry, or
to reduce or refinance any Debt incurred to purchase or carry, any Margin Stock
or for any related purpose governed by Regulations T, U or X of the Board of
Governors.

9.1.23. Surviving Debt; Designated Senior Debt. Set forth on Schedule 9.1.23
hereto is a complete and accurate list of all Surviving Debt that is either Debt
under a Hedging Agreement or Borrowed Money (other than Borrowed Money with an
aggregate principal amount of less than $2,000,000), showing as of the date
hereof the obligor and the principal amount outstanding thereunder, the maturity
date thereof and the amortization schedule therefor. The Obligations constitute
“Designated Senior Debt” and “Senior Debt” (or similar terms) under, and as
defined in, the Existing Senior Subordinated Notes Indenture and other
Subordinated Debt and any Refinancing Debt in respect thereof.

9.2. Complete Disclosure. No financial statements, reports, certificates or
other written information furnished to Agent or any Collateral Agent by or on
behalf of any Obligor in connection with the negotiation of this Agreement or
under any Loan Document contains any untrue statement of a material fact, or
fails to disclose any material fact necessary to make the statements contained
herein and therein (taken as a whole and when furnished) not misleading, in
light of the circumstances under which they were made; provided that, with
respect to any forecast, forward-looking statement or projection, the Obligors
represent only that they acted in good faith and utilized assumptions believed
by management of the Obligors to be reasonable at the time made, each Borrower
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time made (it being understood that
forecasts, forward-looking statements and projections as to future events are
subject to significant uncertainties and contingencies which may be beyond the
control of the Company and its Restricted Subsidiaries and are not to be viewed
as representations with respect to future performance and no assurance is given
by any of the Company or its Restricted Subsidiaries that the results forecast
in any such projections will be realized and that the actual results during the
period or periods covered by the forecasts, forward-looking statements or
projections may differ from the projected results and that such difference may
be material).

SECTION 10. COVENANTS AND CONTINUING AGREEMENTS

10.1. Affirmative Covenants. As long as any Commitments or Obligations
(excluding unasserted contingent obligations but including contingent
reimbursement obligations in respect of Letters of Credit) are outstanding, the
Company shall, and shall cause each Restricted Subsidiary to:

10.1.1. Inspections; Appraisals.

(a) Permit Agent and/or any Collateral Agent from time to time, subject (except
when a Default or Event of Default exists) to reasonable notice and normal
business hours, to visit and inspect the Properties of any Borrower or
Restricted Subsidiary, inspect, audit and make extracts from any Borrower’s or
Restricted Subsidiary’s books and records, and discuss with its officers,
employees, agents, advisors and independent accountants such Borrower’s or
Restricted Subsidiary’s business, financial condition, assets, prospects and
results of operations; provided an officer of such Borrower or Restricted
Subsidiary shall have the right to be

 

-65-



--------------------------------------------------------------------------------

present at any such discussion. Lenders may participate in any such visit or
inspection, at their own expense. Neither Agent, any Collateral Agent, nor any
Lender shall have any duty to any Borrower to make any inspection, nor to share
any results of any inspection, appraisal or report with any Borrower. Borrowers
acknowledge that all inspections, appraisals and reports are prepared by Agent
and Lenders for their purposes, and Borrowers shall not be entitled to rely upon
them.

(b) Reimburse Agent and each Collateral Agent within 30 days of demand for all
charges, costs and expenses in connection with (i) examinations of any Obligor’s
books and records or any other financial or Collateral matters (including field
examinations and audits) as Agent or any Collateral Agent deems appropriate and
(ii) appraisals of Inventory, in each case up to two times per Loan Year (or, if
Excess Availability is less than the greater of (A) $15,000,000 and (B) 15% of
the lesser of (x) the Borrowing Base and (y) the aggregate amount of Commitments
at any time during a Loan Year, up to three times during such Loan Year);
provided, however, that if an examination or appraisal is initiated or conducted
during an Event of Default, all charges, costs and expenses therefor shall be
reimbursed by Borrowers without regard to such limits. Subject to and without
limiting the foregoing, Borrowers specifically agree to pay Agent’s and the
Collateral Agents’ then standard charges for each day that an employee of Agent
or any of the Collateral Agents or their respective Affiliates is engaged in any
examination activities, and shall pay the standard charges of Agent’s and the
Collateral Agents’ respective internal appraisal groups. This Section 10.1.1
shall not be construed to limit Agent’s or any Collateral Agent’s right to
conduct examinations or to obtain appraisals at any time in its discretion, nor
to use third parties for such purposes.

10.1.2. Financial and Other Information. Keep adequate records and books of
account with respect to its business activities sufficient to allow financial
statements to be prepared in accordance with GAAP; and furnish to Agent:

(a) as soon as available, and in any event within 90 days after the close of
each Fiscal Year (or within 105 days after the close of any Fiscal Year with
respect to which a Form 12b-25 has been duly filed with the SEC), balance sheets
as of the end of such Fiscal Year and the related statements of income, cash
flow and shareholders’ equity for such Fiscal Year, on a consolidated basis for
the Company and its Restricted Subsidiaries, which consolidated statements shall
be audited and certified (without qualification) by a firm of independent
certified public accountants of recognized standing selected by the Company and
acceptable to Agent, and shall set forth in comparative form corresponding
figures for the preceding Fiscal Year;

(b) as soon as available and in any event within 45 days after the end of each
of the first three quarters of each Fiscal Year (or within 50 days after the end
of any such Fiscal Quarter with respect to which a Form 12b-25 has been duly
filed with the SEC), consolidated balance sheets of the Company and its
Restricted Subsidiaries as of the end of such quarter and consolidated
statements of income and a consolidated statement of cash flows of the Company
and its Restricted Subsidiaries for the period commencing at the end of the
previous fiscal quarter and ending with the end of such fiscal quarter and
consolidated statements of income and a consolidated statement of cash flows of
the Company and its Restricted Subsidiaries for the period commencing at the end
of the previous Fiscal Year and ending with the end of such quarter, setting
forth in each case in comparative form the corresponding figures for the
corresponding date or period of the preceding Fiscal Year, all in reasonable
detail and duly certified by a Senior Officer of the Company as having been
prepared in accordance with GAAP (subject to the absence of footnotes and normal
year-end audit adjustments);

(c) as soon as available, and in any event within 30 days after the end of each
month (but within 90 days after the last month in a Fiscal Year (or within 105
days after the last month in a Fiscal Year with respect to which a Form 12b-25
has been duly filed with the SEC) and 45 days after the last month of any Fiscal
Quarter (or within 50 days after the last month of any such Fiscal Quarter with
respect to which a Form 12b-25 has been duly filed with the SEC)), unaudited
balance sheets as of the end of such

 

-66-



--------------------------------------------------------------------------------

month and the related statements of income and cash flow for such month and for
the portion of the Fiscal Year then elapsed, on a consolidated basis for the
Company and its Restricted Subsidiaries, setting forth in comparative form
figures for the corresponding date or period from the preceding Fiscal Year and
certified by a Senior Officer of the Company as having been prepared in
accordance with GAAP and fairly presenting the financial position and results of
operations for such month and period, subject to normal year-end adjustments and
the absence of footnotes;

(d) concurrently with delivery of financial statements under clauses (a),
(b) and (c) above, a Compliance Certificate executed by a Senior Officer of
Borrower Agent, certifying compliance with Section 10.3 (or, if a Testing Period
is not then in effect, certifying the calculation of the Fixed Charge Coverage
Ratio) and setting forth any change in the identity of the Restricted
Subsidiaries, Unrestricted Subsidiaries and Foreign Subsidiaries as at the end
of such Fiscal year or period, as the case may be, from the Restricted
Subsidiaries, Unrestricted Subsidiaries and Foreign Subsidiaries, respectively,
provided to the Lenders on the Closing Date or the most recent fiscal year or
period, as the case may be;

(e) upon request by Agent, copies of all management letters submitted to
Borrowers by their accountants in connection with such financial statements;

(f) not later than February 28 of each Fiscal Year, projections of Borrowers’
consolidated balance sheets, results of operations, cash flow and Excess
Availability for such Fiscal Year, month by month;

(g) at Agent’s or any Collateral Agent’s request, a listing of each Borrower’s
trade payables, specifying the trade creditor and balance due, all in form
reasonably satisfactory to Agent and each Collateral Agent;

(h) promptly after the filing thereof, copies of any regular, periodic and
special reports or registration statements or prospectuses that any Borrower
files with the SEC or any securities exchange; and copies of any press releases
made available by a Borrower to the public concerning material changes to or
developments in the business of such Borrower;

(i) at Agent’s request, copies of any annual report to be filed in connection
with each Plan or Foreign Plan; and

(j) such other reports and information (financial or otherwise) as Agent or any
Collateral Agent may reasonably request from time to time in connection with any
Collateral or any Borrower’s, Subsidiary’s or other Obligor’s financial
condition or business.

Documents required to be delivered pursuant to Section 10.1.2(a) or (b) or
Section 10.1.2(h) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Company posts such documents, or provides a link thereto on the Company’s
website on the Internet at the website address of www.solocup.com; or (ii) on
which such documents are posted on the Company’s behalf on an Internet or
intranet website, if any, to which each Lender and Agent have access (whether a
commercial, third-party website or whether sponsored by Agent); provided that
the Company shall notify Agent (by telecopier or electronic mail) of the posting
of any such documents and provide to Agent by electronic mail electronic
versions (i.e., soft copies) of such documents. Notwithstanding anything
contained herein, in every instance the Company shall be required to provide
paper copies of the Compliance Certificates required by Section 10.1.2(d) to
Agent. Except for such Compliance Certificates, Agent shall have no obligation
to request the delivery or to maintain copies of the documents referred to
above, and in any event shall have no responsibility to monitor compliance by
the Borrowers with any such request for delivery, and each Lender shall be
solely responsible for requesting delivery to it or maintaining its copies of
such documents.

 

-67-



--------------------------------------------------------------------------------

The Obligors hereby acknowledge that (a) Agent will make available to the
Lenders and the Issuing Banks materials and/or information provided by or on
behalf of the Obligors hereunder (collectively, “Borrower Materials”) by posting
the Borrower Materials on IntraLinks or another similar electronic system (the
“Platform”) and (b) certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to the Obligors or their Affiliates, or the respective securities of any
of the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. Each Obligor hereby agrees
that it will use commercially reasonable efforts to identify that portion of the
Borrower Materials that may be distributed to the Public Lenders and that
(w) all such Borrower Materials shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Obligor shall be deemed to have authorized Agent, Collateral
Agents, the Joint Lead Arrangers, the Issuing Banks and the Lenders to treat
such Borrower Materials as not containing any material non-public information
(although it may be sensitive and proprietary) with respect to such Obligor or
its securities for purposes of United States Federal and state securities laws
(provided that to the extent such Borrower Materials constitute Information,
they shall be treated as set forth in Section 15.12); (y) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Investor;” and (z) Agent shall be entitled to treat
any Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor.”

10.1.3. Notices. Notify Agent in writing, promptly after a Borrower’s obtaining
knowledge thereof, of any of the following that affects an Obligor: (a) the
threat or commencement of any proceeding or investigation, whether or not
covered by insurance, that could reasonably be expected to have a Material
Adverse Effect; (b) any pending or threatened labor dispute, strike or walkout,
or the expiration of any material labor contract, that could reasonably be
expected to have a Material Adverse Effect; (c) any default under or termination
of a Material Contract that could reasonably be expected to have a Material
Adverse Effect; (d) the existence of any Default or Event of Default; (e) any
judgment in an amount exceeding the Threshold Amount; (f) the assertion of any
Intellectual Property Claim that could have a Material Adverse Effect; (g) any
violation or asserted violation of any Applicable Law (including ERISA, OSHA,
FLSA, or any Environmental Laws) that could reasonably be expected to have a
Material Adverse Effect; (h) any Environmental Release by an Obligor or on any
Property owned, leased or occupied by an Obligor that could reasonably be
expected to have a Material Adverse Effect; or receipt of any Environmental
Notice that could reasonably be expected to have a Material Adverse Effect;
(i) the occurrence of any ERISA Event that could reasonably be expected to have
a Material Adverse Effect; or (j) the discharge of or any withdrawal or
resignation by Borrowers’ independent accountants.

10.1.4. Landlord and Storage Agreements. Upon request, provide Agent and each
Collateral Agent with copies of all material agreements between an Obligor and
any landlord, warehouseman, processor, shipper, bailee or other Person that owns
any premises at which any Inventory may be kept or that otherwise may possess or
handle any Inventory.

10.1.5. Compliance with Laws. Comply with all Applicable Laws, including ERISA,
Environmental Laws, FLSA, OSHA, Anti-Terrorism Laws, and laws regarding
collection and payment of Taxes, and maintain all Governmental Approvals
necessary to the ownership of its Properties or conduct of its business, unless
failure to so comply (other than failure to comply with Anti-Terrorism Laws) or
maintain could not reasonably be expected to have a Material Adverse Effect.
Without limiting the generality of the foregoing, if any Environmental Release
occurs at or on any Properties of any Borrower or Restricted Subsidiary that
could reasonably be expected to result in liability in excess of $1,000,000, it
shall act promptly and diligently to investigate and report to Agent and all
appropriate Governmental Authorities the extent of such Environmental Release
and shall undertake all required remedial actions in a commercially reasonable
fashion, in each case in accordance with the requirements of applicable
Environmental Laws, except to the extent the failure to undertake such actions
could not reasonably be expected to result in a Material Adverse Effect.

 

-68-



--------------------------------------------------------------------------------

10.1.6. Taxes. Pay and discharge all Taxes prior to the date on which they
become delinquent or penalties attach, unless such Taxes are being Properly
Contested or the failure to pay such Taxes could not reasonably be expected to
have a Material Adverse Effect.

10.1.7. Insurance. In addition to the insurance required hereunder with respect
to Collateral, maintain insurance with insurers (with a Best Rating of at least
A7, unless otherwise approved by Agent and each Collateral Agent, provided that
in the event of a downgrade of an insurer, each Obligor shall have 30 days (as
may be extended upon the approval by both Collateral Agents, each in its sole
discretion) to replace such insurer) reasonably satisfactory to Agent, (a) with
respect to the Properties and business of Borrowers and Restricted Subsidiaries
of such type (including product liability, workers’ compensation, larceny,
embezzlement, or other criminal misappropriation insurance), in such amounts,
and with such coverages and deductibles as are customary for companies similarly
situated; and (b) business interruption insurance in an amount not less than
$13,000,000, with deductibles reasonably satisfactory to Agent.

10.1.8. Licenses. Keep each material License affecting any Inventory (including
the manufacture, distribution or disposition of Inventory) of Borrowers and
Restricted Subsidiaries in full force and effect; promptly notify Agent and each
Collateral Agent of any proposed material modification to any such License, or
entry into any new material License, at least 30 days prior to its effective
date; pay all Royalties when due, except to the extent the failure to do so
could not reasonably be expected to have a Material Adverse Effect; and notify
Agent and each Collateral Agent of any default or breach asserted by any Person
to have occurred under any License that could reasonably be expected to have a
Material Adverse Effect.

10.1.9. Post-Closing Deliveries. Deliver to Agent within 60 days of the Closing
Date (or such later date as may be specified by the Agent in its sole
discretion), (a) evidence of the registration of particulars of the UK Debenture
at the Companies Registration Office in England and Wales under section 395 of
the Companies Act 1985 and (b) a Mortgage for each Mortgaged Property set forth
on Schedule 1.6 and all the Related Mortgaged Property Deliveries for such
Mortgaged Property.

10.2. Negative Covenants. As long as any Commitments or Obligations (excluding
unasserted contingent obligations but including contingent reimbursement
obligations in respect of Letters of Credit) are outstanding, each of the
Borrowers shall not, and shall cause each Restricted Subsidiary not to:

10.2.1. Permitted Debt. Create, incur, guarantee or suffer to exist any Debt,
except:

(a) the Obligations;

(b) the Surviving Debt;

(c) Permitted Purchase Money Debt;

(d) Bank Product Debt;

(e) Debt that is in existence when a Person becomes a Restricted Subsidiary or
that is secured by an asset when acquired by a Borrower or Restricted
Subsidiary, as long as such Debt was not incurred in contemplation of such
Person becoming a Restricted Subsidiary or such acquisition, and does not exceed
$10,000,000 in the aggregate at any time;

 

-69-



--------------------------------------------------------------------------------

(f) Permitted Contingent Obligations;

(g) Refinancing Debt;

(h) Debt of Foreign Subsidiaries in an aggregate principal amount not to exceed
$35,000,000 at any time outstanding;

(i) intercompany Debt (i) owed by a Restricted Subsidiary of the Company that is
not a Subsidiary Guarantor to another Restricted Subsidiary of the Company that
is not a Subsidiary Guarantor or (ii) owed by any Obligor to another Obligor;

(j) Debt under Hedging Agreements incurred in the ordinary course of business
and not for speculative purposes, and that do not increase the Debt of the
obligor thereunder outstanding at any time other than as a result of
fluctuations in interest rates, commodity prices or foreign currency exchange
rates or by reason of fees, indemnities and compensation payable thereunder;

(k) Debt incurred in the ordinary course of business in connection with cash
pooling, netting and cash management arrangements consisting of overdrafts or
similar arrangements; provided that such Debt does not consist of Borrowed Money
and is owed to the financial institutions providing such arrangements and such
Debt is extinguished in accordance with customary practices with respect
thereto;

(l) Debt of the Company consisting of (x) repurchase obligations with respect to
Equity Interests of the Company issued to directors, consultants, managers,
officers and employees of the Company and its Restricted Subsidiaries arising
from the death, disability or termination of employment of such director,
consultant, manager, officer or employee to the extent such repurchase is
permitted under Section 10.2.4 and (y) promissory notes issued by the Company to
directors, consultants, managers, officers and employees (or their spouses or
estates) of the Company and its Restricted Subsidiaries to purchase or redeem
Equity Interests of the Company issued to such director, consultant, manager,
officer or employee to the extent such purchase or redemption is permitted under
Section 10.2.4;

(m) Debt arising out of Permitted Acquisitions and consisting of obligations of
the Company or any Restricted Subsidiary under provisions relating to
indemnification or adjustment of purchase price with respect thereto based on
changes in working capital and earn-outs based on the income generated by the
assets acquired in any such Permitted Acquisition after the consummation
thereof;

(n) Debt consisting of the financing of insurance premiums in the ordinary
course of business with the providers of such insurance or their Affiliates;

(o) Debt under leases that exists solely as a result of the implementation of
the proposed revisions to lease accounting standards by the Financial Accounting
Standards Board and the International Accounting Standards Board, as described
in the discussion paper “Leases: Preliminary Views” dated March 2009;

(p) unsecured Debt so long as (i) no Default or Event of Default exists before
or after giving effect to the incurrence thereof, (ii) such Debt has no
scheduled amortization or payment of principal prior to the six-month
anniversary of the Revolver Termination Date, (iii) the covenants, defaults and
Prepayment Provisions of such Debt are, taken as a whole, no more onerous or
restrictive in any material respect for any Borrower or Restricted Subsidiary
than this Agreement in effect as of the date hereof and (iv) after giving effect
to the incurrence thereof and the application of the net proceeds therefrom, on
a pro forma basis, the Fixed Charge Coverage Ratio (under and as defined in the
Existing Senior Secured Notes Indenture as in effect as of the date hereof) for
the Company’s most recently ended four full fiscal quarters for which internal
financial statements are available immediately preceding the incurrence thereof
would have been at least 2.0 to 1.0;

 

-70-



--------------------------------------------------------------------------------

(q) Debt so long as (i) no Default or Event of Default exists before or after
giving effect to the incurrence thereof, (ii) such Debt has no scheduled
amortization or payment of principal prior to the six-month anniversary of the
Revolver Termination Date, (iii) the covenants, defaults and Prepayment
Provisions of such Debt are, taken as a whole, no more onerous or restrictive in
any material respect for any Borrower or Restricted Subsidiary than the Existing
Senior Secured Notes Indenture as in effect as of the date of this Agreement and
(iv) after giving pro forma effect to the incurrence thereof and the application
of the net proceeds therefrom, the Priority Lien Debt Ratio (under and as
defined in the Existing Senior Secured Notes Indenture as in effect as of the
date hereof) would not exceed 2.75 to 1.0;

(r) Debt secured by Liens contractually subordinated to the Liens securing the
Existing Senior Secured Notes and the Liens securing the Obligations so long as
(i) no Default or Event of Default exists before or after giving effect to the
incurrence thereof, (ii) such Debt has no scheduled amortization or payment of
principal prior to the six-month anniversary of the Revolver Termination Date,
(iii) the covenants, defaults and Prepayment Provisions of such Debt are, taken
as a whole, no more onerous or restrictive in any material respect for any
Borrower or Restricted Subsidiary than the Existing Senior Secured Notes
Indenture as in effect as of the date of this Agreement, (iv) prior to the
incurrence of such Debt, the holders thereof shall have entered into
intercreditor documentation described in Section 10.2.2(v) agreeing to have the
same rights and obligations as Subordinated Lien Secured Parties (as defined in
the Intercreditor Agreement) and (v) after giving pro forma effect to the
incurrence of such Debt and the application of the net proceeds therefrom, the
Subordinated Lien Debt Ratio (under and as defined in the Existing Senior
Secured Notes Indenture as in effect as of the date hereof) would not exceed
3.25 to 1.0; and

(s) Debt that is not included in any of the preceding clauses of this Section,
is not secured by a Lien and does not exceed $10,000,000 in the aggregate at any
time.

10.2.2. Permitted Liens. Create or suffer to exist any Lien upon any of its
Property, except the following (collectively, “Permitted Liens”):

(a) Liens in favor of Agent;

(b) Purchase Money Liens securing Permitted Purchase Money Debt;

(c) Liens for Taxes not yet overdue and payable by more than 30 days or being
Properly Contested;

(d) statutory Liens (other than Liens for Taxes or imposed under ERISA) arising
in the ordinary course of business, including statutory liens of landlords,
carriers, warehousemen, mechanics, repairmen, workmen and materialmen, but only
if payment of the obligations secured thereby is not yet overdue by more than 30
days or is being Properly Contested;

(e) Liens incurred or deposits made in the ordinary course of business pursuant
to purchase agreements or to secure the performance of tenders, bids, leases,
contracts (except those relating to Borrowed Money), statutory obligations,
surety and appeal bonds, performance bonds and other similar obligations, or
arising as a result of progress payments under contracts, provided that such
Liens do not attach to any ABL Collateral;

(f) Liens arising in the ordinary course of business that are subject to Lien
Waivers;

(g) Liens arising by virtue of a judgment or judicial order against any Borrower
or Restricted Subsidiary, or any Property of a Borrower or Restricted
Subsidiary, so long as such judgment or judicial order does not constitute an
Event of Default;

 

-71-



--------------------------------------------------------------------------------

(h) in respect of Real Property, (i) licenses, entitlements, servitudes,
easements, rights-of-way, restrictions, reservations, covenants, conditions,
utility agreements, minor imperfections of title, minor survey defects or other
similar restrictions on the use of Real Property that, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect,
(ii) with respect to any leasehold interest in Real Property not owned by any
Obligor, mortgages, obligations, liens and other encumbrances incurred, created,
assumed or permitted to exist and arising by, through or under a landlord or
sublandlord of such leased Real Property encumbering such landlord’s or
sublandlord’s interest in such leased Real Property, (iii) any leasehold
interest in Real Property under leases permitted under clause (j) below where
any Obligor is a lessor, landlord, or sublandlord and (iv) Liens disclosed in
the Title Policies;

(i) normal and customary rights of setoff upon deposits in favor of depository
institutions, and Liens of a collecting bank on Payment Items in the course of
collection;

(j)(i) leases, licenses, subleases or sublicenses with respect to Property other
than ABL Collateral granted to other Persons in the ordinary course of business
which do not (A) interfere in any material respect with the business of any
Borrower or any Restricted Subsidiary or (B) secure any Debt or (ii) the rights
reserved or vested in any Person by the terms of any lease, license, franchise,
grant or permit held by any Borrower or any of their Restricted Subsidiaries or
by a statutory provision, to terminate any such lease, license, franchise, grant
or permit, or to require annual or periodic payments as a condition to the
continuance thereof;

(k) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties not yet overdue and payable by more than 30
days or being Properly Contested in connection with the importation of goods in
the ordinary course of business;

(l) Liens existing on Property at the time of its acquisition or existing on the
Property of any Person at the time such Person becomes a Restricted Subsidiary,
in each case after the date hereof (other than Liens on the Equity Interests of
any Person that becomes a Restricted Subsidiary) and any modifications,
replacements, renewals or extensions thereof; provided that (i) such Lien was
not created in contemplation of such acquisition or such Person becoming a
Restricted Subsidiary, (ii) such Lien does not extend to or cover any other
assets or Property (other than the proceeds or products thereof and accessions
thereto), and in any event does not attach to any ABL Collateral, and (iii) the
Debt secured thereby (or, as applicable, any modifications, replacements,
renewals or extension thereof) is permitted under Section 10.2.1(e);

(m) Liens arising from precautionary UCC financing statement filings (or similar
filings) regarding leases entered into by any Borrower or any of its Restricted
Subsidiaries in the ordinary course of business;

(n) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods by any Borrower or any of its Restricted
Subsidiaries in the ordinary course of business and not prohibited by this
Agreement; provided that such Liens only cover the property subject to such
arrangements;

(o) Liens arising by operation of law under Article 2 of the UCC in favor of a
reclaiming seller of goods or buyer of goods;

(p) pledges or deposits of cash and cash equivalents securing deductibles,
self-insurance, co-payment, co-insurance, retentions and similar obligations to
providers of insurance in the ordinary course of business;

 

-72-



--------------------------------------------------------------------------------

(q) Liens on securities which are subject to repurchase agreements as
contemplated in the definition of “Cash Equivalents”;

(r) Liens on earnest money deposits of cash or cash equivalents made by or
received by the Borrowers or their Restricted Subsidiaries in connection with
any Permitted Acquisition or Permitted Asset Disposition;

(s) Liens securing (i) Debt under the Existing Senior Secured Notes and the
Refinancing Debt thereof, so long as the holders of such Debt remain subject to
the Intercreditor Agreement and (ii) Debt under the Existing Canadian Credit
Agreement and the Refinancing Debt thereof, so long as the Liens securing such
Debt do not attach any of the Collateral;

(t) existing Liens (other than Liens on any ABL Collateral) shown on Schedule
10.2.2;

(u) Liens on cash or Cash Equivalents securing Hedge Agreements set forth on
Schedule 9.1.23 to the extent required by the terms of such Hedge Agreements;

(v) Liens securing Debt permitted under Section 10.2.1(q) or (r); provided that
if any such Debt is secured by any of the Collateral, the holders of such Debt
shall have entered into a Lien Sharing and Priority Confirmation Joinder (as
defined in the Intercreditor Agreement) or other documentation reasonably
satisfactory to Agent and each Collateral Agent agreeing to be bound by the
Intercreditor Agreement and to have the same rights and obligations thereunder
as holders of the Existing Senior Secured Notes in the case of Debt permitted
under Section 10.2.1(q) or as Subordinated Lien Secured Parties (as defined in
the Intercreditor Agreement) in the case of Debt permitted under
Section 10.2.1(r); and

(w) other Liens (other than Liens on any ABL Collateral) securing Debt not to
exceed $10,000,000.

Notwithstanding the foregoing, Permitted Liens shall not in any case include,
and this Section 10.2.2 shall not permit, any consensual Lien on any Equity
Interests in any Subsidiary of the Company or any securities of any of the
“affiliates” (as the terms “securities” and “affiliates” are used in Rule 3-16
of Regulation S-X under the Securities Act) of the Company or SCOC.

10.2.3. Conduct of Business. Engage in any material line of business
substantially different than its lines of business as conducted on the Closing
Date, any activities incidental thereto and any business substantially related,
incidental or complementary thereto or that is a reasonable extension or
expansion thereof.

10.2.4. Distributions; Upstream Payments. Declare or make any Distributions,
except:

(a) Distributions made at any time if after giving effect thereto, on a pro
forma basis, (i) the Fixed Charge Coverage Ratio at such time shall be at least
1.25 to 1.0 and (ii) the Average Excess Availability for the 30 day period prior
to any such Distribution and the projected Average Excess Availability as
determined in good faith by the Company (as certified by a Senior Officer of the
Company) for the 30 day period following any such Distribution shall be at least
30% of the lesser of (A) the Borrowing Base and (B) the aggregate amount of
Commitments; provided that no Default or Event of Default exists before or after
giving effect to such Distributions;

(b) Upstream Payments;

 

-73-



--------------------------------------------------------------------------------

(c) each Restricted Subsidiary of the Company may make Distributions to the
Company and to another Restricted Subsidiary of the Company with respect to
Equity Interests issued by it (and, in the case of any such Distribution by a
non wholly-owned Restricted Subsidiary of the Company, to the Company (or any
Restricted Subsidiary) and to each other owner of capital stock or other Equity
Interests of such Restricted Subsidiary on a pro rata basis based on their
relative ownership interests); provided that no Subsidiary Guarantor may make
any Distributions to any Restricted Subsidiary of the Company that is not a
Subsidiary Guarantor;

(d) the Company may declare and make dividend payments or other distributions
payable solely in the common stock of such Person;

(e) any Foreign Subsidiary of the Company may issue Equity Interests to the
extent not prohibited by Section 10.2.18; provided that in the case of any such
issuance by a non wholly-owned Subsidiary of the Company, either (i) such
issuance constitutes a Permitted Asset Disposition or (ii) such issuance to the
Company (or any Restricted Subsidiary) is made at least on a pro rata basis
based on their relative ownership interests with each other owner of capital
stock or other Equity Interests of such Subsidiary;

(f) in the event that, and for each taxable year in which, Holdings or any
indirect parent of the Company is treated as an association taxable as a
corporation for Federal, state or local income tax purposes and the Company and
its Restricted Subsidiaries are included in a consolidated or combined tax group
with Holdings or such indirect parent or the Company or its Subsidiaries are
treated as pass-through entities for income tax purposes, the Company may make
Distributions to Holdings or such indirect parent in an amount equal to the
share of the consolidated, combined or other income tax liability allocable to
the Company and its Restricted Subsidiaries (after giving effect to any
offsetting deductions) in accordance with applicable Treasury Regulations or, in
the case of pass-through entities, computed on a stand-alone or other reasonable
basis; provided that any refunds received by Holdings or such indirect parent
attributable to the Company and its Restricted Subsidiaries shall promptly be
paid by Holdings or indirect parent to the company;

(g) the Company or any of its Restricted Subsidiaries may purchase, redeem or
otherwise acquire or retire for value and Equity Interest of the Company or any
of its Restricted Subsidiaries held by any current or former director, officer,
consultant or employee of the Company or any Restricted Subsidiary, or their
estates or the beneficiaries of such estates, in an amount not to exceed
$3,000,000 in any Fiscal Year and in an aggregate amount not to exceed
$3,000,000 for Distributions in connection with the termination of certain
employees; and

(h) the Company or any of its Restricted Subsidiaries may make Distributions to
Holdings (i) to satisfy its payment obligations under the Vestar Management
Agreement and the SCC Holding Management Agreement, in an aggregate amount not
to exceed $1,600,000 plus expenses in any Fiscal Year or (ii) to pay Holdings’s
actual out-of-pocket administrative and operating fees and expenses so long as
Holdings has no operations and no Investments other than its ownership of Equity
Interests of the Company and cash or Cash Equivalents in an aggregate amount not
to exceed $1,000,000 in any calendar year.

10.2.5. Restricted Investments. Make any Restricted Investment.

10.2.6. Disposition of Assets. Make any Asset Disposition, except a Permitted
Asset Disposition.

 

-74-



--------------------------------------------------------------------------------

10.2.7. Loans. Make any loans or other advances of money to any Person, except
(a) advances to an officer or employee for salary, travel and relocation
expenses, commissions and similar items in the ordinary course of business;
(b) prepaid expenses and extensions of trade credit made in the ordinary course
of business; (c) deposits with financial institutions permitted hereunder;
(d) intercompany loans permitted under Section 10.2.5; (e) loans and advances
consisting of Investments permitted by clause (m) of the definition of
Restricted Investments in Section 1.1; (f) loans and advances existing on the
Closing Date and listed on Schedule 10.2.7; and (g) to the extent constituting a
loan or advance, the deposit of cash or Cash Equivalents with a Person as a
security deposit, earnest money, advance payment, pre-delivery deposit or
similar payment (including payments into escrow) permitted under Section 10.2.2.

10.2.8. Restrictions on Payment of Certain Debt. Prepay, redeem, purchase,
defease or otherwise satisfy prior to the scheduled maturity thereof in any
manner, or make any payment in violation of any subordination terms of, the
Existing Senior Secured Notes, the Existing Senior Subordinated Notes, any
Subordinated Debt, any Restricted Debt, or any Refinancing Debt in respect of
any of the foregoing, except (a) any prepayments or redemptions thereof in
connection with a refunding or refinancing thereof permitted by
Section 10.2.1(g), (b) (i) in the case of any such Debt that is not subordinated
to the Loans (other than any Restricted Debt or any Refinancing Debt thereof),
to the extent required by any terms of mandatory prepayment and mandatory
redemption thereof that are no less favorable in any material respect to
Borrowers than those applicable to Borrowers under the Existing Senior Secured
Notes as of the date of this Agreement or (ii) in the case of any Restricted
Debt or any Refinancing Debt thereof, to the extent required by any terms of
mandatory prepayment and mandatory redemption thereof that are in effect when
such Debt is incurred, so long as the covenants, defaults and Prepayment
Provisions of such Debt are, taken as a whole, no more onerous or restrictive in
any material respect for any Borrower or Restricted Subsidiary than those
applicable under this Agreement as in effect on the Closing Date (or with
respect to Prepayment Provisions, than those applicable under the Existing
Senior Secured Notes Indenture as in effect on the Closing Date), and (c) the
prepayment by any Restricted Subsidiary of any Debt payable to a Borrower;
provided that so long as no Default or Event of Default exists before or after
giving effect thereto:

(i) the Borrowers may make payments (whether voluntary or mandatory, or a
prepayment, redemption, retirement, defeasance or repurchase) in respect of any
Debt if, after giving effect thereto, on a pro forma basis, the Fixed Charge
Coverage Ratio shall be at least 1.10 to 1.00 and the Excess Availability shall
be at least 25% of the lesser of (x) the Borrowing Base and (y) the aggregate
amount of Commitments; and

(ii) the Borrowers may make payments (whether voluntary or mandatory, or a
prepayment, redemption, retirement, defeasance or repurchase) in respect of the
Existing Senior Secured Notes or Debt permitted under Section 10.2.1(q) if any
of the following conditions are satisfied: (A) after giving effect thereto, on a
pro forma basis, the Fixed Charge Coverage Ratio shall be at least 1.10 to 1.00
and the Excess Availability shall be at least 25% of the lesser of (x) the
Borrowing Base and (y) the aggregate amount of Commitments; or (B) (x) in the
case of the Existing Senior Secured Notes, to the extent the Existing Senior
Secured Notes are required to be prepaid, redeemed, retired, defeased or
acquired prior to the scheduled maturity thereof under the terms of the Existing
Senior Secured Notes Indenture as in effect as of the date of this Agreement or
as amended in accordance with Section 10.2.17 or (y) in the case of Debt
permitted under Section 10.2.1(q), to the extent required by any terms of
mandatory prepayment and mandatory redemption thereof that are in effect when
such Debt is incurred, so long as the covenants, defaults and Prepayment
Provisions of such Debt are, taken as a whole, no more onerous or restrictive in
any material respect for any Borrower or Restricted Subsidiary than those
applicable under this Agreement as in effect on the Closing Date (or with
respect to Prepayment Provisions, than those applicable under the Existing
Senior Secured Notes Indenture as in effect on the Closing Date); or (C) after
giving effect thereto, the pro forma Excess Availability shall be at least 66%
of the lesser of (x) the Borrowing Base and (y) the aggregate amount of
Commitments.

 

-75-



--------------------------------------------------------------------------------

10.2.9. Fundamental Changes. (a) Merge, combine or consolidate with any Person,
or liquidate, wind up its affairs or dissolve itself, in each case whether in a
single transaction or in a series of related transactions, except for
(i) mergers or consolidations of a wholly-owned Restricted Subsidiary with
another wholly-owned Restricted Subsidiary or into a Borrower, (ii) the
winding-up, dissolution or liquidation of any Restricted Subsidiary if
substantially all assets of such Restricted Subsidiary are sold or otherwise
transferred to another Restricted Subsidiary (which shall be an Obligor in the
case of the winding-up, dissolution or liquidation of any Obligor), and
(iii) Permitted Acquisitions and mergers, consolidations or dissolutions
concurrently with, and solely for the purpose of, consummating a Permitted
Acquisition (provided that the Company shall be the successor in any such
transaction involving the Company, and the successor shall be an Obligor in any
such transaction involving an Obligor); or (b) change its name or conduct
business under any fictitious name without prior written notice to Agent; change
its tax, charter or other organizational identification number without prior
written notice to Agent; or change its form or state of organization without
prior written notice to Agent (such notice to include an instruction to Agent to
send copies thereof to Lenders).

10.2.10. Subsidiaries, Equity Interests. Form or acquire any Restricted
Subsidiary after the Closing Date, except in accordance with Sections 7.1.2 and
10.2.5; or issue or permit any existing Restricted Subsidiary to issue any
additional Equity Interests except director’s qualifying shares and except
Equity Interests issued proportionately to the existing direct or indirect
owners of such Equity Interests; provided that the Company may issue Equity
Interests in an initial public offering so long as it does not result in a
Change of Control.

10.2.11. Organic Documents. Amend, modify or otherwise change any of its Organic
Documents as in effect on the Closing Date in a manner that is materially
adverse to the Lenders.

10.2.12. Tax Consolidation. File or consent to the filing of any consolidated
income tax return with any Person other than Holdings, Borrowers and Restricted
Subsidiaries.

10.2.13. Accounting Changes. Make any material change in accounting practices,
except as required or permitted by GAAP and in accordance with Section 1.2; or
change its Fiscal Year.

10.2.14. Restrictive Agreements. Become a party to any Restrictive Agreement,
except a Restrictive Agreement (a) in effect on the Closing Date; (b) relating
to secured Debt permitted hereunder, as long as the restrictions contained
therein apply only to collateral for such Debt; (c) constituting customary
restrictions on assignment in leases, subleases, licenses, sublicenses and other
contracts; (d) relating to Property subject to a Permitted Asset Disposition;
(e) in effect at the time such Person becomes a Restricted Subsidiary, provided
that such Restrictive Agreement was not entered into in contemplation of such
Person becoming a Restricted Subsidiary; (f) relating to Debt of a Foreign
Subsidiary permitted under Section 10.2.1, so long as the restrictions contained
therein apply only to the properties and assets of such Foreign Subsidiary or
any Subsidiary of such Foreign Subsidiary; and (g) contained in any Refinancing
Debt, so long as the restrictions contained therein are no more restrictive,
taken as a whole, than the restrictions contained in the Debt being refinanced.

10.2.15. Hedging Agreements. Enter into any Hedging Agreement, except to hedge
risks arising in the ordinary course of business; provided that any Debt
thereunder is permitted under Section 10.2.1(j).

10.2.16. Affiliate Transactions. Enter into or be party to any transaction with
an Affiliate, except (a) transactions contemplated by the Loan Documents;
(b) payment of reasonable compensation to officers and employees for services
actually rendered, and loans and advances permitted by Section 10.2.7;
(c) payment of customary directors’ fees and indemnities; (d) transactions
solely among Obligors; (e) transactions with Affiliates disclosed on filings
with SEC or are set forth on Schedule 10.2.16; (f) licenses or sublicenses of
Intellectual Property in the ordinary course of business not detrimental to the
business of the Company and its Restricted Subsidiaries; (g) Distributions
permitted by Section 10.2.4(h); (h) transactions contemplated by the
Stockholders’ Agreement and the Transition Agreement, and (i) transactions with
Affiliates upon fair and reasonable terms and no less favorable than would be
obtained in a comparable arm’s-length transaction with a non-Affiliate.

 

-76-



--------------------------------------------------------------------------------

10.2.17. Amendments to Debt. Amend, supplement or otherwise modify the Existing
Senior Secured Notes Indenture, the Existing Senior Subordinated Notes Indenture
or any other document, instrument or agreement relating to any Subordinated Debt
or Restricted Debt, or any Refinancing Debt in respect of any thereof, if such
modification (a) increases the principal balance of such Debt, or increases any
required payment of principal or interest; (b) accelerates the date on which any
installment of principal or any interest is due, or adds any additional
redemption, put or Prepayment Provisions; (c) shortens the final maturity date
or shortens the weighted average life to maturity; (d) without Agent’s consent,
increases the interest rate or increases or adds any fees or charges;
(e) modifies any covenant or default in a manner or adds any representation,
covenant or default so that such terms, taken as a whole, are more onerous or
restrictive in any material respect for any Borrower or Restricted Subsidiary,
or are otherwise materially adverse to any Borrower, any Restricted Subsidiary
or Lenders; or (f) results in the Obligations (i) not constituting “Permitted
Debt”, “Designated Senior Debt” or “Senior Debt” (or similar terms) under the
Existing Senior Secured Notes Indenture, the Existing Senior Subordinated Notes
Indenture or any Subordinated Debt or any Refinancing Debt in respect thereof or
(ii) in the case of any Subordinated Debt, otherwise not being fully benefited
by the subordination provisions thereof.

10.2.18. Equity Investments of the Company. Permit the Company or any of its
Restricted Subsidiaries to own directly or indirectly less than 100% of the
Equity Interests of any Restricted Subsidiaries of the Company; except that
(i) up to 20% of the Equity Interests in any Foreign Subsidiary may be owned by
a Person other than the Company or any of its Subsidiaries, and (ii) up to 49%
of the Equity Interests in a Foreign Subsidiary may be owned by a Person other
than the Company or any of its Restricted Subsidiaries, provided that the
aggregate amount of all Investments by the Company and its Restricted
Subsidiaries in Foreign Subsidiaries described in clause (ii) shall not exceed
$12,500,000 in the aggregate, outstanding at any one time.

10.2.19. Specified Subsidiaries. (a) Permit the UK Obligors to receive, directly
or indirectly, whether in the form of Investment or otherwise, cash or cash
equivalents from the Company or any other Subsidiary of the Company, if
immediately after giving effect to such receipt and the application of such cash
or cash equivalents substantially concurrently with such receipt, the aggregate
amount of cash or cash equivalents of the UK Obligors shall exceed $5,000,000;

(b) Permit S Credit Corporation, an Illinois corporation, to conduct, transact
or otherwise engage in any business or operations or incur any Debt or other
obligations or hold or acquire any properties or assets, other than its
ownership of Equity Interests of SC Management de Mexico, S. de R.L. de C.V.; or

(c) Permit Solo Cup Owings Mills Holdings, a Delaware statutory trust, to
conduct, transact or otherwise engage in any business or operations or incur any
Debt or other obligations or hold or acquire any properties or assets, other
than to own and maintain, or to the extent permitted under Section 10.2.6, to
make any Asset Disposition of, the Real Property owned by it or SCOC as of the
Closing Date at 9830 and 10100 Reisterstown Road, Owing Mills, Maryland.

10.2.20. Designated Senior Debt. Designate any Debt (other than the Obligations
and Debt under the Existing Senior Secured Notes) of the Company or any of the
Restricted Subsidiaries as “Designated Senior Debt” (or any similar term) under,
and as defined in, the Existing Senior Subordinated Notes Indenture or any
Subordinated Debt.

10.2.21. Other Receivables Transactions. In the case of any Borrower or any
other Obligor, enter into any receivables-based financing, other than the
financing contemplated by this Agreement.

 

-77-



--------------------------------------------------------------------------------

10.3. Financial Covenants. As long as any Commitments or Obligations (excluding
unasserted contingent obligations but including contingent reimbursement
obligations in respect of Letters of Credit) are outstanding, Borrowers shall:

10.3.1. Fixed Charge Coverage Ratio. Maintain a Fixed Charge Coverage Ratio of
at least 1.1 to 1.0 for each period of trailing twelve months (based on the most
recent monthly financial statements) ending during or immediately before any
Testing Period.

SECTION 11. EVENTS OF DEFAULT; REMEDIES ON DEFAULT

11.1. Events of Default. Each of the following shall be an “Event of Default”
hereunder, if the same shall occur for any reason whatsoever, whether voluntary
or involuntary, by operation of law or otherwise:

(a) A Borrower fails to pay (i) any principal amount of any Loans or LC
Obligations when due (whether at stated maturity, on demand, upon acceleration
or otherwise) or (ii) any other Obligations within 3 Business Days after
becoming due;

(b) Any representation or warranty of an Obligor made or deemed made herein, in
any other Loan Document, or in any certificate or document delivered in
connection herewith or therewith is incorrect or misleading in any material
respect when made or deemed made;

(c) A Borrower breaches or fail to perform any covenant contained in
Section 7.1.2, 8.1, 8.2.4(a), 8.2.4(b), 8.2.5, 8.6.2(a)(i), 10.1.1, 10.1.2,
10.1.3, 10.1.9, 10.2 or 10.3;

(d) An Obligor breaches or fails to perform any other covenant contained in
Section 7.3, and such breach or failure is not cured within 15 days after a
Senior Officer of such Obligor has knowledge thereof or receives notice thereof
from Agent, whichever is sooner;

(e) An Obligor breaches or fails to perform any other covenant contained in any
Loan Documents (other than any covenant described in clauses (a), (c) and
(d) above), and such breach or failure is not cured within 30 days after a
Senior Officer of such Obligor has knowledge thereof or receives notice thereof
from Agent, whichever is sooner;

(f) A Guarantor repudiates, revokes or attempts to revoke its Guaranty; an
Obligor or any Affiliate thereof denies or contests the validity or
enforceability of any Loan Documents or Obligations, or the perfection or
priority of any Lien granted to Agent; or any Loan Document ceases to be in full
force or effect for any reason (other than a waiver or release by Agent and
Lenders);

(g) Any breach or default of an Obligor occurs under any document, instrument or
agreement to which it is a party relating to any Debt (other than the
Obligations) in excess of the Threshold Amount, if the maturity of or any
payment with respect to such Debt may be accelerated or demanded due to such
breach;

(h) Any final judgment or order for the payment of money is entered against an
Obligor in an amount that, net of any insurance coverage therefor as to which
such insurer has been notified of such judgment or order and has not denied
coverage and net of any indemnity by a third party as to which such Person has
been notified of such judgment or order and has accepted liability for, and is
able to make payment of, such judgment or order, exceeds, individually or
cumulatively with all unsatisfied judgments or orders against all Obligors, the
Threshold Amount, and there is a period of 20 consecutive days during which a
stay of enforcement of such judgment or order, by reason of a pending appeal or
otherwise, is not in effect;

 

-78-



--------------------------------------------------------------------------------

(i) (i) An Insolvency Proceeding (other than a UK Insolvency Proceeding) is
commenced by an Obligor; a trustee is appointed to take possession of any
substantial Property of or to operate any of the business of an Obligor; except
to the extent permitted by Section 10.2.9(a), an Obligor agrees to or commences
any liquidation, dissolution or winding up of its affairs; or an Insolvency
Proceeding is commenced against an Obligor and: the Obligor consents to
institution of the proceeding, the petition commencing the proceeding is not
timely contested by the Obligor, the petition is not dismissed within 30 days
after filing, or an order for relief is entered in the proceeding; or
(ii) except to the extent permitted by Section 10.2.9(a), a UK Insolvency
Proceeding is commenced by or in respect of a UK Obligor; provided that this
clause (ii) shall not apply to any winding up petition which is frivolous or
vexatious and is discharged or dismissed within 14 days of commencement or, if
earlier, the date on which it is advertised;

(j) An ERISA Event occurs with respect to a Pension Plan or Multiemployer Plan
that has resulted or could reasonably be expected to result in liability under
Title IV or Section 515 of ERISA of an Obligor to a Pension Plan, Multiemployer
Plan or PBGC, or that constitutes grounds for appointment of a trustee for or
termination by the PBGC of any Pension Plan or Multiemployer Plan; an Obligor or
ERISA Affiliate fails to pay when due any installment payment with respect to
its withdrawal liability under Section 4201 of ERISA under a Multiemployer Plan;
or any event similar to the foregoing occurs or exists with respect to a Foreign
Plan; in each case that, individually or in the aggregate, would or could
reasonably be expected to result in a Material Adverse Effect; or

(k) A Change of Control occurs.

11.2. Remedies upon Default. If an Event of Default described in Section 11.1(i)
occurs with respect to any Borrower, then to the extent permitted by Applicable
Law, all Obligations shall become automatically due and payable and all
Commitments shall terminate, without any action by Agent or notice of any kind.
In addition, or if any other Event of Default exists, Agent may in its
discretion (and shall upon written direction of Required Lenders) do any one or
more of the following from time to time:

(a) declare any Obligations immediately due and payable, whereupon they shall be
due and payable without diligence, presentment, demand, protest or notice of any
kind, all of which are hereby waived by Borrowers to the fullest extent
permitted by law;

(b) terminate, reduce or condition any Commitment, or make any adjustment to the
Borrowing Base;

(c) require Obligors to Cash Collateralize LC Obligations, Bank Product Debt and
other Obligations that are contingent or not yet due and payable, and, if
Obligors fail promptly to deposit such Cash Collateral, Agent may (and shall
upon the direction of Required Lenders) advance the required Cash Collateral as
Loans (whether or not an Overadvance exists or is created thereby, or the
conditions in Section 6 are satisfied); and

(d) exercise any other rights or remedies afforded under any agreement, by law,
at equity or otherwise, including the rights and remedies of a secured party
under the UCC. Such rights and remedies include, without limitation, the rights
to (i) take possession of any Collateral; (ii) require Borrowers to assemble
Collateral, at Borrowers’ expense, and make it available to Agent at a place
designated by Agent; (iii) enter any premises where Collateral is located and
store Collateral on such premises until sold (and if the premises are owned or
leased by a Borrower, Borrowers agree not to charge for such storage); and
(iv) sell or otherwise dispose of any Collateral in its then condition, or after
any further manufacturing or processing thereof, at public or private sale, with
such notice as may be required by Applicable Law, in lots or in bulk, at such
locations, all as Agent, at the direction of both Collateral Agents,

 

-79-



--------------------------------------------------------------------------------

deems advisable. Each Borrower agrees that 10 days notice of any proposed sale
or other disposition of Collateral by Agent shall be reasonable. Agent shall
have the right to conduct such sales on any Obligor’s premises, without charge,
and such sales may be adjourned from time to time in accordance with Applicable
Law. Agent shall have the right to sell, lease or otherwise dispose of any
Collateral for cash, credit or any combination thereof, and Agent may purchase
any Collateral at public or, if permitted by law, private sale and, in lieu of
actual payment of the purchase price, may set off the amount of such price
against the Obligations. For the avoidance of doubt, Agent’s rights and remedies
under this clause (d) shall be subject to the Intercreditor Agreement.

11.3. Setoff. At any time during an Event of Default, Agent, any Issuing Bank,
any Lender, and any of their Affiliates are authorized, to the fullest extent
permitted by Applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by
Agent, such Issuing Bank, such Lender or such Affiliate to or for the credit or
the account of an Obligor against any Obligations, irrespective of whether or
not Agent, such Issuing Bank, such Lender or such Affiliate shall have made any
demand under this Agreement or any other Loan Document and although such
Obligations may be contingent or unmatured or are owed to a branch or office of
Agent, such Issuing Bank, such Lender or such Affiliate different from the
branch or office holding such deposit or obligated on such indebtedness. The
rights of Agent, each Issuing Bank, each Lender and each such Affiliate under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Person may have.

11.4. Remedies Cumulative; No Waiver.

11.4.1. Cumulative Rights. All agreements, warranties, guaranties, indemnities
and other undertakings of Borrowers under the Loan Documents are cumulative and
not in derogation of each other. The rights and remedies of Agent, Collateral
Agents and Lenders are cumulative, may be exercised at any time and from time to
time, concurrently or in any order, and are not exclusive of any other rights or
remedies available by agreement, by law, at equity or otherwise. All such rights
and remedies shall continue in full force and effect until Full Payment of all
Obligations.

11.4.2. Waivers. No waiver or course of dealing shall be established by (a) the
failure or delay of Agent, any Collateral Agent or any Lender to require strict
performance by Borrowers with any terms of the Loan Documents, or to exercise
any rights or remedies with respect to Collateral or otherwise; (b) the making
of any Loan or issuance of any Letter of Credit during a Default, Event of
Default or other failure to satisfy any conditions precedent; or (c) acceptance
by Agent, any Collateral Agent or any Lender of any payment or performance by an
Obligor under any Loan Documents in a manner other than that specified therein.

SECTION 12. AGENT

12.1. Appointment, Authority and Duties of Agent.

12.1.1. Appointment and Authority. Each Lender appoints and designates: (i) Bank
of America as Agent hereunder; (ii) Bank of America as a Collateral Agent
hereunder; and (iii) GE Capital as a Collateral Agent hereunder. Agent may, and
each Lender authorizes Agent to, enter into all Loan Documents to which Agent is
intended to be a party and accept all Security Documents, for Agent’s benefit
and the Pro Rata benefit of Lenders. Each Lender agrees that any action taken by
Agent, Collateral Agents or Required Lenders in accordance with the provisions
of the Loan Documents, and the exercise by Agent, Collateral Agents or Required
Lenders of any rights or remedies set forth therein, together with all other
powers reasonably incidental thereto, shall be authorized by and binding upon
all Lenders. Without limiting the generality of the foregoing, Agent shall have
the sole and exclusive authority to (a) act as the disbursing and collecting
agent for Lenders with respect to all payments and collections arising in

 

-80-



--------------------------------------------------------------------------------

connection with the Loan Documents; (b) execute and deliver as Agent each Loan
Document, including the Intercreditor Agreement and any intercreditor or
subordination agreement, and accept delivery of each Loan Document from any
Obligor or other Person; (c) act as collateral agent for Secured Parties for
purposes of perfecting and administering Liens under the Loan Documents
(including without limitation as the named secured party on behalf of the
Secured Parties in control agreements, mortgages and financing statements,
amendments, terminations and continuations filed pursuant to the UCC), and for
all other purposes expressly stated therein; (d) manage, supervise or otherwise
deal with Collateral; provided that Agent shall manage, supervise or otherwise
deal with ABL Collateral at the direction of both Collateral Agents (and in the
event that the Collateral Agents shall not agree on any action relating to any
ABL Collateral that shall require the direction or approval of both Collateral
Agents, the determination shall be made by the Collateral Agent asserting the
more conservative credit judgment on behalf of the Secured Parties); and
(e) take any Enforcement Action or otherwise exercise any rights or remedies
with respect to any Collateral under the Loan Documents, Applicable Law or
otherwise. The duties of Agent and Collateral Agents shall be ministerial and
administrative in nature, and Agent and Collateral Agents shall not have a
fiduciary relationship with any Lender, Secured Party, Participant or other
Person, by reason of any Loan Document or any transaction relating thereto. The
Collateral Agents alone shall be authorized to determine whether to impose or
release any Availability Reserve in the exercise of their Credit Judgment in
connection therewith, which determinations and judgments, if exercised in good
faith, shall exonerate the Collateral Agents from liability to any Lender or
other Person for any error in judgment.

12.1.2. Duties. Agent and Collateral Agents shall not have any duties except
those expressly set forth in the Loan Documents. The conferral upon Agent or
Collateral Agents of any right shall not imply a duty on Agent’s or Collateral
Agents’ part, as the case may be, to exercise such right, unless instructed to
do so by the requisite number or percentage of Lenders specified in
Section 15.1.1 in accordance with this Agreement.

12.1.3. Agent Professionals. Agent and Collateral Agents may perform their
respective duties through agents and employees. Agent and Collateral Agents may
consult with and employ Agent Professionals, and shall be entitled to act upon,
and shall be fully protected in any action taken in good faith reliance upon,
any advice given by an Agent Professional. Agent and Collateral Agents shall not
be responsible for the negligence or misconduct of any agents, employees or
Agent Professionals selected by them with reasonable care.

12.1.4. Instructions of Required Lenders. The rights and remedies conferred upon
Agent under the Loan Documents may be exercised without the necessity of joinder
of any other party, unless required by Applicable Law. Agent may request
instructions from the requisite number or percentage of Lenders specified in
Section 15.1.1 with respect to any act (including the failure to act) in
connection with any Loan Documents, and may seek assurances to its satisfaction
from Lenders of their indemnification obligations under Section 12.6 against all
Claims that could be incurred by Agent in connection with any act. Agent shall
be entitled to refrain from any act until it has received such instructions or
assurances, and Agent shall not incur liability to any Person by reason of so
refraining. Instructions of Required Lenders shall be binding upon all Lenders,
and no Lender shall have any right of action whatsoever against Agent as a
result of Agent acting or refraining from acting in accordance with the
instructions of Required Lenders. Notwithstanding the foregoing, instructions by
and consent of all Lenders shall be required in the circumstances described in
Section 15.1.1, and in no event shall Required Lenders, without the prior
written consent of each Lender, direct Agent to accelerate and demand payment of
Loans held by one Lender without accelerating and demanding payment of all other
Loans, nor to terminate the Commitments of one Lender without terminating the
Commitments of all Lenders. In no event shall Agent be required to take any
action that, in its opinion, is contrary to Applicable Law or any Loan Documents
or could subject any Agent Indemnitee to personal liability. Nothing in this
Section 12.1.4 shall limit the ability or right of Borrowers to replace a Lender
pursuant to Section 3.8.

 

-81-



--------------------------------------------------------------------------------

12.2. Agreements Regarding Collateral and Field Examination Reports.

12.2.1. Lien Releases; Care of Collateral. Lenders authorize Agent to release
any Lien with respect to any Collateral (a) upon Full Payment of the
Obligations; (b) that is the subject of an Asset Disposition which Borrowers
certify in writing to Agent is a Permitted Asset Disposition or a Lien which
Borrowers certify is a Permitted Lien entitled to priority over Agent’s Liens
(and Agent may rely conclusively on any such certificate without further
inquiry); (c) that does not constitute a material part of the Collateral; or
(d) with the written consent of all Lenders. Agent shall have no obligation
whatsoever to any Lenders to assure that any Collateral exists or is owned by a
Borrower, or is cared for, protected, insured or encumbered, nor to assure that
Agent’s Liens have been properly created, perfected or enforced, or are entitled
to any particular priority, nor to exercise any duty of care with respect to any
Collateral. Upon any sale, lease, transfer or other disposition of any item of
Collateral of any Obligor in accordance with Section 10.2.6 (other than
Permitted Ordinary Accounts/Inventory Disposition), Agent will, at Borrowers’
expense, execute and deliver to Borrower Agent such documents as such Borrower
Agent shall reasonably request to evidence the release of such item of
Collateral from the assignment and security interest granted under the Security
Documents; provided that (i) at the time of such request and such release no
Event of Default shall have occurred and be continuing and (ii) Borrower Agent
shall have delivered to Agent, at least ten Business Days prior to the date of
the proposed release, a written request for release describing the item of
Collateral and the terms of the sale, lease, transfer or other disposition in
reasonable detail, including, without limitation, the price thereof, together
with a form of release for execution by the Agent and a certificate of Borrower
Agent to the effect that the transaction is in compliance with the Loan
Documents and as to such other matters as the Agent may request.

12.2.2. Possession of Collateral. Agent and Lenders appoint each Lender as agent
(for the benefit of Secured Parties) for the purpose of perfecting Liens in any
Collateral held or controlled by such Lender, to the extent such Liens are
perfected by possession or control. If any Lender obtains possession or control
of any Collateral, it shall notify Agent thereof and, promptly upon Agent’s
request, deliver such Collateral to Agent or otherwise deal with it in
accordance with Agent’s instructions.

12.2.3. Reports. Agent shall promptly forward to each Lender, when complete,
copies of any field audit, examination or appraisal report prepared by or for
Agent or Collateral Agents with respect to any Obligor or Collateral (“Report”).
Each Lender agrees (a) that neither Bank of America, Agent nor any Collateral
Agent makes any representation or warranty as to the accuracy or completeness of
any Report, and shall not be liable for any information contained in or omitted
from any Report; (b) that the Reports are not intended to be comprehensive
audits or examinations, and that Agent, any Collateral Agent or any other Person
performing any audit or examination will inspect only specific information
regarding Obligations or the Collateral and will rely significantly upon
Borrowers’ books and records as well as upon representations of Borrowers’
officers and employees; and (c) to keep all Reports confidential and strictly
for such Lender’s internal use, and not to distribute any Report (or the
contents thereof) to any Person (except to such Lender’s Participants, attorneys
and accountants) or use any Report in any manner other than administration of
the Loans and other Obligations. Each Lender agrees to indemnify and hold
harmless Agent, Collateral Agents and any other Person preparing a Report from
any Claims arising as a direct or indirect result of Agent or any Collateral
Agent furnishing a Report to such Lender.

12.3. Reliance By Agent. Agent and Collateral Agents shall be entitled to rely,
and shall be fully protected in relying, upon any certification, notice or other
communication (including those by telephone, telex, telegram, telecopy or
e-mail) believed by any of them to be genuine and correct and to have been
signed, sent or made by the proper Person, and upon the advice and statements of
Agent Professionals.

12.4. Action Upon Default. Agent shall not be deemed to have knowledge of any
Default or Event of Default unless it has received written notice from a Lender
or Borrower specifying the occurrence and nature thereof. If any Lender acquires
knowledge of a Default or Event of Default, it shall promptly notify Agent and
the other Lenders thereof in writing. Each Lender agrees that, except as
otherwise provided in any Loan Documents or with the written consent of Required
Lenders, it will not take any Enforcement

 

-82-



--------------------------------------------------------------------------------

Action, accelerate Obligations under any Loan Documents, or exercise any right
that it might otherwise have under Applicable Law to credit bid at foreclosure
sales, UCC sales or other similar dispositions of Collateral. Notwithstanding
the foregoing, however, a Lender may take action to preserve or enforce its
rights against an Obligor where a deadline or limitation period is applicable
that would, absent such action, bar enforcement of Obligations held by such
Lender, including the filing of proofs of claim in an Insolvency Proceeding.

12.5. Ratable Sharing. If any Lender shall obtain any payment or reduction of
any Obligation, whether through set-off or otherwise, in excess of its share of
such Obligation, determined on a Pro Rata basis or in accordance with
Section 5.6.1, as applicable, such Lender shall forthwith purchase from Agent,
Issuing Banks and the other Lenders such participations in the affected
Obligation as are necessary to cause the purchasing Lender to share the excess
payment or reduction on a Pro Rata basis or in accordance with Section 5.6.1, as
applicable. If any of such payment or reduction is thereafter recovered from the
purchasing Lender, the purchase shall be rescinded and the purchase price
restored to the extent of such recovery, but without interest. No Lender shall
set off against any Dominion Account without the prior consent of Agent and each
Collateral Agent.

12.6. Indemnification of Agent Indemnitees. EACH LENDER SHALL INDEMNIFY AND HOLD
HARMLESS AGENT INDEMNITEES, TO THE EXTENT NOT REIMBURSED BY OBLIGORS (BUT
WITHOUT LIMITING THE INDEMNIFICATION OBLIGATIONS OF OBLIGORS UNDER ANY LOAN
DOCUMENTS), ON A PRO RATA BASIS, AGAINST ALL CLAIMS THAT MAY BE INCURRED BY OR
ASSERTED AGAINST ANY AGENT INDEMNITEE, PROVIDED THE CLAIM RELATES TO OR ARISES
FROM AN AGENT INDEMNITEE ACTING AS OR FOR AGENT (IN ITS CAPACITY AS AGENT) OR
ACTING AS OR FOR A COLLATERAL AGENT (IN ITS CAPACITY AS A COLLATERAL AGENT). In
Agent’s or any Collateral Agent’s discretion, it may reserve for any such Claims
made against an Agent Indemnitee, and may satisfy any judgment, order or
settlement relating thereto, from proceeds of Collateral prior to making any
distribution of Collateral proceeds to Lenders. If Agent or any Collateral Agent
is sued by any receiver, bankruptcy trustee, debtor-in-possession or other
Person for any alleged preference or fraudulent transfer, then any monies paid
by Agent or such Collateral Agent in settlement or satisfaction of such
proceeding, together with all interest, costs and expenses (including attorneys’
fees) incurred in the defense of same, shall be promptly reimbursed to Agent or
such Collateral Agent, as applicable, by each Lender to the extent of its Pro
Rata share.

12.7. Limitation on Responsibilities of Agent. Agent and Collateral Agents shall
not be liable to Lenders for any action taken or omitted to be taken under the
Loan Documents, except for losses directly and solely caused by Agent’s or the
applicable Collateral Agent’s, as the case may be, gross negligence or willful
misconduct. Agent and Collateral Agents do not assume any responsibility for any
failure or delay in performance or any breach by any Obligor or Lender of any
obligations under the Loan Documents. Agent and Collateral Agents do not make to
Lenders any express or implied warranty, representation or guarantee with
respect to any Obligations, Collateral, Loan Documents or Obligor. No Agent
Indemnitee shall be responsible to Lenders for any recitals, statements,
information, representations or warranties contained in any Loan Documents; the
execution, validity, genuineness, effectiveness or enforceability of any Loan
Documents; the genuineness, enforceability, collectibility, value, sufficiency,
location or existence of any Collateral, or the validity, extent, perfection or
priority of any Lien therein; the validity, enforceability or collectibility of
any Obligations; or the assets, liabilities, financial condition, results of
operations, business, creditworthiness or legal status of any Obligor or Account
Debtor. No Agent Indemnitee shall have any obligation to any Lender to ascertain
or inquire into the existence of any Default or Event of Default, the observance
or performance by any Obligor of any terms of the Loan Documents, or the
satisfaction of any conditions precedent contained in any Loan Documents.

 

-83-



--------------------------------------------------------------------------------

12.8. Successor Agent and Co-Agents.

12.8.1. Resignation; Successor Agent. Subject to the appointment and acceptance
of a successor Agent as provided below, Agent may resign at any time by giving
at least 30 days written notice thereof to Lenders and Borrowers. Upon receipt
of such notice, Required Lenders shall have the right to appoint a successor
Agent which shall be (a) a Lender or an Affiliate of a Lender and, provided no
Event of Default exists at such time, reasonably acceptable to Borrower Agent;
or (b) a commercial bank that is organized under the laws of the United States
or any state or district thereof, has a combined capital surplus of at least
$200,000,000 and (provided no Default or Event of Default exists) is reasonably
acceptable to Borrowers. If no successor agent is appointed prior to the
effective date of the resignation of Agent, then Agent may appoint a successor
agent reasonably acceptable to Borrower Agent from among Lenders. Upon
acceptance by a successor Agent of an appointment to serve as Agent hereunder,
such successor Agent shall thereupon succeed to and become vested with all the
powers and duties of the retiring Agent without further act, and the retiring
Agent shall be discharged from its duties and obligations hereunder but shall
continue to have the benefits of the indemnification set forth in Sections 12.6
and 15.2. Notwithstanding any Agent’s resignation, the provisions of this
Section 12 shall continue in effect for its benefit with respect to any actions
taken or omitted to be taken by it while Agent. Any successor to Bank of America
by merger or acquisition of stock or this loan shall continue to be Agent
hereunder without further act on the part of the parties hereto, unless such
successor resigns as provided above.

12.8.2. Separate Collateral Agent. It is the intent of the parties that there
shall be no violation of any Applicable Law denying or restricting the right of
financial institutions to transact business in any jurisdiction. If Agent
believes that it may be limited in the exercise of any rights or remedies under
the Loan Documents due to any Applicable Law, Agent may appoint an additional
Person who is not so limited, as a separate collateral agent or co-collateral
agent. If Agent so appoints a collateral agent or co-collateral agent, each
right and remedy intended to be available to Agent under the Loan Documents
shall also be vested in such separate agent. Every covenant and obligation
necessary to the exercise thereof by such agent shall run to and be enforceable
by it as well as Agent. Lenders shall execute and deliver such documents as
Agent deems appropriate to vest any rights or remedies in such agent. If any
collateral agent or co-collateral agent shall die or dissolve, become incapable
of acting, resign or be removed, then all the rights and remedies of such agent,
to the extent permitted by Applicable Law, shall vest in and be exercised by
Agent until appointment of a new agent.

12.9. Due Diligence and Non-Reliance. Each Lender acknowledges and agrees that
it has, independently and without reliance upon Agent, any Collateral Agent or
any other Lenders, and based upon such documents, information and analyses as it
has deemed appropriate, made its own credit analysis of each Obligor and its own
decision to enter into this Agreement and to fund Loans and participate in LC
Obligations hereunder. Each Lender has made such inquiries concerning the Loan
Documents, the Collateral and each Obligor as such Lender feels necessary. Each
Lender further acknowledges and agrees that the other Lenders, Collateral Agents
and Agent have made no representations or warranties concerning any Obligor, any
Collateral or the legality, validity, sufficiency or enforceability of any Loan
Documents or Obligations. Each Lender will, independently and without reliance
upon the other Lenders, Collateral Agents or Agent, and based upon such
financial statements, documents and information as it deems appropriate at the
time, continue to make and rely upon its own credit decisions in making Loans
and participating in LC Obligations, and in taking or refraining from any action
under any Loan Documents. Except for notices, reports and other information
expressly requested by a Lender, Agent shall have no duty or responsibility to
provide any Lender with any notices, reports or certificates furnished to Agent
by any Obligor or any credit or other information concerning the affairs,
financial condition, business or Properties of any Obligor (or any of its
Affiliates) which may come into possession of Agent or any of Agent’s
Affiliates.

12.10. Replacement of Certain Lenders. If a Lender (a) is a Defaulting Lender,
or (b) fails to

 

-84-



--------------------------------------------------------------------------------

give its consent to any amendment, waiver or action for which consent of all
Lenders was required and Required Lenders consented, then, in addition to any
other rights and remedies that any Person may have, Borrowers or Agent may, by
notice to such Lender within 120 days after such event, require such Lender to
assign all of its rights and obligations under the Loan Documents to Eligible
Assignee(s) specified by Borrowers or Agent, pursuant to appropriate Assignment
and Acceptance(s) and within 20 days after Agent’s notice. Agent is irrevocably
appointed as attorney-in-fact to execute any such Assignment and Acceptance if
the Lender fails to execute same. Such Lender shall be entitled to receive, in
cash, concurrently with such assignment, all amounts owed to it under the Loan
Documents, including all principal, interest and fees through the date of
assignment (but excluding any prepayment charge). This Section 12.10 shall be
for the benefit of Borrowers as well as Agent.

12.11. Remittance of Payments and Collections.

12.11.1. Remittances Generally. All payments by any Lender to Agent shall be
made by the time and on the day set forth in this Agreement, in immediately
available funds. If no time for payment is specified or if payment is due on
demand by Agent and request for payment is made by Agent by 11:00 a.m. on a
Business Day, payment shall be made by Lender not later than 2:00 p.m. on such
day, and if request is made after 11:00 a.m., then payment shall be made by
11:00 a.m. on the next Business Day. Payment by Agent to any Lender shall be
made by wire transfer, in the type of funds received by Agent. Any such payment
shall be subject to Agent’s right of offset for any amounts due from such Lender
under the Loan Documents.

12.11.2. Failure to Pay. If any Lender fails to pay any amount when due by it to
Agent pursuant to the terms hereof, such amount shall bear interest from the due
date until paid at the rate determined by Agent as customary in the banking
industry for interbank compensation. In no event shall Borrowers be entitled to
receive credit for any interest paid by a Lender to Agent, nor shall any
Defaulting Lender be entitled to interest on any amounts held by Agent pursuant
to Section 4.2.

12.11.3. Recovery of Payments. If Agent pays any amount to a Lender in the
expectation that a related payment will be received by Agent from an Obligor and
such related payment is not received, then Agent may recover such amount from
each Lender that received it. If Agent determines at any time that an amount
received under any Loan Document must be returned to an Obligor or paid to any
other Person pursuant to Applicable Law or otherwise, then, notwithstanding any
other term of any Loan Document, Agent shall not be required to distribute such
amount to any Lender. If any amounts received and applied by Agent to any
Obligations are later required to be returned by Agent pursuant to Applicable
Law, each Lender shall pay to Agent, on demand, such Lender’s Pro Rata share of
the amounts required to be returned.

12.12. Agent and each Collateral Agent in its Individual Capacity. As a Lender,
each of Bank of America and GE Capital shall have the same rights and remedies
under the other Loan Documents as any other Lender, and the terms “Lenders,”
“Required Lenders” or any similar term shall include each of Bank of America and
GE Capital in its capacity as a Lender. Each of Bank of America, GE Capital and
their respective Affiliates may accept deposits from, maintain deposits or
credit balances for, invest in, lend money to, provide Bank Products to, act as
trustee under indentures of, serve as financial or other advisor to, and
generally engage in any kind of business with, Obligors and their Affiliates, as
if Bank of America or GE Capital, as applicable, were any other bank or other
financial institution, without any duty to account therefor (including any fees
or other consideration received in connection therewith) to the other Lenders.
In their individual capacity, Bank of America and GE Capital and their
Affiliates may receive information regarding Obligors, their Affiliates and
their Account Debtors (including information subject to confidentiality
obligations), and each Lender agrees that Bank of America and GE Capital and
their Affiliates shall be under no obligation to provide such information to
Lenders, if acquired in such individual capacity and not as Agent or Collateral
Agent, as applicable, hereunder.

 

-85-



--------------------------------------------------------------------------------

12.13. Agent Titles. Each Lender, other than Bank of America and GE Capital,
that is designated (on the cover page of this Agreement or otherwise) by Bank of
America as an “Agent” or “Arranger” of any type shall not have any right, power,
responsibility or duty under any Loan Documents other than those applicable to
all Lenders, and no Lender shall in any event be deemed to have any fiduciary
relationship with any other Lender.

12.14. No Third Party Beneficiaries. This Section 12 (other than Section 12.10)
is an agreement solely among Lenders, Collateral Agents and Agent, and shall
survive Full Payment of the Obligations. Except as set forth in Section 12.10,
this Section 12 does not confer any rights or benefits upon Borrowers or any
other Person. As between Borrowers on the one hand and Agent and Collateral
Agents on the other hand, any action that Agent or any Collateral Agent may take
under any Loan Documents or with respect to any Obligations shall be
conclusively presumed to have been authorized and directed by Lenders.

12.15. Intercreditor Agreement. Reference is made to the Lien Subordination and
Intercreditor Agreement, dated as of July 2, 2009, among Bank of America, N.A.,
as agent for the ABL Secured Parties referred to therein; U.S. Bank National
Association, as Noteholder Collateral Trustee; Solo Cup Company; Solo Cup
Operating Company; and the other subsidiaries of Solo Cup Company named therein
(the “Intercreditor Agreement”). Each Lender hereunder (a) consents to the
subordination of Liens provided for in the Intercreditor Agreement, (b) agrees
that it will be bound by, and will take no actions contrary to, the provisions
of the Intercreditor Agreement, (c) authorizes and instructs Agent to enter into
the Intercreditor Agreement as ABL Agent on behalf of such holder of ABL Debt
Obligations and (d) acknowledges (or is deemed to acknowledge) that a copy of
the Intercreditor Agreement was delivered, or made available, to such Lender.
The foregoing provisions are intended as an inducement to the holders of
Indenture Priority Lien Debt Obligations, holders of any Additional Priority
Lien Debt Obligations and holders of any Subordinated Lien Obligations to
acquire the Indenture Notes, notes issued under the Additional Priority Lien
Debt Facility and the notes under the Subordinated Lien Documents of the Issuers
and such holders of such notes are intended third party beneficiaries of such
provisions and the provisions of the Intercreditor Agreement. Each Lender hereby
acknowledges that it has received and reviewed the Intercreditor Agreement.
Capitalized terms in this Section 12.15 that are not otherwise defined herein
have their meanings assigned to them in the Intercreditor Agreement.

SECTION 13. BENEFIT OF AGREEMENT; ASSIGNMENTS AND PARTICIPATIONS

13.1. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of Borrowers, Agent, Collateral Agents, Lenders, and their
respective successors and assigns, except that (a) no Borrower shall have the
right to assign its rights or delegate its obligations under any Loan Documents;
and (b) any assignment by a Lender must be made in compliance with Section 13.3.
Agent, Collateral Agents, Borrowers and Lenders shall treat the Person which
made any Loan, as set forth in the Register, as the owner thereof for all
purposes until such Person makes an assignment in accordance with Section 13.3
and such assignment is entered in the Register in accordance with Section 13.3.
Any authorization or consent of a Lender shall be conclusive and binding on any
subsequent transferee or assignee of such Lender.

13.2. Participations.

13.2.1. Permitted Participants; Effect. Any Lender may, in the ordinary course
of its business and in accordance with Applicable Law, at any time sell to a
financial institution (“Participant”) a participating interest in the rights and
obligations of such Lender under any Loan Documents. Despite any sale by a
Lender of participating interests to a Participant, such Lender’s obligations
under the Loan Documents shall remain unchanged, such Lender shall remain solely
responsible to the other parties hereto for performance of such obligations,
such Lender shall remain the holder of its Loans and Commitments for all
purposes, all amounts payable by Borrowers shall be determined as if such Lender
had not sold such participating interests, and Borrowers and Agent shall

 

-86-



--------------------------------------------------------------------------------

continue to deal solely and directly with such Lender in connection with the
Loan Documents. Each Lender shall be solely responsible for notifying its
Participants of any matters under the Loan Documents, and Agent, Borrowers
(except to the extent set forth in the following sentence and in Section 13.2.3)
and the other Lenders shall not have any obligation or liability to any such
Participant. A Participant that would be a Foreign Lender if it were a Lender
shall not be entitled to the benefits of Section 5.9 unless Borrowers agree
otherwise in writing and its participation is entered in the Register in
accordance with Section 13.3, it being understood that such participation shall
not be entered in the Register until such time as the Participant notifies Agent
of its intent to claim amounts under Section 5.9.

13.2.2. Voting Rights. Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, waiver or other
modification of any Loan Documents other than that which forgives principal,
interest or fees, reduces the stated interest rate or fees payable with respect
to any Loan or Commitment in which such Participant has an interest, postpones
the Commitment Termination Date or any date fixed for any regularly scheduled
payment of principal, interest or fees on such Loan or Commitment, or releases
any Borrower, Guarantor or substantial portion of the Collateral.

13.2.3. Benefit of Set-Off. Borrowers agree that each Participant shall have a
right of set-off in respect of its participating interest to the same extent as
if such interest were owing directly to a Lender, and each Lender shall also
retain the right of set-off with respect to any participating interests sold by
it, but may only effect such a set-off after its participation has been entered
in the Register in accordance with Section 13.3, it being understood that such
participation shall not be entered in the Register until such time as the
Participant notifies Agent of its intent to exercise a right of set-off. By
exercising any right of set-off, a Participant agrees to share with Lenders all
amounts received through its set-off, in accordance with Section 12.5 as if such
Participant were a Lender.

13.3. Assignments.

13.3.1. Permitted Assignments. A Lender may assign to an Eligible Assignee any
of its rights and obligations under the Loan Documents, as long as (a) each
assignment is of a constant, and not a varying, percentage of the transferor
Lender’s rights and obligations under the Loan Documents and, in the case of a
partial assignment, is in a minimum principal amount of $5,000,000 (unless
otherwise agreed by Agent in its discretion) and integral multiples of
$1,000,000 in excess of that amount; (b) except in the case of an assignment in
whole of a Lender’s rights and obligations, the aggregate amount of the
Commitments retained by the transferor Lender is at least $5,000,000 (unless
otherwise agreed by Agent in its discretion); and (c) the parties to each such
assignment shall execute and deliver to Agent, for its acceptance and recording,
an Assignment and Acceptance. Nothing herein shall limit the right of a Lender
to pledge or assign any rights under the Loan Documents to (i) any Federal
Reserve Bank or the United States Treasury as collateral security pursuant to
Regulation A of the Board of Governors and any Operating Circular issued by such
Federal Reserve Bank, or (ii) counterparties to swap agreements relating to any
Loans; provided, however, that any payment by Borrowers to the assigning Lender
in respect of any Obligations assigned as described in this sentence shall
satisfy Borrowers’ obligations hereunder to the extent of such payment, and no
such assignment shall release the assigning Lender from its obligations
hereunder.

13.3.2. Effect; Effective Date. Upon delivery to Agent of an assignment notice
in the form of Exhibit D and a processing fee of $3,500 (unless otherwise agreed
by Agent in its discretion), the assignment shall become effective as specified
in the notice, if it complies with this Section 13.3. From such effective date,
the Eligible Assignee shall for all purposes be a Lender under the Loan
Documents, and shall have all rights and obligations of a Lender thereunder.
Upon consummation of an assignment, the transferor Lender, Agent and Borrowers
shall make appropriate arrangements for issuance of replacement and/or new
Notes, as applicable. The transferee Lender shall comply with Section 5.10 and
deliver, upon request, an administrative questionnaire satisfactory to Agent.

 

-87-



--------------------------------------------------------------------------------

13.3.3. Register. Agent, acting solely for this purpose as an agent of the
Borrowers, shall maintain at Agent’s Office a copy of each Assignment and
Acceptance delivered to it and a register for the recordation of the names and
addresses of the Lenders (and, upon notification of a Participant pursuant to
Section 13.2.3, each Participant claiming additional amounts under Section 5.9
or exercising a right of set-off), and the Commitments of, and principal amounts
of the Loans and LC Obligations owing to, each Lender (and, upon notification of
a Participant pursuant to Section 13.2.1 or Section 13.2.3, each Participant
exercising a right of set-off), pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive, absent
manifest error, and the Borrowers, Agent and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrowers and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice. Agent shall promptly record in the Register each Assignment and
Acceptance delivered to it in accordance with Section 13.3.1 and each
Participation upon notification thereof by a Participant (and confirmed by the
Lender granting the participation, which confirmation shall not be unreasonably
withheld or delayed).

SECTION 14. GUARANTY

14.1. Guaranty; Limitation of Liability. (a) Each Guarantor, jointly and
severally, hereby absolutely, unconditionally and irrevocably guarantees the
punctual payment when due, whether at scheduled maturity or on any date of a
required prepayment or by acceleration, demand or otherwise, of all Obligations
of each other Obligor now or hereafter existing under or in respect of the Loan
Documents or Bank Products (including, without limitation, any extensions,
modifications, substitutions, amendments or renewals of any or all of the
foregoing Obligations), whether direct or indirect, absolute or contingent, and
whether for principal, interest, premiums, fees, indemnities, contract causes of
action, costs, expenses or otherwise (such Obligations being the “Guaranteed
Obligations”), and agrees to pay any and all expenses (including, without
limitation, fees and expenses of counsel) incurred by Agent or any other Lender
in enforcing any rights under this Guaranty, any other Loan Document or any Bank
Product. Without limiting the generality of the foregoing, each Guarantor’s
liability shall extend to all amounts that constitute part of the Guaranteed
Obligations and would be owed by any other Obligor to any Lender under or in
respect of the Loan Documents or Bank Products but for the fact that they are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving such other Obligor.

(b) Each Guarantor, and by its acceptance of this Guaranty, Agent and each other
Lender, hereby confirms that it is the intention of all such Persons that this
Guaranty and the Obligations of each Subsidiary Guarantor hereunder not
constitute a fraudulent transfer or conveyance for purposes of Bankruptcy Law,
the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or
any similar foreign, federal or state law to the extent applicable to this
Guaranty and the Obligations of each Subsidiary Guarantor hereunder. To
effectuate the foregoing intention, Agent, the other Lenders and the Guarantors
hereby irrevocably agree that the Obligations of each Subsidiary Guarantor under
this Guaranty at any time shall be limited to the maximum amount as will result
in the Obligations of such Guarantor under this Guaranty not constituting a
fraudulent transfer or conveyance.

(c) Each Guarantor hereby unconditionally and irrevocably agrees that in the
event any payment shall be required to be made to any Lender under this Guaranty
or any other guaranty, such Guarantor will contribute, to the maximum extent
permitted by law, such amounts to each other Guarantor and each other guarantor
so as to maximize the aggregate amount paid to the Lenders under or in respect
of the Loan Documents or Bank Products, as applicable.

14.2. Guaranty Absolute. Each Guarantor guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of the Loan
Documents or Bank Products, as applicable, regardless of any law, regulation or
order now or hereafter in effect in any jurisdiction affecting any of such terms
or the rights of any Lender with respect thereto. The Obligations of each
Guarantor

 

-88-



--------------------------------------------------------------------------------

under or in respect of this Guaranty are independent of the Guaranteed
Obligations or any other Obligations of any other Obligor under or in respect of
the Loan Documents or Bank Products, and a separate action or actions may be
brought and prosecuted against each Guarantor to enforce this Guaranty,
irrespective of whether any action is brought against any Borrower or any other
Obligor or whether any Borrower or any other Obligor is joined in any such
action or actions. The liability of each Guarantor under this Guaranty shall be
irrevocable, absolute and unconditional irrespective of, and each Guarantor
hereby irrevocably waives any defenses it may now have or hereafter acquire in
any way relating to, any or all of the following:

(a) any lack of validity or enforceability of any Loan Document, any Bank
Product or any agreement or instrument relating thereto;

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations or any other Obligations of any
other Obligor under or in respect of the Loan Documents or the Bank Products, or
any other amendment or waiver of or any consent to departure from any Loan
Document or Bank Product including, without limitation, any increase in the
Guaranteed Obligations resulting from the extension of additional credit to any
Obligor or any of its Subsidiaries or otherwise;

(c) any taking, exchange, release or non-perfection of any Collateral or any
other collateral, or any taking, release or amendment or waiver of, or consent
to departure from, any other guaranty, for all or any of the Guaranteed
Obligations;

(d) any manner of application of Collateral or any other collateral, or proceeds
thereof, to all or any of the Guaranteed Obligations, or any manner of sale or
other disposition of any Collateral or any other collateral for all or any of
the Guaranteed Obligations or any other Obligations of any Obligor under the
Loan Documents, the Bank Products or any other assets of any Obligor or any of
its Subsidiaries;

(e) any change, restructuring or termination of the corporate structure or
existence of any Obligor or any of its Subsidiaries;

(f) any failure of any Lender to disclose to any Obligor any information
relating to the business, condition (financial or otherwise), operations,
performance, properties or prospects of any other Obligor now or hereafter known
to such Lender (each Guarantor waiving any duty on the part of the Lenders to
disclose such information);

(g) the failure of any other Person to execute or deliver this Agreement, any
Guaranty Supplement or any other guaranty or agreement or the release or
reduction of liability of any Guarantor or other guarantor or surety with
respect to the Guaranteed Obligations; or

(h) any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by any Lender
that might otherwise constitute a defense available to, or a discharge of, any
Obligor or any other guarantor or surety.

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by any Lender or any other Person upon the
insolvency, bankruptcy or reorganization of any Borrower or any other Obligor or
otherwise, all as though such payment had not been made.

14.3. Waivers and Acknowledgments. (a) Each Guarantor hereby unconditionally and
irrevocably waives promptness, diligence, notice of acceptance, presentment,
demand for performance,

 

-89-



--------------------------------------------------------------------------------

notice of nonperformance, default, acceleration, protest or dishonor and any
other notice with respect to any of the Guaranteed Obligations and this Guaranty
and any requirement that any Lender protect, secure, perfect or insure any Lien
or any property subject thereto or exhaust any right or take any action against
any Obligor or any other Person or any Collateral.

(b) Each Guarantor hereby unconditionally and irrevocably waives any right to
revoke this Guaranty and acknowledges that this Guaranty is continuing in nature
and applies to all Guaranteed Obligations, whether existing now or in the
future.

(c) Each Guarantor hereby unconditionally and irrevocably waives (i) any defense
arising by reason of any claim or defense based upon an election of remedies by
any Lender that in any manner impairs, reduces, releases or otherwise adversely
affects the subrogation, reimbursement, exoneration, contribution or
indemnification rights of such Guarantor or other rights of such Guarantor to
proceed against any of the other Obligors, any other guarantor or any other
Person or any Collateral and (ii) any defense based on any right of set-off or
counterclaim against or in respect of the Obligations of such Guarantor
hereunder.

(d) Each Guarantor acknowledges that Agent may, without notice to or demand upon
such Guarantor and without affecting the liability of such Guarantor under this
Guaranty, foreclose under any mortgage by nonjudicial sale, and each Guarantor
hereby waives any defense to the recovery by Agent and the other Secured Parties
against such Guarantor of any deficiency after such nonjudicial sale and any
defense or benefits that may be afforded by applicable law.

(e) Each Guarantor hereby unconditionally and irrevocably waives any duty on the
part of any Lender to disclose to such Guarantor any matter, fact or thing
relating to the business, condition (financial or otherwise), operations,
performance, properties or prospects of any other Obligor or any of its
Subsidiaries now or hereafter known by such Lender.

(f) Each Guarantor acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by the Loan
Documents and the Bank Products and that the waivers set forth in Section 14.2
and this Section 14.3 are knowingly made in contemplation of such benefits.

14.4. Subrogation. Each Guarantor hereby unconditionally and irrevocably agrees
not to exercise any rights that it may now have or hereafter acquire against any
Borrower, any other Obligor or any other insider guarantor that arise from the
existence, payment, performance or enforcement of such Guarantor’s Obligations
under or in respect of this Guaranty or any other Loan Document or Bank Product,
including, without limitation, any right of subrogation, reimbursement,
exoneration, contribution or indemnification and any right to participate in any
claim or remedy of any Lender against any Borrower, any other Obligor or any
other insider guarantor or any Collateral, whether or not such claim, remedy or
right arises in equity or under contract, statute or common law, including,
without limitation, the right to take or receive from any Borrower, any other
Obligor or any other insider guarantor, directly or indirectly, in cash or other
property or by set-off or in any other manner, payment or security on account of
such claim, remedy or right, unless and until the Full Payment of all
Obligations. If any amount shall be paid to any Guarantor in violation of the
immediately preceding sentence at any time prior to the Full Payment of all
Obligations, such amount shall be received and held in trust for the benefit of
the Lenders, shall be segregated from other property and funds of such Guarantor
and shall forthwith be paid or delivered to the Agent in the same form as so
received (with any necessary endorsement or assignment) to be credited and
applied to the Guaranteed Obligations and all other amounts payable under this
Guaranty, whether matured or unmatured, in accordance with the terms of the Loan
Documents or Bank Product, as the case may be, or to be held as Collateral for
any Guaranteed Obligations or other amounts payable under this Guaranty
thereafter arising. If (i) any Guarantor shall make payment to any Lender of all
or any part of the Guaranteed Obligations and (ii) Full Payment of all
Obligations shall have occurred, the Lenders will, at such

 

-90-



--------------------------------------------------------------------------------

Guarantor’s request and expense, execute and deliver to such Guarantor
appropriate documents, without recourse and without representation or warranty,
necessary to evidence the transfer by subrogation to such Guarantor of an
interest in the Guaranteed Obligations resulting from such payment made by such
Guarantor pursuant to this Guaranty.

14.5. Guaranty Supplements. Upon the execution and delivery by any Person of a
guaranty supplement in substantially the form of Exhibit G hereto (each, a
“Guaranty Supplement”), (a) such Person shall be referred to as an “Additional
Guarantor” and shall become and be a Guarantor hereunder, and each reference in
this Guaranty to a “Guarantor” shall also mean and be a reference to such
Additional Guarantor, and each reference in any other Loan Document or Bank
Product to a “Subsidiary Guarantor” shall also mean and be a reference to such
Additional Guarantor, and (b) each reference herein to “this Guaranty,”
“hereunder,” “hereof” or words of like import referring to this Guaranty, and
each reference in any other Loan Document to the “Guaranty,” “thereunder,”
“thereof” or words of like import referring to this Guaranty, shall mean and be
a reference to this Guaranty as supplemented by such Guaranty Supplement.

14.6. Subordination. Each Guarantor hereby subordinates any and all debts,
liabilities and other obligations owed to such Guarantor by each other Obligor
(the “Subordinated Obligations”) to the Guaranteed Obligations to the extent and
in the manner hereinafter set forth in this Section 14.6:

(a) Prohibited Payments, Etc. Except (x) after the Obligations have been
accelerated pursuant to Section 11.2 or (y) during the continuance of an Event
of Default and after Agent has notified Borrower Agent that such payments are no
longer permitted, each Guarantor may receive regularly scheduled payments from
any other Obligor on account of the Subordinated Obligations. After the
acceleration of the Obligations or the occurrence and during the continuance of
any Event of Default and receipt of the notice referred to above, however,
unless Agent or the Required Lenders otherwise agree, no Guarantor shall demand,
accept or take any action to collect any payment on account of the Subordinated
Obligations.

(b) Prior Payment of Guaranteed Obligations. In any proceeding under any
Bankruptcy Law relating to any other Obligor, each Guarantor agrees that the
Lenders shall be entitled to receive payment in full in cash of all Guaranteed
Obligations (including all interest and expenses accruing after the commencement
of a proceeding under any Bankruptcy Law, whether or not constituting an allowed
claim in such proceeding (“Post-Petition Interest”)), excluding unasserted
contingent obligations but including contingent reimbursement obligations in
respect of Letters of Credit, before such Guarantor receives payment of any
Subordinated Obligations.

(c) Turn-Over. After the occurrence and during the continuance of any Event of
Default, each Guarantor shall, if the Agent so requests, collect, enforce and
receive payments on account of the Subordinated Obligations as trustee for the
Lenders and deliver such payments to the Agent on account of the Guaranteed
Obligations (including all Post-Petition Interest), together with any necessary
endorsements or other instruments of transfer, but without reducing or affecting
in any manner the liability of such Guarantor under the other provisions of this
Guaranty.

(d) Agent Authorization. After the occurrence and during the continuance of any
Default, the Agent is authorized and empowered (but without any obligation to so
do), in its discretion, (i) in the name of each Guarantor, to collect and
enforce, and to submit claims in respect of, the Subordinated Obligations and to
apply any amounts received thereon to the Guaranteed Obligations (including any
and all Post-Petition Interest), and (ii) to require each Guarantor (A) to
collect and enforce, and to submit claims in respect of, the Subordinated
Obligations and (B) to pay any amounts received on such obligations to the Agent
for application to the Guaranteed Obligations (including any and all
Post-Petition Interest).

 

-91-



--------------------------------------------------------------------------------

14.7. Continuing Guaranty; Assignments. This Guaranty is a continuing guaranty
and shall (a) remain in full force and effect until the Full Payment of all
Obligations, (b) be binding upon each Guarantor, its successors and assigns and
(c) inure to the benefit of and be enforceable by the Lenders and their
successors, transferees and assigns. Without limiting the generality of clause
(c) of the immediately preceding sentence, any Lender may assign or otherwise
transfer all or any portion of its rights and obligations under this Agreement
(including, without limitation, all or any portion of its Commitments, the Loans
owing to it and any Note or Notes held by it) to any other Person, and such
other Person shall thereupon become vested with all the benefits in respect
thereof granted to such Lender herein or otherwise, in each case as and to the
extent provided in Section 13.3. No Guarantor shall have the right to assign its
rights hereunder or any interest herein without the prior written consent of the
Lenders. If the Equity Interests of a Guarantor are sold, transferred or
otherwise disposed of to a Person that is not an Affiliate pursuant to a
transaction permitted by Section 10.2.6 that results in such Guarantor ceasing
to be a Restricted Subsidiary or if a Guarantor is designated as an Unrestricted
Subsidiary in accordance with the terms hereof, or upon the effectiveness of any
written consent pursuant to Section 15.1.1 to the release of the Guaranty
granted by such Guarantor hereby, such Guarantor shall be automatically released
from its Obligations under this Agreement without further action and all Liens
on the Property of such Guarantor granted under the Loan Documents shall be
automatically released. In connection with such release, Agent shall promptly
execute and deliver to such Guarantor, at such Guarantor’s expense, all
documents that such Guarantor shall reasonably request to evidence such
termination or release of such Guaranty or Liens. Any execution and delivery of
documents pursuant to this Section 14.7 shall be without recourse to or warranty
by Agent.

SECTION 15. MISCELLANEOUS

15.1. Consents, Amendments and Waivers.

15.1.1. Amendment. No modification of any Loan Document, including any extension
or amendment of a Loan Document or any waiver of a Default or Event of Default,
shall be effective without the prior written agreement of Agent (with the
consent of Required Lenders) and each Obligor party to such Loan Document;
provided, however, that

(a) without the prior written consent of Agent or both Collateral Agents, as
applicable, no modification shall be effective with respect to any provision in
a Loan Document that relates to any rights, duties or discretion of Agent or
Collateral Agents, as the case may be;

(b) without the prior written consent of Issuing Banks, no modification shall be
effective with respect to any LC Document, LC Obligations or Section 2.2;

(c) (i) without the prior written consent of a Lender to an increase of its
Commitment, no modification shall be effective that would increase the
Commitment of such Lender (it being understood that an increase of the maximum
aggregate amount of Commitment Increases under Section 2.3.1(a) shall be
effective with the prior written agreement of Required Lenders and each
Obligor); and (ii) without the prior written consent of a Lender (except a
Defaulting Lender as provided in Section 4.2) to a reduction of the amount of,
or waiver or delay of payment of, any principal, interest or fees payable to
such Lender, no modification shall be effective that would reduce the amount of,
or waive or delay payment of, any principal, interest or fees payable to such
Lender (provided that a waiver of a Default, Event of Default or interest at the
Default Rate pursuant to Section 3.1.1(b) shall not constitute a reduction of
interest for this purpose);

(d) without the prior written consent of all Lenders (except a Defaulting Lender
as provided in Section 4.2), no modification shall be effective that would
(i) alter Section 5.6.1 or 15.1.1 or the definition of “Pro Rata”, “Required
Lenders” or “Supermajority Lenders”; (ii) release all or substantially all of
the Collateral; or (iii) release (A) one or more Guarantors (or otherwise

 

-92-



--------------------------------------------------------------------------------

limit such Guarantors’ liability with respect to the Obligations owing to the
Agent and the Lenders under the Guaranties) if such

release or limitation is in respect of all or substantially all of the value of
the Guaranties to the Lenders or (B) any Borrower (or otherwise limit such
Borrower’s liability with respect to the Obligations owing to the Agent and the
Lenders hereunder) unless such release or limitation is expressly permitted
hereunder;

(e) without the prior written consent of the Supermajority Lenders and both
Collateral Agents, no modification shall be effective that would (i) amend the
definition of Excess Availability or Borrowing Base (or the defined terms used
in such definitions); or (ii) increase any advance rate;

(f) Schedule 1.1 may be modified from time to time and technical and conforming
modifications to the Loan Documents may be made to the extent necessary to
effectuate any Commitment Increase or Incremental Amendment pursuant to
Section 2.3.1, in each case with the prior written consent of Agent, the
Obligors and each Lender or Eligible Assignee participating in such Commitment
Increase pursuant to documentation satisfactory to Agent without the consent of
any other Lender, any Issuing Bank or any Collateral Agent;

(g) Schedules 1.2 and 8.5 may be modified from time to time with the prior
written consent of Agent and the Obligors and pursuant to documentation
satisfactory to Agent without the consent of any other Lender, any Issuing Bank
or any Collateral Agent;

(h) modifications to the Loan Documents may be made to the extent necessary to
grant a security interest in additional collateral to Agent for the benefit of
the Secured Parties with the prior written consent of Agent and the Obligors
pursuant to documentation satisfactory to Agent without the consent of any other
Lender, any Issuing Bank or any Collateral Agent; and

(j) notwithstanding anything to the contrary contained in this Section 15.1.1,
if Agent and Borrower Agent shall have jointly identified an obvious error or
any error or omission of a technical or immaterial nature, in each case, in any
provision of the Loan Documents, then Agent and the Borrower Agent shall be
permitted to amend such provision and such amendment shall become effective
without any further action or consent of any other party to any Loan Document.

15.1.2. Limitations. The agreement of Obligors shall not be necessary to the
effectiveness of any modification of a Loan Document that deals solely with the
rights and duties of Lenders, Agent, Collateral Agents and/or Issuing Banks as
among themselves. Only the consent of the parties to the Fee Letter or any
agreement relating to a Bank Product shall be required for any modification of
such agreement, and any non-Lender that is party to a Bank Product agreement
shall have no right to participate in any manner in modification of any other
Loan Document. Any waiver or consent granted by Agent or Lenders hereunder shall
be effective only if in writing and only for the matter specified.

15.1.3. Payment for Consents. No Obligor will, directly or indirectly, pay any
remuneration or other thing of value, whether by way of additional interest, fee
or otherwise, to any Lender (in its capacity as a Lender hereunder) as
consideration for agreement by such Lender with any modification of any Loan
Documents, unless such remuneration or value is concurrently paid, on the same
terms, on a Pro Rata basis to all Lenders providing their consent.

15.2. Indemnity. EACH BORROWER SHALL INDEMNIFY AND HOLD HARMLESS THE INDEMNITEES
AGAINST ANY CLAIMS THAT MAY BE INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE,
INCLUDING CLAIMS ARISING FROM THE NEGLIGENCE OF AN INDEMNITEE. In no event shall
any party to a Loan Document have any obligation thereunder to indemnify or hold
harmless an Indemnitee with respect to a Claim that is determined in a final,

 

-93-



--------------------------------------------------------------------------------

non-appealable judgment by a court of competent jurisdiction to result from the
gross negligence or willful misconduct of such Indemnitee. Notwithstanding
anything contained herein to the contrary, this Section 15.2 shall not apply to
Taxes, which shall be governed by Section 3.7.1 and Section 5.9.

15.3. Notices and Communications.

15.3.1. Notice Address. Subject to Section 4.1.4, all notices and other
communications by or to a party hereto shall be in writing and shall be given to
any Obligor, at Borrower Agent’s address shown on the signature pages hereof,
and to any other Person at its address shown on the signature pages hereof (or,
in the case of a Person who becomes a Lender after the Closing Date, at the
address shown on its Assignment and Acceptance), or at such other address as a
party may hereafter specify by notice in accordance with this Section 15.3. Each
such notice or other communication shall be effective only (a) if given by
facsimile transmission, when transmitted to the applicable facsimile number, if
confirmation of receipt is received; (b) if given by mail, three Business Days
after deposit in the U.S. mail, with first-class postage pre-paid, addressed to
the applicable address; (c) if given by personal delivery, when duly delivered
to the notice address with receipt acknowledged; or (d) subject to
Section 15.3.2, if given by electronic mail, when transmitted to an electronic
mail address. Notwithstanding the foregoing, no notice to Agent pursuant to
Section 2.1.4, 2.2, 3.1.2 or 4.1.1 shall be effective until actually received by
the individual to whose attention at Agent such notice is required to be sent.
Any written notice or other communication that is not sent in conformity with
the foregoing provisions shall nevertheless be effective on the date actually
received by the noticed party. Any notice received by Borrower Agent shall be
deemed received by all Obligors.

15.3.2. Electronic Communications; Voice Mail. Electronic mail and internet
websites may be used only for routine communications, such as financial
statements, Borrowing Base Certificates and other information required by
Section 10.1.2, administrative matters, distribution of Loan Documents for
execution, and matters permitted under Section 4.1.4. Agent and Lenders make no
assurances as to the privacy and security of electronic communications. Voice
mail may not be used as effective notice under the Loan Documents.

15.3.3. Non-Conforming Communications. Agent and Lenders may rely upon any
notices purportedly given by or on behalf of any Obligor even if such notices
were not made in a manner specified herein, were incomplete or were not
confirmed, or if the terms thereof, as understood by the recipient, varied from
a later confirmation. Each Obligor shall indemnify and hold harmless each
Indemnitee from any liabilities, losses, costs and expenses arising from any
telephonic communication purportedly given by or on behalf of an Obligor.

15.4. Performance of Obligors’ Obligations. Agent may, in its discretion at any
time and from time to time, at Obligors’ expense, pay any amount due from
Obligors under any Loan Document or required to be paid by Obligors pursuant to
any Loan Document (but only to the extent not paid when due or required to be
paid after giving effect to applicable grace periods) or do any act required of
a Borrower under any Loan Documents (but only to the extent that Borrowers fail
to perform such act after giving effect to applicable grace periods) or
otherwise lawfully requested by Agent at any time an Event of Default has
occurred and is continuing to (a) enforce any Loan Documents or collect any
Obligations; (b) protect, insure, maintain or realize upon any Collateral; or
(c) defend or maintain the validity or priority of Agent’s Liens in any
Collateral, including any payment of a judgment, insurance premium, warehouse
charge, finishing or processing charge, or landlord claim, or any discharge of a
Lien. All payments, costs and expenses (including Extraordinary Expenses) of
Agent under this Section 15.4 shall be reimbursed to Agent by Obligors, within
30 days following demand therefor, with interest from the date incurred to the
date of payment thereof at the Default Rate applicable to Base Rate Loans. Any
payment made or action taken by Agent under this Section 15.4 shall be without
prejudice to any right to assert an Event of Default or to exercise any other
rights or remedies under the Loan Documents.

 

-94-



--------------------------------------------------------------------------------

15.5. Credit Inquiries. Each Obligor hereby authorizes Agent and Lenders (but
they shall have no obligation) to respond to usual and customary credit
inquiries from third parties concerning any Obligor or Subsidiary.

15.6. Severability. Wherever possible, each provision of the Loan Documents
shall be interpreted in such manner as to be valid under Applicable Law. If any
provision is found to be invalid under Applicable Law, it shall be ineffective
only to the extent of such invalidity and the remaining provisions of the Loan
Documents shall remain in full force and effect.

15.7. Cumulative Effect; Conflict of Terms. The provisions of the Loan Documents
are cumulative. The parties acknowledge that the Loan Documents may use several
limitations, tests or measurements to regulate similar matters, and they agree
that these are cumulative and that each must be performed as provided; provided
that any matter disclosed on a disclosure schedule shall, to the extent
relevant, be deemed included on each other disclosure schedule. Except as
otherwise provided in another Loan Document (by specific reference to the
applicable provision of this Agreement), if any provision contained herein is in
direct conflict with any provision in another Loan Document, the provision
herein shall govern and control.

15.8. Counterparts. Any Loan Document may be executed in counterparts, each of
which shall constitute an original, but all of which when taken together shall
constitute a single contract. This Agreement shall become effective when Agent
has received counterparts bearing the signatures of all parties hereto. Delivery
of a signature page of any Loan Document by telecopy or other electronic means
shall be effective as delivery of a manually executed counterpart of such
agreement.

15.9. Entire Agreement. Time is of the essence of the Loan Documents. The Loan
Documents constitute the entire contract among the parties relating to the
subject matter hereof, and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.

15.10. Relationship with Lenders. The obligations of each Lender hereunder are
several, and no Lender shall be responsible for the obligations or Commitments
of any other Lender. Amounts payable hereunder to each Lender shall be a
separate and independent debt. It shall not be necessary for Agent or any other
Lender to be joined as an additional party in any proceeding for such purposes.
Nothing in this Agreement and no action of Agent or Lenders pursuant to the Loan
Documents shall be deemed to constitute Agent and Lenders to be a partnership,
association, joint venture or any other kind of entity, nor to constitute
control of any Obligor.

15.11. No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated by any Loan Document, Obligors acknowledge and
agree that (a)(i) this credit facility and any related arranging or other
services by Agent, any Collateral Agent, any Lender, any of their Affiliates or
any arranger are arm’s-length commercial transactions between Obligors and such
Person; (ii) Obligors have consulted their own legal, accounting, regulatory and
tax advisors to the extent they have deemed appropriate; and (iii) Obligors are
capable of evaluating and understanding, and do understand and accept, the
terms, risks and conditions of the transactions contemplated by the Loan
Documents; (b) each of Agent, Collateral Agents, Lenders, their Affiliates and
any arranger is and has been acting solely as a principal in connection with
this credit facility, is not the financial advisor, agent or fiduciary for
Obligors, any of their Affiliates or any other Person, and has no obligation
with respect to the transactions contemplated by the Loan Documents except as
expressly set forth therein; and (c) Agent, Collateral Agents, Lenders, their
Affiliates and any arranger may be engaged in a broad range of transactions that
involve interests that differ from those of Obligors and their Affiliates, and
have no obligation to disclose any of such interests to Obligors or their
Affiliates. To the fullest extent permitted by Applicable Law, each Obligor
hereby waives and releases any claims that it may have against Agent, Collateral
Agents, Lenders, their Affiliates and any arranger with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated by a Loan Document.

 

-95-



--------------------------------------------------------------------------------

15.12. Confidentiality. Each of Agent, Lenders and Issuing Banks agrees to
maintain the confidentiality of all Information (as defined below), except that
Information may be disclosed (a) to its Affiliates, and to its and their
partners, directors, officers, employees, agents, advisors and representatives
(provided such Persons are informed of the confidential nature of the
Information and instructed to keep it confidential); (b) to the extent requested
by any governmental, regulatory or self-regulatory authority purporting to have
jurisdiction over it or its Affiliates; (c) to the extent required by Applicable
Law or by any subpoena or other legal process; (d) to any other party hereto;
(e) in connection with any action or proceeding, or other exercise of rights or
remedies, relating to any Loan Documents or Obligations; (f) subject to an
agreement containing provisions substantially the same as this Section 15.12, to
any Transferee or any actual or prospective party (or its advisors) to any Bank
Product; (g) with the consent of Borrower Agent; or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section 15.12 or (ii) is available to Agent, any Lender, Issuing Bank or
any of their Affiliates on a nonconfidential basis from a source other than
Obligors. Notwithstanding the foregoing, Agent and Lenders may publish or
disseminate general information describing this credit facility, including the
names and addresses of Obligors and a general description of Obligors’
businesses, and may use Obligors’ logos, trademarks or product photographs in
advertising materials. As used herein, “Information” means all information
received from an Obligor or Subsidiary relating to it or its business that is
identified as confidential when delivered. Any Person required to maintain the
confidentiality of Information pursuant to this Section 15.12 shall be deemed to
have complied if it exercises the same degree of care that it accords its own
confidential information. Each of Agent, Lenders and Issuing Banks acknowledges
that (i) Information may include material non-public information concerning an
Obligor or Subsidiary; (ii) it has developed compliance procedures regarding the
use of material non-public information; and (iii) it will handle such material
non-public information in accordance with Applicable Law, including federal and
state securities laws.

15.13. GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, UNLESS
OTHERWISE SPECIFIED, SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK,
WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES (BUT GIVING EFFECT TO
SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATION LAW AND FEDERAL LAWS RELATING
TO NATIONAL BANKS).

15.14. Consent to Forum.

15.14.1. Forum. EACH BORROWER HEREBY CONSENTS TO THE NON-EXCLUSIVE JURISDICTION
OF ANY NEW YORK STATE COURT OR FEDERAL COURT OF THE UNITED STATES OF AMERICA
SITTING IN NEW YORK CITY, NEW YORK COUNTY, IN ANY PROCEEDING OR DISPUTE RELATING
IN ANY WAY TO ANY LOAN DOCUMENTS, AND AGREES THAT ANY SUCH PROCEEDING SHALL BE
BROUGHT BY IT SOLELY IN ANY SUCH COURT. EACH BORROWER IRREVOCABLY WAIVES ALL
CLAIMS, OBJECTIONS AND DEFENSES THAT IT MAY HAVE REGARDING SUCH COURT’S PERSONAL
OR SUBJECT MATTER JURISDICTION, VENUE OR INCONVENIENT FORUM. EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 15.3.1. Nothing herein shall limit the right of Agent, any Collateral
Agent or any Lender to bring proceedings against any Obligor in any other court,
limit the right of any Obligor to bring proceedings against Agent, any
Collateral Agent, any Issuing Bank or any Lender in any other court, nor limit
the right of any party to serve process in any other manner permitted by
Applicable Law. Nothing in this Agreement shall be deemed to preclude
enforcement by any party of any judgment or order obtained in any forum or
jurisdiction.

 

-96-



--------------------------------------------------------------------------------

15.15. Waivers by Obligors. To the fullest extent permitted by Applicable Law,
each Obligor waives (a) the right to trial by jury (which Agent, each Collateral
Agent and each Lender hereby also waives) in any proceeding or dispute of any
kind relating in any way to any Loan Documents, Obligations or Collateral;
(b) presentment, demand, protest, notice of presentment, default, non-payment,
maturity, release, compromise, settlement, extension or renewal of any
commercial paper, accounts, documents, instruments, chattel paper and guaranties
at any time held by Agent on which an Obligor may in any way be liable, and
hereby ratifies anything Agent may do in this regard; (c) notice prior to taking
possession or control of any Collateral; (d) any bond or security that might be
required by a court prior to allowing Agent to exercise any rights or remedies;
(e) the benefit of all valuation, appraisement and exemption laws; (f) any claim
against Agent, any Collateral Agent or any Lender, on any theory of liability,
for special, indirect, consequential, exemplary or punitive damages (as opposed
to direct or actual damages) in any way relating to any Enforcement Action,
Obligations, Loan Documents or transactions relating thereto; and (g) notice of
acceptance hereof. Each Obligor acknowledges that the foregoing waivers are a
material inducement to Agent, Collateral Agents and Lenders entering into this
Agreement and that Agent, Collateral Agents and Lenders are relying upon the
foregoing in their dealings with Obligors. Each Obligor has reviewed the
foregoing waivers with its legal counsel and has knowingly and voluntarily
waived its jury trial and other rights following consultation with legal
counsel. In the event of litigation, this Agreement may be filed as a written
consent to a trial by the court.

15.16. Patriot Act Notice. Agent and Lenders hereby notify Borrowers that
pursuant to the requirements of the Patriot Act, Agent and Lenders are required
to obtain, verify and record information that identifies each Borrower,
including its legal name, address, tax ID number and other information that will
allow Agent and Lenders to identify it in accordance with the Patriot Act. Agent
and Lenders will also require information regarding each personal guarantor, if
any, and may require information regarding Borrowers’ management and owners,
such as legal name, address, social security number and date of birth.

15.17. Process Agent. Within 90 days following the date hereof, each UK Obligor
shall (a) appoint and maintain an agent reasonably satisfactory to Agent (the
“Process Agent”) to receive service of process in New York City on behalf of
such UK Obligor, and (b) give notice of such appointment and the acceptance
thereof to Agent. Any service of process may be made by mailing or delivering a
copy of such process to each such Person in care of the Process Agent at the
Process Agent’s address. As an alternative method of service, each UK Obligor
also irrevocably consents to the service of any and all process by the mailing
of copies of such process to such Obligor in the care of the Company at its
address specified in Section 15.3.1.

[Remainder of page intentionally left blank; signatures begin on following page]

 

-97-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed and delivered as of the
date set forth above.

 

SOLO CUP COMPANY, as the Company By:  

/s/ Robert M. Korzenski

Name:   Robert M. Korzenski Title:   President and CEO Address:     1700 Old
Deerfield Road   Highland Park, Illinois 60035  

Attn: Director of Treasury

  Telecopy:  

(847) 579-3207

SOLO CUP OPERATING CORPORATION,

as the Borrower

By:  

/s/ Robert D. Koney, Jr.

Name:   Robert D. Koney, Jr. Title:   Chief Financial Officer Address:      
1700 Old Deerfield Road   Highland Park, Illinois 60035   Attn: Director of
Treasury   Telecopy:   (847) 579-3207 SF HOLDINGS GROUP, INC., as an Obligor By:
 

/s/ Richard Hernke

Name:   Richard Hernke Title:   Treasurer Address:       1700 Old Deerfield Road
  Highland Park, Illinois 60035   Attn: Director of Treasury   Telecopy:   (847)
579-3207 SOLO MANUFACTURING LLC, as an Obligor By:  

/s/ Richard Hernke

Name:   Richard Hernke Title:   Treasurer Address:       1700 Old Deerfield Road
  Highland Park, Illinois 60035   Attn: Director of Treasury   Telecopy:   (847)
579-3207

Solo Cup ABL Credit Agreement

 



--------------------------------------------------------------------------------

P.R. SOLO CUP, INC., as an Obligor By:  

/s/ Jan Stern Reed

Name:   Jan Stern Reed Title:   Vice President and Secretary Address:     1700
Old Deerfield Road   Highland Park, Illinois 60035   Attn: Director of Treasury
  Telecopy:   (847) 579-3207

LILY-CANADA HOLDING CORPORATION,

as an Obligor

By:  

/s/ Jan Stern Reed

Name:   Jan Stern Reed Title:   Vice President and Secretary Address:       1700
Old Deerfield Road   Highland Park, Illinois 60035   Attn: Director of Treasury
  Telecopy:   (847) 579-3207 SOLO CUP OWINGS MILLS HOLDINGS, as an Obligor By:  
Solo Cup Operating Corporation, a Delaware corporation, as sole beneficial owner
By:  

/s/ Jan Stern Reed

Name:   Jan Stern Reed Title:   EVP – HR, General Counsel & Secretary Address:  
    1700 Old Deerfield Road   Highland Park, Illinois 60035   Attn: Director of
Treasury   Telecopy:   (847) 579-3207

Solo Cup ABL Credit Agreement



--------------------------------------------------------------------------------

 

SOLO CUP (UK) LIMITED, as an Obligor By:  

/s/ Richard Hernke

Name:   Richard Hernke Title:   Director Address:      

Tower Close, St. Peters Industrial Park

Huntingdon, Cambridgeshire PE29 7BZ

England

  Attn: Director of Finance   Telecopy:   44(0)1480459274 INSULPAK HOLDINGS
LIMITED, as an Obligor By:  

/s/ Robert M. Korzenski

Name:   Robert M. Korzenski Title:   Director Address:      

Tower Close, St. Peters Industrial Park

Huntingdon, Cambridgeshire PE29 7BZ

England

  Attn: Director of Finance   Telecopy:   44(0)1480459274 SOLO CUP EUROPE
LIMITED, as an Obligor By:  

/s/ Richard Hernke

Name:   Richard Hernke Title:   Director Address:      

Tower Close, St. Peters Industrial Park

Huntingdon, Cambridgeshire PE29 7BZ

England

  Attn: Director of Finance   Telecopy:   44(0)1480459274

Solo Cup ABL Credit Agreement



--------------------------------------------------------------------------------

AGENT AND LENDERS:

BANK OF AMERICA, N.A.,

as Agent

By:  

/s/ Adam Seiden

Name:   Adam Seiden Title:   Vice President Address:      

35 Madison Avenue

New York, NY 10017

  Attn: Adam Seiden   Telecopy:   (312) 453-5562

BANK OF AMERICA, N.A.,

as Co-Collateral Agent

By:  

/s/ Adam Seiden

Name:   Adam Seiden Title:   Vice President Address:      

35 Madison Avenue

New York, NY 10017

  Attn: Adam Seiden   Telecopy:   (312) 453-5562

BANK OF AMERICA, N.A.,

as Issuing Bank

By:  

/s/ Adam Seiden

Name:   Adam Seiden Title:   Vice President Address:      

35 Madison Avenue

New York, NY 10017

  Attn: Adam Seiden   Telecopy:   (312) 453-5562

Solo Cup ABL Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as Lender

By:  

/s/ Adam Seiden

Name:   Adam Seiden Title:   Vice President Address:      

35 Madison Avenue

New York, NY 10017

  Attn: Adam Seiden   Telecopy:   (312) 453-5562

Solo Cup ABL Credit Agreement



--------------------------------------------------------------------------------

GENERAL ELECTRIC CAPITAL CORPORATION

as Co-Syndication Agent

By:  

/s/ Victor Verazain

Name:   Victor Verazain Title:   Duly Authorized Signatory Address:      

299 Park Avenue, 3rd Floor

New York, NY 10171

  Attn: Victor Verazain   Telecopy:   646-428-7094

GENERAL ELECTRIC CAPITAL CORPORATION

as Co-Collateral Agent

By:  

/s/ Victor Verazain

Name:   Victor Verazain Title:   Duly Authorized Signatory Address:      

299 Park Avenue, 3rd Floor

New York, NY 10171

  Attn: Victor Verazain   Telecopy:   646-428-7094

GENERAL ELECTRIC CAPITAL CORPORATION

as Lender

By:  

/s/ Victor Verazain

Name:   Victor Verazain Title:   Duly Authorized Signatory Address:      

299 Park Avenue, 3rd Floor

New York, NY 10171

  Attn: Victor Verazain   Telecopy:   646-428-7094

Solo Cup ABL Credit Agreement



--------------------------------------------------------------------------------

WELLS FARGO FOOTHILL, LLC

as Co-Syndication Agent

By:  

/s/ Sanat Amladi

Name:   Sanat Amladi Title:   Vice President Address:      

2450 Colorado Avenue

Suite 3000 West

Santa Monica, CA

  Attn: Rina Shinoda/Svetlana Bolotina   Telecopy:   (866) 615-7803

WELLS FARGO FOOTHILL, LLC

as Issuing Bank

By:  

/s/ Sanat Amladi

Name:   Sanat Amladi Title:   Vice President Address:      

2450 Colorado Avenue

Suite 3000 West

Santa Monica, CA

  Attn: Rina Shinoda/Svetlana Bolotina   Telecopy:   (866) 615-7803

WELLS FARGO FOOTHILL, LLC

as Lender

By:  

/s/ Sanat Amladi

Name:   Sanat Amladi Title:   Vice President Address:      

2450 Colorado Avenue

Suite 3000 West

Santa Monica, CA

  Attn: Rina Shinoda/Svetlana Bolotina   Telecopy:   (866) 615-7803

Solo Cup ABL Credit Agreement



--------------------------------------------------------------------------------

GOLDMAN SACHS LENDING PARTNERS LLC

as Lender

By:  

/s/ Alexis Maged

Name:   Alexis Maged Title:   Authorized Signatory Address:      

c/o Goldman, Sachs & Co.

30 Hudson Street, 17th Floor

Jersey City, NJ 07302

  Attn: Andrew Caditz   Telecopy:   212-428-1243

Solo Cup ABL Credit Agreement